Exhibit 10.30(e)

EXECUTION VERSION

SECOND LIEN CREDIT AGREEMENT

dated as of
March 30, 2016

among

ATLAS ENERGY GROUP, LLC,
as Parent,

NEW ATLAS HOLDINGS, LLC,
as Borrower,

THE LENDERS PARTY HERETO,

and



RIVERSTONE Credit PARTNERS, L.P.,
as Administrative Agent

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

2

 

 

 

Section 1.01

Terms Defined Above

2

Section 1.02

Certain Defined Terms

2

Section 1.03

Treatment of Indebtedness

29

Section 1.04

Terms Generally; Rules of Construction

29

Section 1.05

Accounting Terms and Determinations

30

 

 

ARTICLE II THE CREDITS

31

 

 

 

Section 2.01

Commitments

31

Section 2.02

Loans and Borrowings

31

Section 2.03

Requests for Borrowings

31

Section 2.04

[Reserved]

32

Section 2.05

Funding of Borrowings

32

Section 2.06

Extension

32

 

 

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

33

 

 

 

Section 3.01

Repayment of Loans

33

Section 3.02

Interest.

33

Section 3.03

[Reserved]

34

Section 3.04

Prepayments.

34

Section 3.05

Fees

36

 

 

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

36

 

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

36

Section 4.02

Presumption of Payment by the Borrower

37

Section 4.03

Certain Deductions by the Administrative Agent

37

Section 4.04

Disposition of Proceeds

37

 

 

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

38

 

 

 

Section 5.01

Increased Costs

38

Section 5.02

[Reserved]

38

Section 5.03

Taxes

39

Section 5.04

Designation of Different Lending Office

42

Section 5.05

Replacement of Lenders

42

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE VI CONDITIONS PRECEDENT

43

 

 

 

Section 6.01

Effective Date

43

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

45

 

 

 

Section 7.01

Organization; Powers

45

Section 7.02

Authority; Enforceability

46

Section 7.03

Approvals; No Conflicts

46

Section 7.04

Financial Condition; No Material Adverse Change

46

Section 7.05

Litigation

47

Section 7.06

Environmental Matters

47

Section 7.07

Compliance with the Laws and Agreements; No Defaults

48

Section 7.08

Investment Company Act

48

Section 7.09

No Margin Stock Activities

48

Section 7.10

Taxes

49

Section 7.11

ERISA

49

Section 7.12

Disclosure; No Material Misstatements

50

Section 7.13

Insurance

50

Section 7.14

Restriction on Liens

51

Section 7.15

Subsidiaries

51

Section 7.16

Location of Business and Offices

51

Section 7.17

Properties; Titles, etc

52

Section 7.18

Maintenance of Properties

53

Section 7.19

Gas Imbalances

53

Section 7.20

Marketing of Production

53

Section 7.21

Swap Agreements

54

Section 7.22

Solvency

54

Section 7.23

Foreign Corrupt Practices

54

Section 7.24

OFAC

54

Section 7.25

Security

54

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

55

 

 

 

Section 8.01

Financial Statements; Other Information

55

Section 8.02

Notices of Material Events

58

Section 8.03

Existence; Conduct of Business

58

Section 8.04

Payment of Obligations

59

Section 8.05

Operation and Maintenance of Properties

59

Section 8.06

Insurance

60

Section 8.07

Books and Records; Inspection Rights

60

Section 8.08

Compliance with Laws

60

Section 8.09

Environmental Matters

60

Section 8.10

Further Assurances

61

 

--------------------------------------------------------------------------------

 

Section 8.11

Reserve Reports

62

Section 8.12

Post-Closing Actions

63

Section 8.13

Title Information

63

Section 8.14

Additional Collateral; Additional Guarantors

64

Section 8.15

ERISA Compliance

65

Section 8.16

Unrestricted Subsidiaries

66

Section 8.17

Use of Proceeds

66

Section 8.18

Distributions

67

 

 

ARTICLE IX NEGATIVE COVENANTS

67

 

 

 

Section 9.01

Financial Covenant

67

Section 9.02

Debt

67

Section 9.03

Liens

69

Section 9.04

Restricted Payments

70

Section 9.05

Investments, Loans and Advances

70

Section 9.06

Nature of Business; International Operations; Foreign Subsidiaries

72

Section 9.07

Proceeds of Loans

72

Section 9.08

ERISA Compliance

72

Section 9.09

Sale or Discount of Receivables

74

Section 9.10

Mergers, etc

74

Section 9.11

Sale of Properties

74

Section 9.12

Environmental Matters

75

Section 9.13

Transactions with Affiliates

76

Section 9.14

Subsidiaries

76

Section 9.15

Negative Pledge Agreements; Dividend Restrictions

76

Section 9.16

Gas Imbalances

77

Section 9.17

Swap Agreements

77

Section 9.18

Tax Status as Partnership and Disregarded Entity; Limited Liability Company
Agreement

77

Section 9.19

Designation and Conversion of Unrestricted Subsidiaries

78

Section 9.20

Change in Name, Location or Fiscal Year

78

Section 9.21

The Parent

79

Section 9.22

SPV Subsidiaries Conduct of Business

79

Section 9.23

Financial Covenants in ARP Secured Debt

80

 

 

ARTICLE X EVENTS OF DEFAULT; REMEDIES

80

 

 

 

Section 10.01

Events of Default

80

Section 10.02

Remedies

83

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

84

 

 

 

Section 11.01

Appointment and Authorization of Administrative Agent

84

 

--------------------------------------------------------------------------------

 

Section 11.02

Delegation of Duties

84

Section 11.03

Default; Collateral

84

Section 11.04

Liability of Administrative Agent

87

Section 11.05

Reliance by Administrative Agent

87

Section 11.06

Notice of Default

88

Section 11.07

Credit Decision; Disclosure of Information by Administrative Agent

88

Section 11.08

Indemnification of Agents

89

Section 11.09

Administrative Agent in its Individual Capacity

90

Section 11.10

Successor Administrative Agent

90

Section 11.11

Administrative Agent May File Proof of Claim

91

Section 11.12

Secured Swap Agreements

91

Section 11.13

Intercreditor Agreement

91

 

 

ARTICLE XII MISCELLANEOUS

92

 

 

 

Section 12.01

Notices

92

Section 12.02

Waivers; Amendments

93

Section 12.03

Expenses, Indemnity; Damage Waiver

95

Section 12.04

Successors and Assigns

97

Section 12.05

Survival; Revival; Reinstatement

103

Section 12.06

Counterparts; Integration; Effectiveness

104

Section 12.07

Severability

104

Section 12.08

Right of Setoff

104

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

105

Section 12.10

Headings

106

Section 12.11

Confidentiality

106

Section 12.12

Interest Rate Limitation

107

Section 12.13

No Third Party Beneficiaries

107

Section 12.14

Collateral Matters; Swap Agreements

108

Section 12.15

Acknowledgements

108

Section 12.16

USA Patriot Act Notice

108

Section 12.17

Intercreditor Agreement

108

 

 




 

--------------------------------------------------------------------------------

 

Annexes, Exhibits and Schedules

Annex I

List of Commitments

 

 

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Assignment and Assumption

Exhibit E

Form of Reserve Report Certificate

Exhibit F

Form of Joinder Agreement

Exhibit G

Form of Perfection Certificate

Exhibit H-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit H-2

Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

Exhibit H-3

Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit H-4

Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Exhibit I

Form of Solvency Certificate

Exhibit J

Form of Intercreditor Agreement

 

 

Schedule 7.15

Subsidiary Interests

Schedule 7.20

Marketing Contracts

Schedule 9.02

Existing Debt

Schedule 9.03

Existing Liens

Schedule 9.05

Investments

 

 

 

 

 

--------------------------------------------------------------------------------

 

Reference is made to the Intercreditor Agreement, dated as of March 30, 2016,
between RIVERSTONE CREDIT PARTNERS, L.P., as Priority Lien Agent (as defined
therein), and RIVERSTONE CREDIT PARTNERS, L.P., as Second Lien Agent (as defined
therein) (the “Intercreditor Agreement”).  Each holder of any Second Lien
Obligations (as defined therein), by its acceptance of such Second Lien
Obligations (i) consents to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement and (iii)
authorizes and instructs the Second Lien Agent on behalf of each Second Lien
Secured Party (as defined therein) to enter into the Intercreditor Agreement as
Second Lien Agent on behalf of such Second Lien Secured Parties.  The foregoing
provisions are intended as an inducement to the lenders under the Priority
Credit Agreement to extend credit to the Borrower and such lenders are intended
third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.

THIS SECOND LIEN CREDIT AGREEMENT, dated as of March 30, 2016, is among ATLAS
ENERGY GROUP, LLC, a Delaware limited liability company (the “Parent”); NEW
ATLAS HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”); each
of the Lenders from time to time party hereto; and Riverstone Credit Partners,
L.P. (in its individual capacity, “Riverstone”) as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

R E C I T A L S

A.The Borrower is party to that certain Credit Agreement, dated as of August 10,
2015, among the Borrower as borrower, the Parent as parent, Riverstone Credit
Partners, L.P., as administrative agent, and the other agents and lenders party
thereto (as amended, restated, replaced, refinanced and otherwise modified from
time to time in accordance with the Intercreditor Agreement, the “First Lien
Credit Agreement”).

B.The Borrower and the Lenders have agreed that a portion of the Indebtedness
owing under the First Lien Credit Agreement in an aggregate principal amount
equal to $35,854,916, which is comprised of loans thereunder in a principal
amount of $33,450,000 and the outstanding prepayment premium owing thereunder in
an aggregate amount of $2,404,916, shall be bifurcated from the indebtedness
owing under the First Lien Credit Agreement and shall constitute Loans hereunder
and shall be secured by a second priority security interest on the Collateral
(as defined below) (subject only in priority to the Liens pursuant to the First
Lien Loan Documents) in accordance with the terms of the Security Agreement (as
defined below).

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 6.01 hereof, the parties hereto agree
as follows:

 

--------------------------------------------------------------------------------

 

Article I

Definitions and Accounting Matters

Terms Defined Above

.  As used in this Agreement, each term defined above has the meaning indicated
above.

Certain Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“Additional ARP Covenant” has the meaning set forth in Section 9.23.

“Administrative Agent Fee” has the meaning set forth in Section 3.05.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“AEC” means Atlas Energy Company, LLC.

“AERS” means Atlas Energy Resource Services, Inc.

“Affected Loans” has the meaning set forth in Section 5.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  For the
avoidance of doubt, The Leon and Toby Cooperman Family Foundation and AEG Asset
Management, LLC shall be considered Affiliates of the Borrower for purposes of
this Agreement and the other Loan Documents.

“Affiliate Lender” has the meaning given such term in Section
12.04(b)(ii)(E).  For the avoidance of doubt, to the extent either Person holds
any Loans, The Leon and Toby Cooperman Family Foundation and AEG Asset
Management, LLC shall be considered Affiliate Lenders for purposes of this
Agreement and the other Loan Documents.

“Agreement” means this Second Lien Credit Agreement, as the same may from time
to time be amended, modified, supplemented or restated.

“Applicable Percentage” means, with respect to any Lender at any time, (i) prior
to the making of the Loans, the percentage (carried out to the ninth decimal
place) of the aggregate Commitments represented by the Commitment of such Lender
at such time and (ii) after the making of the Loans, the percentage (carried out
to the ninth decimal place) of the Loans held by such Lender to the total
outstanding Loans.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Annex I or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable PIK Rate” means, for any day, 30.00%; provided, however, if the
First Lien Loans are repaid in full on or prior to March 30, 2017, then the
Applicable PIK Rate shall be deemed to be 20.00% for the period beginning on the
date of such repayment and each day

 

--------------------------------------------------------------------------------

 

thereafter; provided, further, however, if the Maturity Date is extended
pursuant to Section 2.06 then the Applicable PIK Rate shall be deemed to be
30.00% as of the date the Maturity Date is so extended and on each day
thereafter.

“Approved Counterparty” means (a) the Administrative Agent, any Lender or any
Affiliate of the Administrative Agent or a Lender, or (b) any other Person whose
long term senior unsecured debt rating at the time of entry into the applicable
Swap Agreement is A-/A3 by S&P or Moody’s (or their equivalent) or higher.

“Approved Fund” has the meaning set forth in Section 12.04(b)(ii).

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland Sewell & Associates, Inc., (c) Wright &
Company, (d) Schlumberger Ltd., (e) Cawley Gillespie and Associates, Inc., (f)
WD Von Gotten, (g) Degolyer and McNaughton, (h) HJ Gruy and Associates, Inc.,
(i) Lee Keeling and Associates, (j) Sproule, (k) La Roche, (l) W. Cobb and
Associates and (m) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

“Arc Logistics Component” means, as of the determination date, an amount equal
to the aggregate of the product of (a) the number common units representing
limited partnership interests in Arc Logistics Partners LP directly held by a
Loan Party that are subject to a perfected second priority Lien in favor of the
Administrative Agent for the benefit of the Secured Creditors pursuant to the
Loan Documents (subject only in priority to the Liens pursuant to the First Lien
Loan Documents, and  which Lien is perfected by “control” of the Administrative
Agent (or the First Lien Administrative Agent as its gratuitous bailee) in
accordance with the applicable Uniform Commercial Code including, without
limitation, Section 8.106, 9.106 and 9.314 thereof) as of such day multiplied by
(b) the Arc Logistics Unit Price as of such day.

“Arc Logistics Unit Price” means, as of any date, the closing price for common
units representing limited partnership interests in Arc Logistics Partners LP, a
Delaware limited partnership, on the New York Stock Exchange at 4:00:00 p.m.,
New York time (or such other time as the New York Stock Exchange publicly
announces is the official close of trading) as reported by Bloomberg Financial
Markets (or such similar reporting service reasonably selected by the
Administrative Agent).  If the Arc Logistics Unit Price cannot be calculated on
a particular date on the foregoing basis, the Arc Logistics Unit Price on such
date shall be the fair market value as reasonably determined by the
Administrative Agent; provided that if the Arc Logistics Partners common units
cease at any time to be listed and traded on the New York Stock Exchange or
another nationally-recognized market acceptable to the Administrative Agent,
then the Arc Logistics Unit Price shall be deemed to be zero dollars ($0).

“ARP” means Atlas Resource Partners, L.P., a Delaware limited partnership.

“ARP A Unit Amount” means the product of (a) the result of the aggregate amount
of ARP LP Units divided by 0.98 multiplied by (b) 0.02.

“ARP A Units” has the meaning assigned to such term in the limited partnership
agreement of ARP as of the Effective Date.

 

--------------------------------------------------------------------------------

 

“ARP Common Units” has the meaning assigned to such term in the definition of
“ARP Units”.

“ARP Component” means, as of the determination date, an amount equal to the
aggregate of (1) the product of (a) the number of ARP Units (other than the ARP
A Units) constituting Qualifying ARP Units as of such day multiplied by (b) the
ARP Unit Price as of such day and (2) the product of (a) the ARP A Unit Amount
as of such day multiplied by (b) the ARP Unit Price as of such day.

“ARP Covenant Notice” has the meaning set forth in Section 9.23.

“ARP Credit Facility” means (a) that certain Second Amended and Restated Credit
Agreement dated July 31, 2013 among ARP, the lenders from time to time party
thereto and Wells Fargo Bank, N.A., as administrative agent for the lenders, (b)
that certain Second Lien Credit Agreement dated February 23, 2015 among ARP,
Wilmington Trust, National Association, as administrative agent, and the lenders
party thereto from time to time and (c) any other agreement(s) creating or
evidencing Indebtedness exceeding $10,000,000 entered into on or after the
Effective Date by ARP or any of its Subsidiaries, or in respect of which ARP or
any of its Subsidiaries is an obligor or otherwise provides a guarantee or other
credit support, in each case, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“ARP GP Component” means with respect to any Rolling Period, the product of (a)
cash dividends or cash distributions actually received by the Parent during such
Rolling Period on ARP A Units multiplied by (b) 17.5.

“ARP LP Units” means the ARP Common Units and the ARP Preferred Units (other the
ARP A Units).

“ARP Preferred Units” has the meaning assigned to such term in the definition of
“ARP Units”.

“ARP Unit Price” means, as of any date, the closing price for ARP Common Units
in the over-the-counter market or, if listed on an exchange, then on the
applicable exchange, at 4:00:00 p.m., New York time (or such other time as such
market or exchange publicly announces is the official close of trading) as
reported by Bloomberg Financial Markets (or such similar reporting service
reasonably selected by the Administrative Agent).  If the ARP Unit Price cannot
be calculated on a particular date on the foregoing basis, the ARP Unit Price on
such date shall be the fair market value as reasonably determined by the
Administrative Agent.

“ARP Units” means the common units of ARP (the “ARP Common Units”) and each
series of preferred units of ARP (the “ARP Preferred Units”).

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Asset Coverage Ratio” means, at any time of determination, the ratio of Asset
Value to Total Funded Debt at such time.

 

--------------------------------------------------------------------------------

 

“Asset Value” means, as of the determination date, the sum of (a) Liquidity, (b)
the ARP Component, (c) the ARP GP Component, (d) Atlas Lightfoot Component, (e)
the Arc Logistics Component, (f) the Atlas Lightfoot GP Component, (g) the Atlas
Growth Partners GP  Component, (h) the Other Midstream GP Component (if any),
(i) the Other Upstream GP Component (if any) and (j) the Parent Component.

“Assignee” has the meaning set forth in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form reasonably approved by the Administrative Agent.

“Atlas Growth Partners” means Atlas Growth Partners, L.P., a Delaware limited
partnership.

“Atlas Growth Partners GP” means Atlas Growth Partners GP, LLC, a Delaware
limited liability company.

“Atlas Growth Partners GP Component” means with respect to any Rolling Period,
the product of (a) cash dividends or cash distributions actually received by
Atlas Growth Partners GP during such Rolling Period on account of its general
partnership interest in Atlas Growth Partners multiplied by (b) 17.5.

“Atlas Lightfoot” means Atlas Lightfoot, LLC, a Delaware limited liability
company.

“Atlas Lightfoot Component” means, as of the determination date, an amount equal
to the fair market value of the Equity Interests in Lightfoot Capital Partners,
LP directly held by Atlas Lightfoot and subject to a perfected second priority
Lien in favor of the Administrative Agent for the benefit of the Secured
Creditors pursuant to the Loan Documents (subject only in priority to the Liens
pursuant to the First Lien Loan Documents). For purposes of this definition,
“fair market value” will be that value determined in good faith by the Board of
Directors of the Parent and acceptable to the Administrative Agent and based,
among other things, on (i) the Gulf LNG Component, (ii) the Arc Logistics Unit
Price at such time multiplied by the number of units of Arc Logistics Partners,
LP owned by Lightfoot Capital Partners, LP as of such date and (iii) the
aggregate principal amount of Debt for which Lightfoot Capital Partners, LP is
then obligated.

“Atlas Lightfoot GP Component” means with respect to any period of twelve
calendar months, the product of (a) cash dividends and distributions actually
received by a Loan Party on account of its Equity Interests in Lightfoot Capital
Partners GP LLC during such twelve calendar months multiplied by (b) 20.

“ATLS Unit Price” means, as of any date, the closing price for the Parent’s
common units in the over-the-counter market or, if listed on an exchange, then
on the applicable exchange, at 4:00:00 p.m., New York time (or such other time
as such market or exchange publicly announces is the official close of trading)
as reported by Bloomberg Financial Markets (or such similar reporting service
reasonably selected by the Administrative Agent).  If the ATLS Unit Price cannot
be calculated on a particular date on the foregoing basis, the ATLS Unit Price

 

--------------------------------------------------------------------------------

 

on such date shall be the fair market value as reasonably determined by the
Administrative Agent.

“Available Cash” has the meaning ascribed to such defined term in the Third
Amended and Restated Limited Liability Company Agreement of the Parent, as
amended by that certain Amendment No. 1 to Third Amended and Restated Limited
Liability Company Agreement (but without giving effect to clause (c) of such
definition) with such amendments to such defined term as consented to in writing
by the Majority Lenders.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans made on the same date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cash Equivalents” means (a) direct obligations of the United States or any
agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one (1) year from the date of creation
thereof; (b) deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively; (c) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b)
hereof, having a term of not more than 30 days with respect to securities issued
or fully guaranteed or insured by the United States government; (d) commercial
paper maturing within one year from the date of creation thereof rated in the
highest grade by S&P or Moody’s; (e) securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b)
hereof; and (f) deposits in money market funds investing exclusively in
Investments described in clauses (a) through (e) hereof.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Parent or any of the Restricted
Subsidiaries having a fair market value in excess of $2,500,000.

“Change of Control” means an event or series of events by which:

 

--------------------------------------------------------------------------------

 

(a)the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group of Persons (other than the Permitted Holders)
acting in concert as a partnership or other “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) of Equity Interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Parent (or its successor by merger, consolidation or purchase
of all or substantially all of its assets); 

(b)the Parent ceases to own 100% of the Equity Interests of the Borrower;

(c)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(d)the Parent ceases to maintain Sole Management Control of the Borrower;

(e)the Parent ceases to maintain Sole Management Control of ARP; or

(f)the Parent ceases to maintain Sole Management Control of Atlas Growth
Partners GP.

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
compliance by any Lender (or, for purposes of Section 5.01(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of Law) of any
Governmental Authority made or issued after the date of this Agreement; provided
however, that notwithstanding anything herein to the contrary the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith or
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 12.12.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means any Property in which a Lien is created or purported to be
created by the Security Instruments.

 

--------------------------------------------------------------------------------

 

“Commitment” means, with respect to each Lender, the commitment of each Lender
to make Loans; and “Commitments” means the aggregate amount of the Commitments
of all the Lenders; provided, for the avoidance of doubt, that no Lender shall
be required to fund any Loan hereunder; it being understood that Loans hereunder
shall constitute $35,854,916 in aggregate principal amount of loans under the
First Lien Credit Agreement (prior to its amendment pursuant to that First Lien
Third Amendment) that are continued hereunder.  As of the Effective Date, the
Loans of each Lender is set forth opposite such Lender’s name on Annex I under
the caption “Commitment”.  

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 5.01, Section 5.02, Section 5.03 or Section 12.03
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Consolidated Net Income” means with respect to the Parent and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Parent and the Restricted Subsidiaries after allowances for Taxes for such
period determined on a consolidated basis in accordance with GAAP and subject to
Section 1.05(b); provided that there shall be excluded from such net income (to
the extent otherwise included therein) the following:  (a) the net income (but
not loss) during such period of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary to the Parent or a Restricted Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or Law
applicable to such Restricted Subsidiary or is otherwise restricted or
prohibited, to the extent so restricted or prohibited, in each case determined
in accordance with GAAP; (b) the net income (or loss) of any Person acquired in
a pooling-of-interests transaction for any period prior to the date of such
transaction; (c) any extraordinary gains or losses during such period; and (d)
any gains or losses attributable to write-ups or writedowns of assets, including
writedowns under ASC Topics 350 and 360; provided further that if a Material
Subsidiary Conversion shall occur or the Parent or any Restricted Subsidiary
shall consummate a Material Acquisition or Material Disposition (other than a
disposition permitted under Section 9.11(f)), in each case during any Rolling
Period, then Consolidated Net Income shall be calculated after giving pro forma
effect to such Material Subsidiary Conversion, Material Acquisition or Material
Disposition as if such Material Subsidiary Conversion, Material Acquisition or
Material Disposition had occurred on the first day of such Rolling Period and
otherwise in accordance with Regulation S-X of the SEC. “Consolidated Net
Income” shall include, without duplication, cash dividends and other cash

 

--------------------------------------------------------------------------------

 

distributions received during such period by the Parent or any Restricted
Subsidiary to the extent set forth in Section 1.05(b).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 5% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

“Debt” means, for any Person, the sum of the following (without
duplication):  (a) all obligations of such Person for borrowed money or
evidenced by bonds, bankers’ acceptances, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of letters of credit, surety or other bonds and similar
instruments; (c) all accounts payable and all accrued expenses, liabilities or
other obligations of such Person to pay the deferred purchase price of Property
or services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by a Lien on any Property of such Person, whether
or not such Debt is assumed by such Person; (g) all Debt (as defined in the
other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made); (h) all obligations or undertakings of
such Person to maintain or cause to be maintained the financial position or
covenants of others or to purchase the Debt or Property of others; (i) all
obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments for
periods in excess of 120 days prior to the day of delivery, other than sales of
Hydrocarbons and gas balancing arrangements in the ordinary course of business;
(j) obligations to pay for goods or services whether or not such goods or
services are actually received or utilized by such Person; (k) all Debt of a
partnership for which such Person is liable either by agreement, or by Law but
only to the extent of such liability; (l) the liquidation value of Disqualified
Capital Stock of such Person; (m) the undischarged balance of any dollar
denominated production payment (but not any volumetric production payment)
created by such Person or for the creation of which such Person directly or
indirectly received payment and (n) all obligations (netted, to the extent
provided for therein) of such Person in respect of Swap Agreements (including
obligations and liabilities arising in connection with or as a result of early
or premature termination of a Swap Agreement, whether or not occurring as a
result of a default thereunder).  The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.  The Debt
of any Person described in clauses (f), (g) and (h) of this definition shall be
deemed to be the lesser of (i) an amount equal to the stated or determinable
amount of the primary obligation of such other Person and (ii) the maximum
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Debt, unless such primary obligation and/or the
maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Debt shall be deemed to be equal
to such Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

 

--------------------------------------------------------------------------------

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Determination Period” means the 10 Business Days ending immediately before and
on the date 120 days after the Effective Date.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale leaseback and any issuance or sale of Equity
Interests of the Borrower or any other Restricted Subsidiary) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by the Parent of any of its Equity Interests to
another Person.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, (a) matures or is mandatorily
redeemable (other than solely as a result of a change of control or asset sale,
so long as (and only so long as) any right of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other obligations that are
outstanding hereunder)for any consideration other than other Equity Interests
(which would not constitute Disqualified Capital Stock), pursuant to a sinking
fund obligation or otherwise, or (b) is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof
(other than solely as a result of a change of control or asset sale, so long as
(and only so long as) any right of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other obligations that are outstanding hereunder), in
whole or in part, on or prior to the date that is one year after the earlier of
(i) the Maturity Date and (ii) the date on which there are no Loans or other
obligations outstanding hereunder.

“Distributable Cash” means, as of the last day of any calendar month, (a) EBITDA
for such month minus (b) consolidated interest expense (excluding expense
associated with the amortization of deferred financing costs and dollar
denominated production payments) of the Parent and its Restricted Subsidiaries
during such month.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
(a) the United States of America or any state thereof or (b) the District of
Columbia.

“EBITDA” means, for any period, an amount determined for the Parent and the
Restricted Subsidiaries on a consolidated basis equal to (a) the sum of
Consolidated Net Income for such period, plus, without duplication and to the
extent deducted from Consolidated Net Income in such period, (i) interest,
income taxes, depreciation, depletion, amortization, goodwill and other
impairment, non-cash compensation on long-term incentive plans, non-cash losses
including non-cash losses resulting from mark to market accounting of Swap
Agreements, (ii) reasonable and customary fees and expenses incurred or paid in
connection with the consummation of the Transactions, the Specified Transaction
and the First Lien Loan Documents

 

--------------------------------------------------------------------------------

 

(including the First Lien Third Amendment) and other acquisition transactions
not prohibited by the terms of this Agreement or the other Loan Documents, and
(iii) any net loss from disposed or discontinued operations, minus (b) to the
extent included in Consolidated Net Income, non-cash gains including non-cash
gains resulting from mark to market accounting of Swap Agreements.

“Effective Date” means March 30, 2016.

“Eligible Assignee” has the meaning set forth in Section 12.04(b)(ii).

“Environmental Claims” means any and all actions, suits, demands, demand
letters, claims, liens, accusations, allegations, notices of noncompliance or
violation, investigations (other than internal reports prepared by any Person in
the ordinary course of business) or proceedings relating in any way to any
actual or alleged violation of or liability under any Environmental Law.

“Environmental Laws” means any and all applicable Laws pertaining in any way to
human health, employee safety, the environment, the preservation or reclamation
of natural resources, or Hazardous Materials, in effect in any and all
jurisdictions in which the Parent or any Restricted Subsidiary is conducting, or
at any time has conducted, business, or where any Property of the Parent or any
Restricted Subsidiary is located, including, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980, as amended,
the Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Law, as amended, and in
each case all regulations issued pursuant thereto, and other environmental
conservation or protection Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Restricted Subsidiary would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of 30 days’ notice to
the PBGC is expressly waived under applicable regulations, (b) the withdrawal of
the Parent, a Restricted Subsidiary or any ERISA Affiliate from a Plan during a
plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA, (c) the filing of a notice of intent
to

 

--------------------------------------------------------------------------------

 

terminate a Plan or the treatment of a Plan amendment as a termination under
section 4041 of ERISA, (d) the institution of proceedings to terminate a Plan by
the PBGC, (e) receipt of a notice of withdrawal liability pursuant to Section
4202 of ERISA, or (f) any other event or condition which would constitute
grounds under section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties, each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Parent or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (e) Liens arising by virtue
of any statutory, common law or contract provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution;
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by the Parent or any of the Restricted Subsidiaries to provide
collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Parent or any Restricted Subsidiary for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil, coal or other minerals or timber, and other like purposes,
or for the joint or common use of real estate, rights of way, facilities and
equipment which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Parent or any
Restricted Subsidiary or materially impair the value of such Property subject
thereto; (g) Liens on cash or

 

--------------------------------------------------------------------------------

 

securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (h)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; (i) Liens arising from Uniform
Commercial Code financing statement filings regarding operating leases entered
into by the Parent or any Restricted Subsidiary in the ordinary course of
business covering only the Property under lease; (j) any obligations (other than
Debt) or duties affecting any of the Property of the Parent or any Restricted
Subsidiary to any Governmental Authority with respect to any franchise, grant,
license or permit; (k) any interest or title of a lessor under any lease entered
into by the Parent or any Restricted Subsidiary covering only the assets so
leased; (l) Liens on the Collateral in favor of securing obligations under
Secured Swap Agreements that are not prohibited under Section 9.17; and (m)
Liens securing the payment of any Debt owing under the First Lien Loan
Documents; provided further that (1) Liens described in clauses (a) through (d)
and (g) shall remain “Excepted Liens” only for so long as no action to enforce
such Lien has been commenced unless such action is being contested in good faith
by appropriate proceedings and for which adequate reserves have been maintained
in accordance with GAAP and (2) no intention to subordinate the Lien granted in
favor of the Administrative Agent and the Secured Creditors is to be hereby
implied or expressed by the permitted existence of any Excepted Lien.

“Excluded Issuances” means (i) capital contributions made by the Parent or any
Restricted Subsidiary in any other Restricted Subsidiary and (ii) issuances of
Equity Interests to the Parent or any Restricted Subsidiary of the Parent by any
Restricted Subsidiary of the Parent; provided that in the case of each of
clauses (i) and (ii) such capital contributions or purchases of Equity Interests
are not funded, directly or indirectly, by the proceeds of any third party
financing of, or capital contributions to, the Parent or any of its
Subsidiaries.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder (determined after
giving effect to Section 10.02(c) hereof and any other “keepwell, support or
other agreement” for the benefit of such Guarantor and any and all guarantees of
such Guarantor’s Swap Obligations by other Loan Parties) at the time the
guarantee of such Guarantor, or the grant by such Guarantor of a security
interest, would have otherwise become effective with respect to such Swap
Obligation but for such Guarantor’s failure to become an “eligible contract
participant” at such time.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

 

--------------------------------------------------------------------------------

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document, (a)
income or franchise taxes imposed on (or measured by) its net income by a
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the jurisdiction described in clause (a) above, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.05), any U.S. Federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, immediately prior to
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(b), (d) any withholding tax that is attributable to a Foreign
Lender’s failure to comply with Section 5.03(e), and (e) any U.S. federal
withholding taxes imposed by FATCA.

“Excess Distributable Cash” means an amount equal to Distributable Cash minus
$4,000,000 (but in no event shall Excess Distributable Cash be less than zero).

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof (b) any treaty, law, regulation
or other official guidance enacted in any jurisdiction other than the U.S., or
relating to an intergovernmental agreement between the U.S. and any other
jurisdiction which (in either case) facilitates the implementation of the
preceding clause (a), or (c) any agreement entered into pursuant to the
implementation of the preceding clauses (a) or (b) with the United States
Internal Revenue Service, the U.S. Government or any governmental or taxation
authority under any other jurisdiction.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person.  Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Parent or the Borrower, as applicable.

“First Lien Administrative Agent” means Riverstone Credit Partners, L.P. and any
of its successors and assigns.

 

--------------------------------------------------------------------------------

 

“First Lien Credit Agreement” has the meaning set forth in the Recitals hereto.

“First Lien Lenders” means the lenders party to the First Lien Credit Agreement
from time to time.

“First Lien Loan Documents” means the Loan Documents (as defined in the First
Lien Credit Agreement).

“First Lien Loans” means the Loans (as defined under the First Lien Credit
Agreement).

“First Lien Third Amendment” means that certain Third Amendment to Credit
Agreement and First Amendment to Security Agreement, dated as of the Effective
Date, by and among the Parent, the Borrower, the First Lien Lenders and
Riverstone Credit Partners, L.P., as administrative agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Parent, any Restricted Subsidiary, any of their Properties, the Administrative
Agent or any Lender.

“Guarantors” means the Parent, Atlas Lightfoot and any other Material Subsidiary
of the Parent that after the Effective Date guarantees the Indebtedness to the
Administrative Agent pursuant to Section 8.14 (b).

“Guaranty Agreement” means the guaranty in form and substance reasonably
satisfactory to the Administrative Agent by each of the Guarantors in favor of
the Administrative Agent dated as of the Effective Date, as the same may be
amended, modified or supplemented from time to time.

“Gulf LNG Component” means with respect to any Rolling Period, the product of
(a) cash dividends or cash distributions actually received by Atlas Lightfoot
from Lightfoot Capital Partners, LP in such Rolling Period on account of the
equity interests of Gulf LNG Holdings Group, LLC held by Lightfoot Capital
Partners, LP multiplied by (b) 8.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material,

 

--------------------------------------------------------------------------------

 

product, byproduct, substance or waste defined as or included in the definition
or meaning of “hazardous substance,” “hazardous material,” “hazardous waste,”
“solid waste,” “toxic waste,” “extremely hazardous substance,” “toxic
substance,” “contaminant,” “pollutant,” or words of similar meaning or import
found in any applicable Environmental Law; (b) Hydrocarbons, petroleum products,
petroleum substances, natural gas, oil, oil and gas waste, crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious or medical wastes.

“Hedge Intercreditor Agreement” means an intercreditor agreement by and among an
Approved Counterparty, the Administrative Agent and the Borrower, in form and
substance satisfactory to the Administrative Agent.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Parent (other than the Borrower) that does not (a) individually own Property
with an aggregate fair market value in excess of $ 2,500,000 or (b) together
with all other Immaterial Subsidiaries own Property with an aggregate fair
market value in excess of $5,000,000; provided that no Restricted Subsidiary of
the Parent that incurs, guarantees or is otherwise an obligor under or provides
credit support for any Debt for borrowed money may be an Immaterial Subsidiary.

“Immaterial Title Deficiencies” means, with respect to Oil and Gas Properties,
at any time of determination, defects or clouds on title, discrepancies in net
revenue and working interest ownership percentages and other discrepancies (in
each case, between what is shown on the most recently delivered Reserve Report
and that which is set forth in the title information provided by a Loan Party to
the Administrative Agent hereunder) and other Liens (other than Excepted Liens),
defects, and similar matters which do not, individually or in the aggregate,
affect Oil and Gas Properties in an amount greater than five percent (5%) of the
Present Value of the Loan Parties’ Proved Reserves as set forth in the most
recent Reserve Report delivered under this Agreement.

“Incorporated ARP Covenant” has the meaning set forth in Section 9.23.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any other Loan Party:  (a) to the Administrative Agent or any Lender under any
Loan Document including, without limitation, all interest on any of the Loans
(including any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable

 

--------------------------------------------------------------------------------

 

as a claim in any such case, proceeding or other action); (b) to any Person
under any Secured Swap Agreement; and (c) all renewals, extensions and/or
restatements of any of the above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning set forth in Section 7.12.

“Initial Yield-To-Maturity” means the yield-to-maturity calculated to the call
date equal to the fifth anniversary of the date after the Effective Date.

“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith by and among the Administrative Agent and the Borrower, in
substantially the same form of Exhibit K attached hereto.

“Interest Payment Date” has the meaning set forth in Section 3.02(a).

“Investment” means, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or of all or a substantial portion of the property and assets or business
of another Person or of assets constituting a business unit or division of any
other Person or any agreement to make any such acquisition (including, without
limitation, capital contributions, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale), (b) the making of any deposit with, or advance, loan or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business), or (c) the entering into of any
guarantee of, or other contingent obligation with respect to, Debt or other
liability of any other Person.

“Joinder Agreement” means a joinder agreement in the form of Exhibit G or any
other form reasonably approved by the Administrative Agent.

“Law” means (a) a law, statute, ordinance, treaty, permit, rule or regulation of
any Governmental Authority, (b) a court decision, judgment, order, decree,
injunction or ruling, and (c) a regulatory bulletin or guidance, or examination
order or recommendation of a Governmental Authority.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge,

 

--------------------------------------------------------------------------------

 

security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations.  For the purposes of this Agreement, the Parent and the Restricted
Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.  “Lien” shall not include the interest of the Parent or any
Restricted Subsidiary in any Property subject to a Synthetic Lease.

“Liquidity” means, as of any determination date, all unrestricted cash and Cash
Equivalents of Parent and its Restricted Subsidiaries as of such date,
including, without limitation, any cash or Cash Equivalents of Parent and its
Restricted Subsidiaries subject to a lien in favor of the Administrative Agent.

“Loan Documents” means this Agreement, the Notes, if any, the Security
Instruments, the Perfection Certificate, the Intercreditor Agreement, any Hedge
Intercreditor Agreement, if any, and any and all other material agreements or
instruments now or hereafter executed and delivered by any Loan Party or any
other Person (other than Secured Swap Agreements or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Indebtedness pursuant to this Agreement) in connection with the
Indebtedness, this Agreement and the transactions contemplated hereby, as such
agreements may be amended, modified, supplemented or restated from time to time.

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, with respect to a given Facility, subject to Section
12.04(b)(ii)(D)(4), Lenders holding greater than 50% of (a) prior to the
Effective Date, the Commitments or (b) thereafter, the outstanding aggregate
principal amount of all Loans (without regard to any sale by a Lender of a
participation in all Loans under Section 12.04(c)).

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Acquisition” means a transaction or series of transactions comprised
of the acquisition of the Equity Interests of a Person or the acquisition of
assets from a Person, in each case for consideration of at least $5,000,000.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
operations, Properties (including the ARP Units) or financial condition of the
Parent and the Restricted Subsidiaries, taken as a whole, (b) the ability of the
Parent and the Restricted Subsidiaries, taken as a whole, to carry out their
business as conducted as of the Effective Date, (c) the ability of the Loan
Parties, taken as a whole, to perform fully and on a timely basis their
obligations under any of the Loan Documents that are material to the interests
of the Lenders, or (d) the validity or enforceability of

 

--------------------------------------------------------------------------------

 

any of the Loan Documents or the material rights and remedies available to the
Administrative Agent or any Lender under any Loan Document.

“Material Disposition” means (a) a transaction or series of transactions
comprised of the sale, lease, assignment, conveyance or transfer of the Equity
Interests of a Person or other Property of a Person, in each case for the
consideration of at least $5,000,000, or (b) any loss, casualty or other insured
damage to any Property of a Person, in each case having a fair market value (net
of any insurance proceeds whether or not actually received by such Person so
long as such Person expects in good faith to receive such insurance proceeds in
connection with such loss, casualty or damage) in excess of $5,000,000.

“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Parent and the
Restricted Subsidiaries in an aggregate principal amount exceeding
$5,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Parent or any Restricted Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent or such Restricted Subsidiary
would be required to pay if such Swap Agreement were terminated at such time,
including unpaid amounts in respect of such Swap Agreement.

“Material Subsidiary” means any Restricted Subsidiary other than any Immaterial
Subsidiary.

“Material Subsidiary Conversion” means (i) the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary in accordance with Section 9.19(b) or
(ii) the designation of an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 9.19(c); in case where the value of such transaction is
in excess of $1,000,000.

“Maturity Date” means March 30, 2019, as the same may be extended in accordance
with Section 2.06.

“Maximum Rate” has the meaning set forth in Section 12.12.

“Midstream Activities” means the treatment, processing, gathering, dehydration,
compression, blending, transportation, terminalling, storage, transmission,
marketing, buying or selling or other disposition, whether for such Person’s own
account or for the account of others, of oil, natural gas, natural gas liquids
or other liquid or gaseous hydrocarbons, including that used for fuel or
consumed in the foregoing activities; provided, that “Midstream Activities”
shall not include the drilling, completion or servicing of oil or gas wells or
the ownership of drilling rigs.

“Midstream Assets” means pipelines, treating and processing facilities,
dehydration facilities, compressor stations, pump stations, metering stations
and other similar assets, and other assets used in the transportation or
processing of Hydrocarbons.

“Minimum Title Information” means title information in form and substance
reasonably satisfactory to the Administrative Agent as to the Loan Parties’
ownership (whether in fee or by leasehold) of at least 80% of the Present Value
of the Proved Reserves of the Loan Parties.

 

--------------------------------------------------------------------------------

 

“Moody’s” means Moody’s Investors Service, Inc.  and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means a mortgage, deed of trust, or similar document in form and
substance reasonably satisfactory to the Administrative Agent on any real
property (including any Hydrocarbon Interests) directly owned (whether in fee or
by leasehold) by a Loan Party where such Loan Party is the mortgagor and the
Administrative Agent is the mortgagee pursuant to which a Lien on the Mortgaged
Property covered thereby is created in favor of the Administrative Agent for the
benefit of the Secured Creditors, as the same may be amended, modified or
supplemented from time to time.

“Mortgaged  Property” means (a) at any time before the earlier of (i) the date
that is ninety (90) days following the Effective Date (or such longer period as
the Administrative Agent may agree in its sole discretion) and (ii) the date on
which the Administrative Agent has received counterparts of duly executed and
recorded Mortgages on the Properties listed in Schedule 7 to the Perfection
Certificate which are directly owned (whether in fee or by leasehold) by any
Loan Party at that time, any such Property directly owned (whether in fee or by
leasehold) by any Loan Party at that time, and (b) at any time thereafter, any
Property directly owned (whether in fee or by leasehold) by any Loan Party which
is subject to a Lien created by the Security Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“Net Cash Proceeds” means:

(a)with respect to the Disposition of any asset by the Parent or any Restricted
Subsidiary or any Casualty Event, the excess, if any, of (i) the sum of cash and
Cash Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds (other than business interruption insurance proceeds) or condemnation
awards in respect of such Casualty Event actually received by or paid to or for
the account of the Parent or any Restricted Subsidiary) over (ii) the sum of (A)
the principal amount, premium or penalty, if any, interest and other amounts on
any Debt that is secured by a Lien (other than a Lien that ranks pari passu with
or is subordinated to the Liens securing the obligations under the Loan
Documents) on the asset subject to such Disposition or Casualty Event and that
is required to be repaid (and is timely repaid) in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by the Parent or such Restricted Subsidiary in connection with
such Disposition or Casualty Event, (C) Taxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reasonable reserve for
adjustment in respect of (x) the sale price of such asset or assets established
in accordance with GAAP and (y) any liabilities (other than Taxes deducted
pursuant to clause (C) above) associated with such asset or assets and retained
by the

 

--------------------------------------------------------------------------------

 

Parent or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or with respect to any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Parent or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; and 

(b)with respect to the incurrence or issuance of any Debt or Equity Interests by
the Parent or any Restricted Subsidiary or any capital contribution received by
the Parent or any Restricted Subsidiary, the excess, if any, of (x) the sum of
the cash received in connection with such incurrence or issuance of Debt or
Equity Interests or capital contribution over (y) the investment banking fees,
underwriting discounts, commissions, costs and other out-of-pocket expenses and
other customary expenses incurred by the Parent or such Restricted Subsidiary in
connection with such incurrence or issuance of Debt or Equity Interests or
capital contribution.

“Notes” means the promissory notes, if any, of the Borrower described in Section
2.02(d) and being substantially in the form of Exhibit A, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for each month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).  If, with the consent of the Administrative Agent, the
relevant benchmarks used in any Reserve Report change, then NYMEX Pricing shall
refer to such new benchmarks.

“OFAC” means the Office of Foreign Asset Control of the Department of Treasury
of the United States of America.

“Oil and Gas Properties” means each of the following:  (a) Hydrocarbon
Interests; (b) the Properties now or hereafter pooled or unitized with
Hydrocarbon Interests; (c) all presently existing or future unitization, pooling
agreements and declarations of pooled units and the units created thereby
(including without limitation all units created under orders, regulations and
rules of any Governmental Authority) which may affect all or any portion of the
Hydrocarbon Interests; (d) all operating agreements, contracts and other
agreements, including production sharing contracts and agreements, which relate
to any of the Hydrocarbon Interests or the production, sale, purchase, exchange
or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; (e) all Hydrocarbons in and under and which may be produced and saved
or attributable to the Hydrocarbon Interests, including all oil in tanks, and
all rents, issues, profits, proceeds, products, revenues and other incomes from
or attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests; and (g) all Properties,

 

--------------------------------------------------------------------------------

 

rights, titles, interests and estates described or referred to above, including
any and all Property, real or personal, now owned or hereinafter acquired and
situated upon, used, held for use or useful in connection with the operating,
working or development of any of such Hydrocarbon Interests or Property
(excluding drilling rigs, automotive equipment, rental equipment or other
personal Property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all oil wells,
gas wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

“Other Midstream GP Component” means with respect to any period of twelve
calendar months, the product of (a) cash dividends or distributions actually
received by a Loan Party on account of its Equity Interests in any other Person
(other than a Loan Party) engaged in Midstream Activities during such twelve
calendar months multiplied by (b) 20.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Other Upstream GP Component” means with respect to any period of twelve
calendar months, the product of (a) cash dividends or distributions actually
received by a Loan Party on account of its Equity Interests in any Person (other
than a Loan Party) engaged in Upstream Activities during such twelve calendar
months multiplied by (b) 17.5.

“Parent Component” means the sum of (a) with respect to any Proved Reserves
directly owned by the Parent, the Present Value of such reserves as specified in
the most recent Reserve Report delivered pursuant to this Agreement and net, for
the avoidance of doubt, of all Reserves subject to any production payments and
(b) in the case of all other Oil and Gas Properties or Midstream Assets directly
owned by the Parent, the fair market value of such property as determined by a
third party valuation firm satisfactory to the Administrative Agent.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“Patriot Act” has the meaning set forth in Section 12.16.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H hereto.

“Permitted Business” means the business engaged in by the Loan Parties as of the
Effective Date and any other business related or ancillary to the production,
transportation or processing of Hydrocarbons.

 

--------------------------------------------------------------------------------

 

“Permitted Holders” means the Lenders and their respective Affiliates formed for
purposes of making or holding investments and assignees with respect to Equity
Interests of Parent assigned to it by a Lender or any such Affiliate. 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Parent, a Restricted Subsidiary or an ERISA Affiliate or (b) was at
any time during the six (6) calendar years preceding the Effective Date
sponsored, maintained or contributed to by the Parent or a Restricted Subsidiary
or an ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by The Wall Street Journal as the “Prime Rate” in the United States (or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent)); each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

“Present Value” means, as of any date of determination for the Loan Parties, the
discounted net present value, on a pre-income tax basis, of projected future
cash flows from the production of the Loan Parties’ Proved Reserves, as set
forth in the most recent Reserve Report delivered pursuant hereto, calculated in
accordance with the SEC guidelines but using the Strip Price and adjusted for
Swap Agreements, additions to reserves and depletion or sale of reserves since
the date of such Reserve Report, for any basis differential as of the date of
determination, without future escalation, and discounted using an annual
discount rate of 10%.

“Pro Forma Compliance” or “Pro Forma Basis” means, as of any date of
determination for purposes of calculating compliance with the financial covenant
contained in Section 9.01(a) on a pro forma basis, (a) calculating Consolidated
Net Income and EBITDA as if Transactions, the merger or consolidation with any
Restricted Subsidiary, any Material Subsidiary Conversion, any Material
Disposition, any Material Acquisition or the making of any Restricted Payment or
Investment (each of the foregoing, a “Subject Transaction”), as applicable, had
occurred on the first day of the applicable Rolling Period, (b) calculating
Total Funded Debt as of the date of the Subject Transaction (after giving effect
to the Subject Transaction and the incurrence of any Debt in connection with
such Subject Transaction, but excluding Debt owed to the Parent or any
Restricted Subsidiary) and (c) otherwise making such calculations in accordance
with Regulation S-X of the SEC.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

--------------------------------------------------------------------------------

 

“Proved Reserves” means  “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.

“Purchase Money Debt” means Debt (a) consisting of the deferred purchase price
of property, plant and equipment, conditional sale obligations, obligations
under any title retention agreement and other obligations incurred in connection
with the acquisition, construction or improvement of such asset, in each case
where the amount of such Debt does not exceed the greater of (i) the cost of the
asset being financed and (ii) the fair market value of such asset, and (b)
incurred to finance such acquisition, construction or improvement by the Parent
or a Restricted Subsidiary of such asset; provided however that such Debt is
incurred within 180 days after such acquisition or the completion of such
construction or improvement.

“Qualifying ARP Units” means ARP Units that are owned by a Loan Party and
subject to a perfected second priority Lien (subject only in priority to the
Liens pursuant to the First Lien Loan Documents) in favor of the Administrative
Agent for the benefit of the Secured Creditors pursuant to the Loan Documents,
which Lien is perfected by “control” of the Administrative Agent (or the First
Lien Administrative Agent as its gratuitous bailee) in accordance with the
applicable Uniform Commercial Code including, without limitation, Section 8.106,
9.106 and 9.314 thereof.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt.  “Redeem” has the correlative meaning
thereto.

“Refinance” means, in respect of any Debt, to refinance, extend, renew,
restructure or replace, or to issue other Debt in exchange or replacement for,
such Debt, in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Registration Rights Agreement” means any Registration Rights Agreement entered
into among any Loan Party and/or any issuer of Equity Interests owned by such
Loan Party and the Administrative Agent, as the same may be amended, modified or
supplemented from time to time.

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees and advisors (including attorneys, accountants and experts) of such
Person and of such Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.09.

 

--------------------------------------------------------------------------------

 

“Required Mortgage Value” means, as of any date of determination, an amount
equal to 80% of the aggregate Present Value of all Proved Reserves directly
owned by the Loan Parties as reflected in the most recent Reserve Report
delivered pursuant to this Agreement.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31 or June 30
(to the extent the Loan Parties own Oil and Gas Properties as of such date) the
Loan Parties’ Proved Reserves, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, consistent with SEC reporting
requirements at the time, together with a supplement indicating the Present
Value of such Proved Reserves.  Each Reserve Report shall include a report on a
well by well basis reflecting the working and revenue interests for the Borrower
and each Guarantor under or in connection with each such well and such other
information and in such form as may be reasonably requested by the
Administrative Agent.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person.  Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower or
the Parent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
(including any return of capital), or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests.

“Restricted Subsidiary” means any Subsidiary other than an SPV Subsidiary or an
Unrestricted Subsidiary; provided that the Borrower shall at all times be a
Restricted Subsidiary.

“Rolling Period” means any period of four consecutive fiscal quarters; provided
that for purposes of determining Pro Forma Compliance with Section 9.01 pursuant
to Sections 9.02(i), 9.05(h), 9.05(j) or 9.19(b), any period of four consecutive
fiscal quarters ending on the last day of the fiscal quarter for which the most
recent financial statements have been (or were required to be) delivered
pursuant to Section 8.01(a) or 8.01(b), as applicable.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Creditors” shall have the meaning assigned to such term in the Security
Agreement.

“Secured Swap Agreement” means a Swap Agreement between the Borrower and an
Approved Counterparty that has executed a Hedge Intercreditor Agreement.

 

--------------------------------------------------------------------------------

 

“Security Agreement” means the Security Agreement among the Borrower, the
Guarantors and the Administrative Agent dated as of the Effective Date, as the
same may be amended, modified or supplemented from time to time.

“Security Agreement Supplement” means a supplement to the Security Agreement in
the form of Annex 1 to the Security Agreement or any other form reasonably
approved by the Administrative Agent.

“Security Instruments” means the Guaranty Agreement, the Intercreditor
Agreement, any Hedge Intercreditor Agreement, if any, the Security Agreement,
all Mortgages, all Registration Rights Agreements and other agreements,
instruments or stock certificates now or hereafter executed and delivered by any
Loan Party or any other Person (other than Secured Swap Agreements and
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) as
security for the payment or performance of, or to perfect the grant of a Lien to
secure obligations under, the Indebtedness, the Notes, if any, this Agreement,
as such agreements may be amended, modified, supplemented or restated from time
to time.

“Series A Preferred Units” means “Series A Preferred Units” as defined in the
Third Amended and Restated Limited Liability Company Agreement.

“Sole Management Control” means, with respect to any Person, the ability,
through voting power, by contract or otherwise, to direct all limited liability
company or limited partnership, as applicable, actions of such Person without
requiring the approval, consent, or vote of any other Person to the extent such
approval, consent or vote is not required for such actions as of the Effective
Date.

“Solvent” means when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they
mature.  For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No.5).

“SPV Subsidiaries” means AEC and AERS.

“Specified Transaction” means that certain transaction proposed to be entered
into by Parent as described to the Administrative Agent in writing on or prior
to the date hereof.

 

--------------------------------------------------------------------------------

 

“Strip Price” shall mean, at any time, (a) for the remainder of the calendar
year in which the Effective Date occurs, the average NYMEX Pricing for the
remaining contracts in such calendar year, (b) for each of the succeeding four
complete calendar years, the average NYMEX Pricing for the twelve months in each
such calendar year, and (c) for each calendar year thereafter, the average NYMEX
Pricing for the twelve months in such fourth calendar year.

“Subject Transaction” has the meaning set forth in the definition of “Pro Forma
Compliance”.

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the parent and/or one or more of its Subsidiaries.  Unless otherwise indicated
herein, each reference to the term “Subsidiary” means a Subsidiary of the
Parent.

“Super Majority Lenders” means, subject to Section 12.04(b)(ii)(D)(4), Lenders
holding at least 66⅔% of the outstanding aggregate principal amount of all the
Loans (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” shall mean, in respect of any one or more Secured Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Secured Swap Agreements, for any date on or
after the date such Secured Swap

 

--------------------------------------------------------------------------------

 

Agreements have been closed out and terminated, the termination value(s)
determined in accordance therewith.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including interest, additions to tax and any penalties attributable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of the
Indebtedness has been accelerated in accordance with Section 10.02.

“Third Amended and Restated Limited Liability Company Agreement” means the Third
Amended and Restated Limited Liability Company Agreement of the Parent, dated as
of February 27, 2015, as amended by that certain Amendment No. 1 to the Third
Amended and Restated Limited Liability Company Agreement of the Parent, dated as
of February 27, 2015, each as delivered to the Administrative Agent on or prior
to the Effective Date, and as further amended by any amendments entered into in
order to give effect to the Specified Transaction and with such other amendments
thereto as consented to in writing by the Majority Lenders.

“Total Funded Debt” means, at any date, all Debt of the Parent and the
Restricted Subsidiaries on a consolidated basis other than Debt described in the
definition of “Debt” under clauses (b) (to the extent constituting contingent
obligations), (c), (j), (k) (solely to the extent that such Debt results from
such Person being the general partner of another Person that is obligated under
such Debt), (m) and (n). For the avoidance of doubt, “Total Funded Debt” shall
not include “asset retirement obligations” as such term is used in ASC Topic 410
to the extent such term relates to the plugging and abandonment of wells.

“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Total Funded Debt as of such date of determination to (b) EBITDA for the then
most recently ended Rolling Period.

“Transactions” means the consummation of the transactions contemplated under
this Agreement.

“Transferee” means any Assignee or Participant.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

--------------------------------------------------------------------------------

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Parent (other than the
Borrower and the SPV Subsidiaries) designated as such on Schedule 7.15 or which
the Parent has designated in writing to the Administrative Agent to be an
Unrestricted Subsidiary pursuant to Section 9.19 and (b) any Subsidiary of an
Unrestricted Subsidiary.

“Upstream Activities” means the acquisition, exploration, development,
production, operation and disposition of interests in Oil and Gas Properties,
and the gathering, marketing, storage, selling and gathering of any production
from such properties.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(e).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Parent or one or
more of the Wholly-Owned Subsidiaries or by the Parent and one or more of the
Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

Treatment of Indebtedness

.  For federal, state and local income tax purposes, the parties agree that (i)
the Indebtedness will be treated as indebtedness of the Parent, (ii) the
Indebtedness is not a “contingent payment debt instrument” within the meaning of
Treasury Regulation Section 1.1275-4 and (iii) the issue price of the
Indebtedness is the stated principal amount of $35,854,916. The parties agree to
report the Indebtedness consistent with this agreement for all federal, state
and local tax purposes, and the Parent, Borrower and the Administrative Agent
agree to notify and consult with each other if such treatment is challenged by
any taxing authority.

Terms Generally; Rules of Construction

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any law shall be construed as referring to such law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time, (c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to the restrictions contained herein),
(d) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) with respect to the determination of any time
period, the word “from” means “from and including” and the word “to” means “to
and including,” and (f) any reference herein to Articles, Sections, Annexes,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Annexes, Exhibits and Schedules to, this Agreement.

 

--------------------------------------------------------------------------------

 

Accounting Terms and Determinations

.

(a)Unless otherwise specified herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

(b)Notwithstanding GAAP or anything in this Agreement to the contrary, for the
purposes of calculating the Total Leverage Ratio and the components thereof, all
Unrestricted Subsidiaries and Immaterial Subsidiaries (including the assets,
liabilities, income, losses, cash flows and elements thereof of each of the
foregoing) shall be excluded, except that any cash dividends or cash
distributions paid by any Person (other than a Loan Party) to the Loan Parties
during any fiscal period and received by the Parent or any Restricted Subsidiary
on or prior to the earlier of (i) the date the financial statements with respect
to such fiscal period referred to in Section 8.01(a) or (b) are delivered by the
Borrower to the Administrative Agent and (ii) the date that is 45 days following
the end of such fiscal period, shall be deemed to be income of the Parent or
such Restricted Subsidiary, as applicable, for such fiscal period whether or not
constituting income in accordance with GAAP; provided that, for the avoidance of
doubt, any such dividends or distributions received after the last day of the
last fiscal quarter included in any Rolling Period and included as income in
such Rolling Period as provided above in this Section 1.05(b) shall not be
included as income in the fiscal quarter in which such dividends or
distributions are actually received (but shall be deemed included solely in such
immediately preceding fiscal quarter) for purposes of any such calculation.

(c)Notwithstanding anything to the contrary herein, for purposes of determining
compliance with Total Leverage Ratio or Section 9.01 with respect to any Rolling
Period during which any Subject Transaction occurs (or, for purposes of
determining compliance with Section 9.01 pursuant to Sections 9.02(i), 9.05(h),
9.05(j) or 9.19(b) only, thereafter and on or prior to the date of
determination), the Total Leverage Ratio and EBITDA shall be calculated with
respect to such Rolling Period and such Subject Transaction on a Pro Forma
Basis.

Article II

The Credits

Commitments

.  Subject to the terms and conditions set forth herein

(a)Each Lender agrees that its loan under the First Lien Credit Agreement (prior
to its amendment pursuant to the First Lien Third Amendment) set forth opposite
such

 

--------------------------------------------------------------------------------

 

Lender’s name on Annex I under the caption “Commitment” is hereby continued as a
Loan hereunder. 

(b)Amounts repaid or prepaid in respect of the Loans may not be reborrowed.

Loans and Borrowings

.

(a)Borrowings; Several Obligations.  Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Notes.  If a Lender shall make a written request to the Administrative Agent
and the Borrower to have its Loans evidenced by a promissory note, then the
Borrower shall execute and deliver to such Lender a duly completed single
promissory note of the Borrower in substantially the form of Exhibit A, payable
to such Lender in a principal amount equal to its Commitment as then in effect,
and otherwise duly completed.  The date, amount and interest rate of each Loan
made by each Lender that requests a Note, and all payments made on account of
the principal thereof, may be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender; provided that the failure to make any such notation
or to attach a schedule shall not affect any Lender’s or the Borrower’s rights
or obligations in respect of such Loans or affect the validity of such transfer
by any Lender of its Note.

Requests for Borrowings

.  To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone or by delivery to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit B and signed by
the Borrower (a “written Borrowing Request”):  

(a)not later than 11:00 a.m., New York, New York time, on the date of the
proposed Borrowing (or such shorter period agreed by each Lender and the
Administrative Agent).  Each telephonic and written Borrowing Request shall be
irrevocable and each telephonic Borrowing Request shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Borrowing
Request.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day; and

(iii)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

Promptly following receipt of the Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

--------------------------------------------------------------------------------

 

[Reserved]

.

Funding of Borrowings

.

(a)Funding by Lenders.  Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York, New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request.

(b)Presumption of Funding by the Lenders.  Unless the Administrative Agent shall
have received notice from a Lender prior to 12:00 p.m., New York, New York time,
on the date of such Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.  No payment required and made by
the Borrower under this paragraph will be subject to any break-funding payment
under Section 5.02.  

Extension

.  So long as no Event of Default or Default shall have occurred and be
continuing on the date on which notice is given, or would result therefrom, in
accordance with the following clause (a) and on the Maturity Date, Borrower may
extend the Maturity Date to March 30, 2020, upon satisfaction of the
following:  

(a)delivery of a written request to Administrative Agent at least thirty (30)
days, but no more than one hundred twenty (120) days, prior to the Maturity Date
then in effect;

(b)payment to Administrative Agent for the benefit of the Lenders of the
extension fee set forth in Section 3.05(b), which fee shall be payable on or
before the then applicable Maturity Date;

(c)payment by Borrower of all reasonable and documented out-of-pocket costs and
expenses to Administrative Agent and the Lenders to the extent then due
(including any and all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with or arising out
of the extension of the Maturity Date);

(d)the representations and warranties of the Borrower and the Restricted
Subsidiaries set forth in this Agreement and in the other Loan Documents shall
be true and

 

--------------------------------------------------------------------------------

 

correct on and as of the Maturity Date immediately before and after giving
effect to such extension, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the Maturity Date immediately before and after giving effect to such extension,
such representations and warranties shall continue to be true and correct as of
such specified earlier date; 

(e)delivery of a certificate signed by a Responsible Officer of the Borrower
certifying that the Borrower is in Pro Forma Compliance with a Total Leverage
Ratio of not more than 6.00:1.00 both on the date on which the extension request
is given to the Administrative Agent and on the first day of the extension (and
attaching reasonably detailed calculations reflecting the same which shall be in
form reasonably satisfactory to the Administrative Agent); and

(f)if required by the Administrative Agent, execution and delivery of a written
agreement evidencing the extension among the Administrative Agent and the Loan
Parties; and such other documents, instruments, certificates, opinions of
counsel as the Administrative Agent shall reasonably request in connection with
such extension.

Article III

Payments of Principal and Interest; Prepayments; Fees

Repayment of Loans

.  On the Maturity Date, the Borrower shall repay to the Administrative Agent
for the ratable account of the Lenders the aggregate principal amount of all
Loans outstanding on such date.

Section 3.02Interest.

(a)PIK Interest.  The Loans shall bear interest at a per annum rate equal the
Applicable PIK Rate which shall accrue  and be paid in kind, by being added to
the principal balance of the outstanding Loans on the last day of each calendar
quarter, beginning on June 30, 2016, or, if such day is not a Business Day, the
first Business Day immediately following such last day of the calendar quarter
(each such date, an “Interest Payment Date”). On the Maturity Date, the Borrower
shall repay to the Administrative Agent for the ratable account of the Lenders
the aggregate amount of interest accrued with respect to the Loans that has been
paid-in-kind by being added to the balance thereof in accordance with this
clause (a).  Notwithstanding anything to the contrary set forth herein, if the
Parent’s market capitalization (as determined by reference to the ATLS Unit
Price) is greater than $75,000,000 at any time during the term of this
Agreement, then with at least three (3) Business Days’ written notice to the
Administrative Agent prior to the last Business Day of the applicable quarter,
the Borrower may elect by delivery of written notice to the Administrative Agent
delivered not less than three Business Days prior to end of any calendar
quarter, to pay the accrued interest for such calendar quarter by delivery to
the Administrative Agent, for the ratable distribution to the Lenders, of a
number of shares of Parent’s common units equal to the accrued interest for such
calendar quarter divided by the ATLS Unit Price on the Business Day immediately
prior to such Interest Payment Date.  To the extent the Borrower elects to pay
interest accrued under this paragraph by issuing Parent common units, the
parties hereto agree to treat Parent as repaying such accrued interest with cash

 

--------------------------------------------------------------------------------

 

and as if each applicable lender acquired Parent common units for such cash
payment for federal, state and local tax purposes. 

(b)Post-Default Rate.  Notwithstanding the foregoing, while an Event of Default
set forth in paragraphs (a), (b), (g), (h), or (i) of Section 10.01 is
outstanding, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any other Loan Party hereunder or under any
other Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to  2.0% plus the Applicable
PIK Rate, which shall be paid in kind, by being added to the principal balance
of the outstanding Loans and shall be payable on the same terms as set forth in
paragraph (a) above.

(c)Interest Rate Computations.  All interest hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day of the relevant computation period).  

[Reserved]

.

Prepayments.

  

 

(a)Optional Prepayments.   The Borrower shall have the right at any time and
from time to time to prepay any Borrowing made to it in whole or in part,
subject to prior notice in accordance with Section 3.04(b), but each prepayment
must be in an amount that is an integral multiple of $100,000 and not less than
$1,000,000 (or if less, the entire principal amount thereof outstanding).

(b)Notice and Terms of Optional Prepayment.  The Borrower shall notify the
Administrative Agent in writing of any prepayment hereunder not later than 1:00
p.m., New York, New York time, one (1) Business Day prior to the date of
prepayment (or such shorter period agreed by each Lender of such Borrowing to be
prepaid and the Administrative Agent).  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing (other than
pursuant to Section 3.04(c)) shall be in an amount that would be permitted in
the case of an advance of a Borrowing as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.

(c)Mandatory Prepayments.

(i)No later than the twenty-fifth (25th) Business Day following the last day of
each calendar month, beginning with the calendar month ending June 30, 2016, the
Borrower shall provide the Administrative Agent with reasonably detailed
calculations of Excess Distributable Cash for such calendar month then ended and
Borrower shall prepay outstanding Loans or First Lien Loans (as elected by the
Borrower in its sole discretion) in an aggregate

 

--------------------------------------------------------------------------------

 

principal amount equal to 100.0% of Excess Distributable Cash for such calendar
month then ended.   

(ii)(A)If (x) the Parent or any Restricted Subsidiary Disposes of any property
or assets to any Person other than a Loan Party (other than any Disposition of
any property or assets permitted by Section 9.11(a)), (y) any Casualty Event
occurs, which in the aggregate results in the realization or receipt by the
Parent or such Restricted Subsidiary of Net Cash Proceeds in an amount in excess
of $10,000,000, an amount equal to 100% of the Net Cash Proceeds realized or
received shall be applied as a mandatory repayment of the Loans in accordance
with the requirements of Sections 3.04(c)(v) and (vi) or the First Lien Loans
(as elected by the Borrower in its sole discretion);

(iii)If the Parent or any Restricted Subsidiary issues or incurs any Debt (other
than Debt permitted to be incurred pursuant to Section 9.02 as in effect on the
Effective Date), an amount equal to 100% of the Net Cash Proceeds of the
respective incurrence or issuance of Debt shall be applied on such date as a
mandatory repayment of the Loans in accordance with the requirements of Sections
3.04(c)(v) and (vi) or the First Lien Loans (as elected by the Borrower in its
sole discretion).

(iv)If any Restricted Subsidiary of Parent receives Net Cash Proceeds from any
capital contributions or any Net Cash Proceeds from any sale or issuance of its
Equity Interests (other than Net Cash Proceeds of any Excluded Issuance), then,
an amount equal to 100% of the Net Cash Proceeds of any such issuance, sale or
advancement will be applied on such date as a mandatory repayment in accordance
with the requirements of Section 3.04(c)(v) and 3.04(c)(vi) or the First Lien
Loans (as elected by the Borrower in its sole discretion).

(v)Application of Mandatory Prepayments.  Each prepayment of Loans pursuant to
Sections 3.04(c)(i), 3.04(c)(ii), 3.04(c)(iii) and 3.04(c)(iv) shall be applied
as a mandatory prepayment of principal of Loans.  

(vi)The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses (i), (ii),
(iii), (iv) and (v) of this Section 3.04(c) at least five (5) Business Days
prior to 1:00 p.m. on the date of such prepayment.  Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment.  The Administrative Agent will
promptly notify each Lender of the contents of the Borrower’s prepayment notice
and of such Lender’s pro rata share of the prepayment.  

(d)On the Effective Date (immediately after the incurrence of Loans), the
Commitments of each Lender in effect at such time shall terminate in its
entirety.

(e)Prepayment Premiums.  Each payment made under this Section 3.04 will not
require the payment of any premium or penalty.

Fees

.

(a) Administrative Agent Fee.  The Borrower shall pay to the Administrative
Agent, for its own account, an annual nonrefundable administration fee equal to
$15,000 (the

 

--------------------------------------------------------------------------------

 

“Administrative Agent Fee”), such fee to be paid quarterly in advance beginning
on the Effective Date and thereafter in advance prior to the earlier of the
Maturity Date and the date on which the Loans are repaid in full or, if any such
date is not a Business Day, on the first Business Day thereafter.  Any amounts
paid in advance with respect to the Administrative Agent Fee shall not be
reimbursed, irrespective of whether the Loans and all other obligations
outstanding hereunder are repaid in full during such applicable fiscal quarter. 

(b)Extension Fee. In the event that the Maturity Date is extended in accordance
with the terms of Section 2.06, the Borrower agrees to pay to the Administrative
Agent for the account of each Lender an extension fee equal to 5% of the
aggregate Loans of the Lenders on the first effective day of the extension.

Article IV

Payments; Pro Rata Treatment; Sharing of Set-offs.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

.

(a)Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior
to 12:00 noon, New York, New York time, on the date when due, in immediately
available funds, without defense, deduction, recoupment, set-off or
counterclaim.  Fees, once paid, shall be fully earned and shall not be
refundable under any circumstances.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices specified in Section 12.01, except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

(b)Application of Insufficient Payments.  If at any time prior the Termination
Date, insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest, fees and other amounts
then due hereunder, such funds shall be applied in the order set forth in
clauses (i) through (iv), inclusive, of Section 10.02(c).

(c)Sharing of Payments by Lenders.  If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment in excess of its ratable share (or other share contemplated hereunder),
then such Lender shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans (or in
other proportion as

 

--------------------------------------------------------------------------------

 

required hereunder); provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this Section
4.01(c) shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
a Loan Party or an Affiliate thereof not constituting an Affiliate Lender (as to
which the provisions of this Section 4.01(c) shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law and under this Agreement, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation. 

Presumption of Payment by the Borrower

.  Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Certain Deductions by the Administrative Agent

.  If any Lender shall fail to make any payment required to be made by it
pursuant hereto then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid.  After acceleration or maturity of the Loans, all principal will be
paid as provided in Section 10.02(c).

Disposition of Proceeds

.  The Security Instruments contain an assignment by the Borrower and/or the
other Loan Parties unto and in favor of the Administrative Agent for the benefit
of the Lenders of all of the Borrower’s or each other Loan Party’s interest in
and to production and all proceeds attributable thereto which may be produced
from or allocated to the Collateral.  The Security Instruments further provide
in general for the application of such proceeds to the satisfaction of the
Indebtedness and other obligations described therein and secured
thereby.  Notwithstanding the assignment contained in such Security Instruments,
until the occurrence of an Event of Default, the Administrative Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower or any other applicable Loan Party and
the Lenders hereby authorize the Administrative Agent to take such actions as
may be necessary to cause such proceeds to be paid to the Borrower and/or such
Loan Parties.

 

--------------------------------------------------------------------------------

 

Article V

Increased Costs; Break Funding Payments; Taxes

Increased Costs

.

(a)[Reserved].  

(b)Capital Requirements.  If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, in each case by an amount deemed by such
Lender to be material, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)Certificates.  A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(b) and reasonably detailed calculations therefor
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

(d)Effect of Failure or Delay in Requesting Compensation.  Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

[Reserved]

.  

Taxes

.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes unless required by
applicable law; provided that if the applicable Withholding Agent shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(a) the sum payable by the Borrower or any Guarantor shall be increased as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 5.03) have been made, the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (b) the
applicable Withholding Agent shall make such deductions

 

--------------------------------------------------------------------------------

 

and (c) the applicable Withholding Agent shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law. 

(b)Payment of Other Taxes by the Borrower.  In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent or each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder or
with respect to any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.03) and reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate of the
Administrative Agent or a Lender as to the amount of such payment or liability
under this Section 5.03) shall be delivered to the Borrower and shall be
conclusive absent manifest error.

(d)Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e)Status of Lenders.  (a) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.  

(i)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

--------------------------------------------------------------------------------

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner.

 

--------------------------------------------------------------------------------

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f)Indemnification by Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set

 

--------------------------------------------------------------------------------

 

off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this Section 5.03(f). 

(g)Tax Refunds.  If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or any Guarantor or
with respect to which the Borrower or any Guarantor has paid additional amounts
pursuant to this Section 5.03, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 5.03 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(h)Survival.  The agreements in this Section 5.03 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

Designation of Different Lending Office

.  If any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if in the judgment
of such Lender, such designation or assignment (a) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Replacement of Lenders

.  If (a) any Lender requests compensation under Section 5.01, (b) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, or (c) any
Lender has not approved a proposed waiver or amendment requiring 100% approval
or consent from the affected Lenders but which has been approved by the Majority
Lenders (or, in the case of a consent, waiver or amendment involving all Lenders
with respect to a certain Class, the Majority Facility Lenders with respect to
such Class), then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.04(b)), all its interests, rights and obligations under
this Agreement to an

 

--------------------------------------------------------------------------------

 

assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans subject to
the assignment, as if the payment of the Loans on such date were an optional or
mandatory prepayment, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents with respect
to the Loans being assigned, from the assignee (to the extent of such
outstanding principal and accrued interest and accrued fees) or the Borrower,
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments, and
(iv) in the case of any such assignment resulting from a Lender becoming a
non-consenting Lender, the applicable assignee shall have agreed to, and shall
be sufficient (together with all other consenting Lenders) to cause the adoption
of, the applicable waiver or amendment of the Loan Documents.

Article VI

Conditions Precedent

Effective Date

.  The obligations of the Lenders to make Loans shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02):

(a)The Administrative Agent, and the Lenders shall have received payment of all
costs and out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder to the extent invoiced to the Borrower prior to the Effective
Date; provided, however that the aggregate amount of costs and expenses,
together with all costs and expenses paid to the First Lien Administrative Agent
or its legal counsel, in connection with the First Lien Third Amendment, shall
not exceed $225,000.

(b)The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors (or other applicable managing Person)
with respect to the authorization of the Borrower or such Guarantor to execute,
deliver and perform the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, (ii) the officers of the
Borrower or such Guarantor (A) who are authorized to sign the Loan Documents to
which the Borrower or such Guarantor is a party and (B) who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or other
applicable governing documents) of the Borrower and such Guarantor, certified as
being true and complete.  The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.

 

--------------------------------------------------------------------------------

 

(c)The Administrative Agent shall have received recent certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor. 

(d)The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e)The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Commitment
dated as of the Effective Date.

(f)The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments (except for the Mortgages and certain control
agreements in respect of deposit accounts and securities accounts held by the
Borrower and the Parent), the Perfection Certificate and the Uniform Commercial
Code financing statements described on the Security Agreement.  In connection
with the execution and delivery of the Security Instruments, the Administrative
Agent shall be reasonably satisfied that the Security Instruments will, when
properly executed and, to the extent applicable, recorded, create perfected
second priority Liens (subject only in priority to the Liens pursuant to the
First Lien Loan Documents) (except for Excepted Liens, but subject to the
provisos at the end of such definition and subject to Immaterial
Title Deficiencies) on all Property purported to be pledged as Collateral
pursuant to such Security Instruments.

(g)The Administrative Agent shall have received an opinion in form and substance
reasonably acceptable to the Administrative Agent of Paul Hastings LLP, counsel
to the Loan Parties.

(h)The Administrative Agent shall have received a certificate of insurance
coverage of the Parent and the Restricted Subsidiaries evidencing that such
Persons are carrying insurance in accordance with Section 7.13.

(i)The Administrative Agent shall have received a solvency certificate from the
Financial Officer of the Parent (immediately after giving effect to the
Transactions) substantially in the form attached hereto as Exhibit J.

(j)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower or another Loan Party has
received all consents and approvals required by Section 7.03.

(k)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that immediately after giving effect to the
Transactions, the Borrower and the Restricted Subsidiaries will have no Debt
outstanding other than the Indebtedness under this Agreement and other
Indebtedness permitted by Section 9.02.

 

--------------------------------------------------------------------------------

 

(l)The Administrative Agent shall have received a Form FR U-1 with respect to
each Lender that is a bank and a Form FR G-3 with respect to each Lender that is
not a bank, each duly completed and executed by the Borrower. 

(m)The representations and warranties of the Borrower and the Restricted
Subsidiaries set forth in this Agreement and in the other Loan Documents shall
be true and correct on and as of the date of such Borrowing, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.

(n)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying the matters contemplated by clause (m) above.

(o)The Administrative Agent shall have received a Registration Rights Agreement
with respect to the ARP Units, in form and substance reasonably satisfactory to
the Administrative Agent.

(p) (i) the Administrative Agent shall have received a fully executed copy of
the First Lien Third Amendment, and (ii) the conditions to effectiveness set
forth therein (other than the satisfaction of the condition set forth in this
clause (p)) shall have been satisfied (or otherwise waived by the Lenders in
accordance with the terms thereof).

Without limiting the generality of the provisions of Section 11.05, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.  All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any other Loan Party shall be in form and
substance reasonably satisfactory to the Administrative Agent and its
counsel.  The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.  

Article VII

Representations and Warranties

Each of the Parent and the Borrower represents and warrants to the Lenders that
as of the date hereof and as of the Effective Date:

Organization; Powers

.  Each of the Parent and the Restricted Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except, in each case (other than with respect to the
due organization, existence and good standing of the Loan Parties in their
respective jurisdictions of

 

--------------------------------------------------------------------------------

 

organization), where failure to have such power, authority, licenses,
authorizations, consents, approvals and qualifications could not reasonably be
expected to have a Material Adverse Effect.

Authority; Enforceability

.  The Transactions are within each Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, member
action.  Each Loan Document to which a Loan Party is a party has been duly
executed and delivered by it and constitutes a legal, valid and binding
obligation of such Loan Party, as applicable, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Approvals; No Conflicts

.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
third Person, nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Parent or any
Restricted Subsidiary or any order, injunction, writ or decree of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Parent, any Restricted
Subsidiary or their respective Properties, or give rise to a right thereunder to
require any payment to be made by the Parent or any Restricted Subsidiary and
(d) will not result in the creation or imposition of any Lien on any Property of
the Parent or any Restricted Subsidiary (other than the Liens created by the
Loan Documents or permitted under Section 9.03).

Financial Condition; No Material Adverse Change

.

(a)The Parent has heretofore furnished in accordance with Section 8.01 to the
Lenders (i) the consolidated balance sheets of each of the Parent and ARP, as of
December 31, 2014, December 31, 2013 and December 31, 2012, and the related
consolidated statements of operations, comprehensive income, partners’ capital,
and cash flows for each of the three years in the period ended December 31,
2014, certified by its independent public accountants; and (ii) the consolidated
balance sheet of each of the Parent and ARP as of June 30, 2015 and the related
consolidated statements of operations, comprehensive income, partners’ capital,
and cash flows for the six-month period then ended, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the combined or consolidated, as applicable, financial position and
results of operations and cash flows of each of the Parent and its consolidated
Subsidiaries and ARP and its consolidated Subsidiaries, as applicable, as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the unaudited
quarterly financial statements.

 

--------------------------------------------------------------------------------

 

(b)Since December 31, 2015, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Parent and the Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices. 

(c)Neither the Parent nor any Restricted Subsidiary has any material Debt
(including Disqualified Capital Stock) or any material contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the financial statements referred to in Section 7.04(a) or as disclosed in this
Agreement (including the Schedules hereto).

Litigation

.  There are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or affecting the Parent or
any Restricted Subsidiary (a) as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (b) that involve any Loan Document and the Transactions, and to the
knowledge of the Parent and the Borrower, no such action, suit, investigation or
proceeding is threatened.

Environmental Matters

.  Except for such matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(a)Neither any Property of the Parent or any Restricted Subsidiary nor any of
their respective operations violates any order or requirement of any court or
Governmental Authority or any Environmental Laws.

(b)Without limitation of clause (a) above, no Property of the Parent or any
Restricted Subsidiary, nor any of their respective current operations, nor, to
the best knowledge of the Parent or any Restricted Subsidiary, any former
operations by any prior owner or operator of any Property of the Parent or any
Restricted Subsidiary, could form the basis of any Environmental Claim against
the Parent or any Restricted Subsidiary.

(c)All notices, permits, licenses or similar authorizations, if any, required to
be obtained or filed in connection with the operation or use of any and all
Property of the Parent and each Restricted Subsidiary, including without
limitation past or present treatment, storage or Release of any Hazardous
Materials into the environment, have been duly obtained or filed, and the Parent
and each Restricted Subsidiary are in compliance with the terms and conditions
of all such notices, permits, licenses and similar authorizations.

(d)All Hazardous Materials, if any, generated at any and all Property of the
Parent or any Restricted Subsidiary have in the past been transported, treated
and disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the best knowledge of the Parent and the Restricted
Subsidiaries, all transport carriers and treatment and disposal facilities used
for such transportation, treatment or disposal have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to

 

--------------------------------------------------------------------------------

 

public health or welfare or the environment, and are not the subject of any
Environmental Claims. 

(e)The Borrower has taken all steps reasonably necessary to determine and has
determined that no Hazardous Materials have been Released, and there has been no
threatened Release of any Hazardous Materials, on, from or to any Property of
the Parent or any Restricted Subsidiary except in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment.

(f)All Property of the Parent and each Restricted Subsidiary currently satisfies
all design, operation, and equipment requirements imposed by the OPA or
scheduled as of the Effective Date to be imposed by OPA during the term of this
Agreement, and neither the Parent nor the Borrower has any reason to believe
that such Property, to the extent subject to OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.  Neither
the Parent nor any Restricted Subsidiary has any known contingent liability in
connection with any Release or threatened Release of any Hazardous Material into
the environment.

Compliance with the Laws and Agreements; No Defaults

.

(a)Each of the Parent and each Restricted Subsidiary (i) is in compliance with
all Laws applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and (ii) possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b)No Default or Event of Default has occurred and is continuing.

Investment Company Act

.  Neither the Parent nor any Restricted Subsidiary is or is required to be
registered as an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

No Margin Stock Activities

.  Neither the Parent nor any Restricted Subsidiary is engaged principally, or
as one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the
Board).  No part of the proceeds of any Loan will be used (x) for any purpose
which violates the provisions of Regulations T, U or X of the Board or (y) to
finance the purchase or carry of margin stock (within the meaning of Regulation
T, U or X of the Board). None of the Borrower, the Parent or any Person acting
on behalf of the Borrower or the Parent has taken or will take any action which
might cause any of the Loan Documents to violate Regulations T, U or X or any
other regulation of the Board or to violate Section 7 of the Securities Exchange
Act of 1934 or any rule or regulation thereunder, in each case as now in effect
or as the same may hereinafter be in effect.

Taxes

.  Each of the Parent and the Restricted Subsidiaries has timely filed or caused
to be filed all tax returns and reports required to have been filed and has paid
or caused

 

--------------------------------------------------------------------------------

 

to be paid all taxes required to have been paid by it, except (a) taxes that are
being contested in good faith by appropriate proceedings and for which the
Parent or such Restricted Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Parent and the
Restricted Subsidiaries in respect of taxes and other governmental charges are,
in the reasonable opinion of the Parent and the Borrower, adequate.  No tax Lien
has been filed and no claim is being asserted with respect to any such tax or
other such governmental charge.

ERISA

.  Except as could not reasonably be expected to result in a Material Adverse
Effect:

(a)The Parent, the Restricted Subsidiaries and each ERISA Affiliate have
complied with ERISA and, where applicable, the Code regarding each Plan.

(b)Each Plan is, and has been, maintained in compliance with ERISA and, where
applicable, the Code.

(c)No act, omission or transaction has occurred which could result in imposition
on the Parent, any Restricted Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty liability
damages under section 409 of ERISA.

(d)No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974.  No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Parent, any Restricted Subsidiary or any ERISA Affiliate has been or is
expected by the Parent, any Restricted Subsidiary or any ERISA Affiliate to be
incurred with respect to any Plan.  No ERISA Event with respect to any Plan has
occurred or is reasonably expected to occur.

(e)Full payment when due has been made of all amounts which the Parent, the
Restricted Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
Effective Date, and no failure to satisfy the minimum funding standards under
section 302 of ERISA and section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur with respect to any Plan.

(f)The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Parent’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities.  The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g)None of the Parent, the Restricted Subsidiaries or any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA including, without limitation, any such plan
maintained to provide

 

--------------------------------------------------------------------------------

 

benefits to former employees of such entities, that may not be terminated by the
Parent, a Restricted Subsidiary or any ERISA Affiliate in its sole discretion at
any time without any liability. 

(h)None of the Parent, the Restricted Subsidiaries or any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the Effective Date sponsored, maintained or contributed to, any
Multiemployer Plan.

(i)None of the Parent, the Restricted Subsidiaries or any ERISA Affiliate is
required to provide security under section 436(f) of the Code with respect to a
Plan.

Disclosure; No Material Misstatements

.  The Parent has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of the Restricted Subsidiaries is subject, and all other matters known to it,
that in each case, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other written information furnished by or on behalf
of the Parent or any of the Restricted Subsidiaries to the Administrative Agent
or any Lender or any of their Affiliates in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished, collectively, the “Information”) contained, as of the date delivered,
any material misstatement of fact or omitted to state, as of the date delivered,
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and, as of the
Effective Date, the Information does not contain any misstatement of fact or
omit to state any fact that would make the Information, taken as a whole and
viewed in the light of the circumstances under which the Information was
prepared, misleading in any material respect; provided that, with respect to
Information consisting of projected financial information or other forward
looking information, the Parent and the Borrower represent only that such
Information was prepared in good faith based upon assumptions believed by the
Parent and the Borrower to be reasonable at the time of preparation.

Insurance

.  The Parent has, and has caused all the Restricted Subsidiaries to have,
(a) all insurance policies sufficient for the compliance by each of them with
all material Laws and all material agreements binding on each of them and their
respective Property and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Parent and the Restricted
Subsidiaries.  With respect to insurance policies of the Parent and the
Restricted Subsidiaries, the Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.

Restriction on Liens

.  Neither the Parent nor any of the Restricted Subsidiaries is a party to any
material agreement or arrangement (other than Capital Leases creating Liens
permitted by Section 9.03(c), but then only on the Property subject of such
Capital Lease), or subject to any order, judgment, writ or decree, which either
restricts or purports to

 

--------------------------------------------------------------------------------

 

restrict its ability to grant Liens to the Administrative Agent and the Lenders
on or in respect of their Properties to secure the Indebtedness and the Loan
Documents.

Subsidiaries

.

(a)Except as set forth on Schedule 7.15, as of the Effective Date, the Parent
has no Subsidiaries and each Restricted Subsidiary is a Wholly-Owned
Subsidiary.  Neither the Parent nor any Restricted Subsidiary has any Foreign
Subsidiaries (other than any Subsidiary that is organized under the laws of
Canada or any province or territory thereof).  Schedule 7.15 identifies each
Unrestricted Subsidiary other than Subsidiaries of Unrestricted Subsidiaries as
of the Effective date.

(b)The amount and type of the authorized Equity Interests of each of the Persons
listed on Schedule 7.15 are accurately described thereon as of the Effective
Date, and all such Equity Interests that are issued and outstanding as of the
Effective Date have been validly issued and are fully paid and nonassessable and
are owned by and issued to the Person listed as their owner on
Schedule 7.15.  The Borrower and each Guarantor have good and marketable title
to all the Equity Interests of the Subsidiaries issued to it, free and clear of
all Liens other than (i) Liens contemplated by the Security Instruments and
(ii) Excepted Liens described in clause (a) or (l) of the definition thereof,
and all such Equity Interests have been duly and validly issued and are fully
paid and nonassessable (except to the extent general partnership interests are
assessable under applicable law).

(c)The amount and type of the authorized Equity Interests of the Parent as of
the Effective Date are accurately described in all material respects on
Schedule 7.15.  As of the Effective Date, after giving effect to the exercise of
all securities convertible into common units, warrants, options and other rights
to purchase common units, the number of fully diluted common units of the Parent
is 31,120,292.

Location of Business and Offices

.  The Parent’s jurisdiction of organization is Delaware; the name of the Parent
as listed in the public records of Delaware is Atlas Energy Group, LLC; and the
organizational identification number and taxpayer identification number of the
Parent in Delaware are 5051545 and 45-3741247 (or, in each case, as set forth in
a notice delivered to the Administrative Agent pursuant to Section 8.01(j) in
accordance with Section 12.01).  The Borrower’s jurisdiction of organization is
Delaware; the name of the Borrower as listed in the public records of Delaware
is New Atlas Holdings, LLC; and the organizational identification number and
taxpayer identification number of the Borrower in Delaware are 5687273 and
47-3035347 (or, in each case, as set forth in a notice delivered to the
Administrative Agent pursuant to Section 8.01(j) in accordance with Section
12.01). The Borrower’s and the Parent’s respective principal places of business
and chief executive offices are located at the addresses specified in
Section 12.01 (or as set forth in a notice delivered pursuant to Section 8.01
(j) and Section 12.01 (c)).  Each Restricted Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, taxpayer identification number in its jurisdiction of
incorporation and each other jurisdiction in which the nature of its business
requires it to maintain its qualification to do business in such jurisdiction
and the location of its principal place of business and chief executive office
(other than with respect to

 

--------------------------------------------------------------------------------

 

the Borrower) is stated on Schedule 7.15 (or as set forth in a notice delivered
pursuant to Section 8.01 (j)).

Properties; Titles, etc

.

(a)Subject to Immaterial Title Deficiencies, each Loan Party specified as the
owner had, as of the date evaluated in the most recently delivered Reserve
Report (if any), direct, good and defensible title as owner of a fee or
leasehold interest to the Oil and Gas Properties evaluated in such Reserve
Report free and clear of Liens except Excepted Liens and Liens securing the
Indebtedness.  Each Loan Party has good title to all personal Properties owned
by it free and clear of all Liens except Liens permitted by Section 9.03.  After
giving full effect to the Excepted Liens, each Loan Party specified as the owner
of Hydrocarbon Interests in the most recently delivered Reserve Report (if any)
owned, as of the date evaluated in such Reserve Report, the net interests in
production attributable to the Hydrocarbon Interests reflected in such Reserve
Report, and the ownership (whether in fee or by leasehold) of such Properties
shall not in any material respect obligate the Parent or any Restricted
Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in such Reserve Report that is not
offset by a corresponding proportionate increase in such Loan Party’s net
revenue interest in such Property other than as reflected in such Reserve
Report.  All information contained in the most recently delivered Reserve Report
(if any) is true and correct in all material respects as of the date to which
such Reserve Report relates.

(b)All material leases and agreements necessary for the conduct of the business
of the Parent and the Restricted Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, except as in each case could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(c)The rights and Properties presently owned, leased or licensed by the Parent
and the Restricted Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the Parent
and the Restricted Subsidiaries to conduct their business in all material
respects in the same manner as their business has been conducted prior to the
date hereof.

(d)All of the Properties of the Parent and the Restricted Subsidiaries which are
reasonably necessary for the material operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.

(e)The Parent and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Parent and each such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  The Parent
and the Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps,

 

--------------------------------------------------------------------------------

 

interpretations and other technical information used in their businesses as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. 

Maintenance of Properties

.  Except for such acts or failures to act as could not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect, the Oil and
Gas Properties (and Properties unitized therewith) of the Parent and the
Restricted Subsidiaries have been and are maintained, operated and developed in
a good and workmanlike manner and in conformity with all Laws and in conformity
with the provisions of all leases, subleases or other contracts comprising a
part of the Hydrocarbon Interests and other contracts and agreements forming a
part of such Oil and Gas Properties.  Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) no Oil and Gas
Property owned (whether in fee or by leasehold) by any Loan Party is subject to
having allowable production reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (b) none of the wells
comprising a part of the Oil and Gas Properties owned (whether in fee or by
leasehold) by any Loan Party (or Properties unitized therewith) is deviated from
the vertical more than the maximum permitted by Law, and such wells are, in
fact, bottomed under and are producing from, and the well bores are wholly
within, such Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties).  All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by any Loan Party that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by any Loan Party, in a manner consistent with such Loan Party’s past practices
(other than those the failure of which to maintain in accordance with this
Section 7.18 could not reasonably be expect to have, individually or in the
aggregate, a Material Adverse Effect).

Gas Imbalances

.  With respect to the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report after the date hereof (if any), except as thereafter
disclosed in writing by the Borrower to the Administrative Agent, on a net basis
there are no gas imbalances or other prepayments made to the Parent or  any
Restricted Subsidiary with respect to such Oil and Gas Properties that would
require the Parent or any Restricted Subsidiary to deliver and transfer at some
time in the future ownership of volumes of Hydrocarbons produced from such Oil
and Gas Properties having a value (based on current prices) of more than
$5,000,000 without receiving full payment therefor at the time of delivery of
those Hydrocarbons.

Marketing of Production

.  Except as disclosed in writing by the Borrower to the Administrative Agent,
in each case as included in the most recently delivered Reserve Report (with
respect to all of which contracts each of the Parent and the Borrower represents
that it or the Restricted Subsidiaries are receiving a price for all production
sold thereunder which is computed substantially in accordance with the terms of
the relevant contract and are not having deliveries curtailed substantially
below the subject Property’s delivery capacity except as disclosed in
Schedule 7.20 or the most recently delivered Reserve Report), no agreements
exist

 

--------------------------------------------------------------------------------

 

which are not cancelable by the Parent or a Restricted Subsidiary on 60 days’
notice or less without penalty to the Parent or a Restricted Subsidiary or
detriment for the sale of production from the Parent’s or the Restricted
Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six months from the Effective
Date (in the case of Schedule 7.20) or the most recently delivered Reserve
Report (in the case of each other such agreement).

Swap Agreements

.  Each report required to be delivered by the Parent pursuant to Section 8.01
(d), sets forth, a true and complete list of all Swap Agreements of the Parent
and each Restricted Subsidiary, the type, term, effective date, termination date
and notional amounts or volumes and the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.  

Solvency

.  The Parent and its Restricted Subsidiaries, taken as a whole, are, and
immediately after giving effect to the Transactions (including the incurrence of
all Indebtedness hereunder) and the extension of the Maturity Date pursuant to
Section 2.06, will be, Solvent.

Foreign Corrupt Practices

.  Neither the Parent nor any of its Subsidiaries, nor, to the knowledge of the
Parent or the Borrower, any director, officer, agent, employee or Affiliate of
any of the foregoing is aware of or has taken any action, directly or
indirectly, that would result in a material violation by such Persons of the
FCPA, including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA.  To the knowledge of the Parent
and the Borrower, the Parent, the Restricted Subsidiaries, the SPV Subsidiaries
and the Unrestricted Subsidiaries and its and their Affiliates have conducted
their business in material compliance with the FCPA.

OFAC

.  Neither the Parent nor any of its Subsidiaries, nor, to the knowledge of the
Parent or the Borrower, any director, officer, agent, employee or Affiliate of
any of the foregoing is currently subject to any material United States
sanctions administered by OFAC, and the Borrower will not directly or indirectly
use the proceeds from the Loans or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person known to the Parent or the
Borrower to be currently subject to any United States sanctions administered by
OFAC.

Security

.  Except as otherwise expressly contemplated hereby or under any other Loan
Documents, the provisions of the Security Instruments and any other documents
and instruments necessary to satisfy the Collateral requirements under this
Agreement and the Security Instruments, together with such filings and other
actions required to be taken hereby or by the applicable Security Instruments,
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Creditors, a legal, valid, enforceable and perfected second

 

--------------------------------------------------------------------------------

 

priority Lien (subject only in priority to the Liens pursuant to the First Lien
Loan Documents) on all right, title and interest of the respective Loan Parties
in the Collateral described therein subject to the Excepted Liens and Liens
permitted by Section 9.03.

Article VIII

Affirmative Covenants

From the Effective Date and until the principal of and interest on each Loan and
all fees due and payable hereunder have been paid in full, and all other amounts
due and payable under the Loan Documents (other than (i) contingent obligations
for which no claim has been made and (ii) guarantee obligations with respect to
Secured Swap Agreements) have been paid in full, the Parent and the Borrower
covenant and agree with the Lenders that:

Financial Statements; Other Information

.  The Parent will furnish to the Administrative Agent for delivery to each
Lender:

(a)Annual Financial Statements.  As soon as available and not later
than 100 days after the end of each fiscal year of the Parent, its audited
consolidated balance sheet and related statements of income, members’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (with an
unqualified opinion as to “going concern” and without any qualification or
exception as to the scope of such audit (except for a “going concern”
qualification or statement that is due solely to impending debt maturities
occurring within 12 months of such audit or the impending breach of any
financial covenant set forth in Section 9.01 or incorporated herein pursuant to
Section 9.23) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, to be accompanied by
management’s discussion and analysis of financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis for such fiscal year.

(b)Quarterly Financial Statements.  As soon as available and not later
than 55 days after the end of each of the first three fiscal quarters of each
fiscal year of the Parent, its consolidated balance sheet and related statements
of income, members’ equity and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, to be accompanied by management’s discussion and
analysis of financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis for such fiscal quarter.

(c)Certificate of Financial Officer – Compliance.  Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance

 

--------------------------------------------------------------------------------

 

certificate of a Financial Officer of the Borrower in substantially the form of
Exhibit D-1 hereto certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and setting forth reasonably detailed
calculations demonstrating compliance with Section 9.01 and any financial
covenants incorporated herein pursuant to Section 9.23. Each such certificate
(including the financial statements and calculations delivered with such
certificate) shall include reasonably detailed information regarding all cash
dividends and distributions received by the Parent and any Restricted Subsidiary
from Persons other than Restricted Subsidiaries which were included in the
calculations of the ratios that are the subject of Section 9.01 hereof or
incorporated herein pursuant to Section 9.23 (which information shall include a
reconciliation of the Parent’s calculation of EBITDA versus the calculation of
Consolidated Net Income in accordance with GAAP);  

(d)Certificate of Financial Officer – Swap Agreements.  Concurrently with the
delivery of financial statements under Section 8.01(a) or Section 8.01(b), if
any Swap Agreements are outstanding, a certificate of a Financial Officer, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth as of a recent date, a true and complete list of all Swap Agreements of
the Parent and each Restricted Subsidiary, the material terms thereof, the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed in the certificate delivered to the Administrative Agent
pursuant to Section 6.01 (q), any margin required or supplied under any credit
support document, and the counterparty to each such agreement.

(e)Certificate of Insurer – Insurance Coverage.  Within 30 days following the
reasonable request by the Administrative Agent, a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.06, in form and substance reasonably satisfactory to the
Administrative Agent, and, if also reasonably requested by the Administrative
Agent, all copies of the applicable policies.

(f)SEC and Other Filings; Reports to Shareholders.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent or any Restricted Subsidiary
with the SEC, or with any national securities exchange, or distributed by the
Parent to its shareholders generally, as the case may be.  Documents required to
be delivered pursuant to Section 8.01(a) and Section 8.01(b) and this
Section 8.01(f) may be delivered electronically and shall be deemed to have been
delivered on the date on which the Parent or the Borrower posts such documents
to EDGAR (or such other free, publicly-accessible internet database that may be
established and maintained by the SEC as a substitute for or successor to
EDGAR).

(g)Notices Under Material Instruments.  Promptly after the furnishing thereof,
copies of any notice of any breach, default, violation, demand, or any other
material event furnished to or by any Person pursuant to the terms of any
indenture, loan or credit or other similar agreement representing Material
Indebtedness, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

 

--------------------------------------------------------------------------------

 

(h)Lists of Purchasers.  Promptly upon written request of the Administrative
Agent at any time after the delivery of a Reserve Report hereunder, a list of
Persons purchasing Hydrocarbons from the Parent or any Restricted Subsidiary
accounting for at least 85% of the revenues resulting from the sale of all
Hydrocarbons in the one-year period (or such shorter period that the Parent or
any Restricted Subsidiary has been generating revenues from the sale of
Hydrocarbons) prior to the “as of” date of the Reserve Report most recently
delivered. 

(i)Notice of Casualty Events.  Prompt written notice, and in any event within
three (3) Business Days, after the Borrower obtains knowledge thereof, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

(j)Information Regarding the Parent and the Restricted Subsidiaries.  Prompt
written notice (and in any event within ten (10) Business Days thereof) of any
change (i) in the Parent’s or any Restricted Subsidiary’s corporate name or in
any trade name used to identify such Person in the conduct of its business or in
the ownership of its Properties, (ii) in the location of the Parent’s or any
Restricted Subsidiary’s chief executive office or principal place of business,
(iii) in any Loan Party’s identity or corporate structure or in the jurisdiction
in which such Person is incorporated or formed, (iv) in the Parent’s or any
Restricted Subsidiary’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in the Parent’s or any Restricted Subsidiary’s federal taxpayer
identification number.

(k)Production Report and Lease Operating Statements.  Promptly upon written
request of the Administrative Agent, a report setting forth, for the current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) from the Oil and Gas Properties owned (whether in fee
or by leasehold) by any Loan Party, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred.

(l)Notices of Certain Changes.  Except as otherwise provided herein or in the
other Loan Documents, promptly, but in any event within five (5) Business Days
after the execution thereof, copies of any amendment, modification or supplement
to the certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Parent or any Restricted
Subsidiary.

(m)Certificate of Financial Officer – Consolidating Information.  If at any
time, there exist any Unrestricted Subsidiaries of the Parent, then concurrently
with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Unrestricted Subsidiaries and the
eliminating entries, in such form as is reasonably acceptable to the
Administrative Agent.

(n)Financial Plan.  As soon as available, in any event not later than 120 days
after the beginning of each fiscal year ending after the Effective Date, a
consolidated financial plan for Parent and its Restricted Subsidiaries.

 

--------------------------------------------------------------------------------

 

(o)Other Requested Information.  Promptly following any request therefor, such
other information regarding the ARP Units and the operations, business affairs
and financial condition of the Parent, any Restricted Subsidiary or any ERISA
Affiliate (including, without limitation, any Plan or Multiemployer Plan and any
reports or other information required to be filed under ERISA), or compliance
with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.  

Notices of Material Events

.  The Borrower will furnish to the Administrative Agent prompt written notice
of the following:

(a)the occurrence of any Default or Event of Default.

(b)the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against the
Parent or any Restricted Subsidiary not previously disclosed in writing to the
Lenders or any material adverse development in any action, suit, proceeding,
investigation or arbitration previously disclosed to the Lenders that, if
adversely determined, could reasonably be expected to result in liability in
excess of $5,000,000.

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Restricted Subsidiaries or any ERISA Affiliate in
an aggregate amount exceeding $2,500,000.

(d)With five (5) days’ prior notice, (i) any existing Collateral constituting or
(ii) the acquisition of Collateral that will constitute “margin stock” under any
of the regulations of the Board, including Regulations T, U and X.

(e)any other event, development or circumstance that results in, or could
reasonably be expected to result in (either individually or together with any
other event, development or circumstance), a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event, development or circumstance requiring such notice and any action
taken or proposed to be taken with respect thereto.

Existence; Conduct of Business

.  The Parent will, and will cause each Restricted Subsidiary to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business and maintain, if necessary,
its qualification to do business in each other jurisdiction in which the nature
of the business conducted by it requires such qualification, except (other than
with respect to the legal existence of the Loan Parties) where the failure to do
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.

 

--------------------------------------------------------------------------------

 

Payment of Obligations

.  The Parent will, and will cause each Restricted Subsidiary to, pay its
obligations (other than obligations in respect of Debt or Swap Agreements, as to
which Section 10.01 (f) shall apply), including tax liabilities of the Parent
and all of the Restricted Subsidiaries before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Parent or such
Restricted Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect or result in the seizure or levy of any Property of the Parent or any
Restricted Subsidiary in excess of $5,000,000 in the aggregate.

Operation and Maintenance of Properties

.  The Parent, at its own expense, will, and will cause each Restricted
Subsidiary to, except to the extent any failure to do so could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect:

(a)operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Laws, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom.

(b)keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities, except to the extent a portion of such Property is no longer capable
of producing Hydrocarbons in economically reasonable amounts; provided that the
foregoing shall not prohibit any sale of any assets permitted by Section 9.11.

(c)promptly pay and discharge, or make reasonable and customary efforts to cause
to be paid and discharged, all delay rentals, royalties, and expenses accruing
under the leases or other agreements affecting or pertaining to its Oil and Gas
Properties and do all other things necessary to keep unimpaired their rights
with respect thereto and prevent any forfeiture thereof or default thereunder.

(d)promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

(e)to the extent any Loan Party is not the operator of any Property, use
commercially reasonable efforts to cause the operator thereof to comply with
this Section 8.05.

 

--------------------------------------------------------------------------------

 

Insurance

.  The Parent will, and will cause each Restricted Subsidiary to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.  With
respect to insurance policies of the Parent and the Restricted Subsidiaries, the
loss payable clauses or provisions in said insurance policy or policies insuring
any of the Collateral shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent for the benefit of the Secured Creditors as “additional
insured” and loss payee and/or mortgagee, as the case may be, and provide that
the insurer will endeavor to give at least 30 days prior notice of any
cancellation of any such insurance policy or policies to the Administrative
Agent.

Books and Records; Inspection Rights

.  The Parent will, and will cause each Restricted Subsidiary to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its assets, business and
activities.  The Parent will, and will cause each Restricted Subsidiary to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its Properties (accompanied
by a representative of the Parent), to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants (provided that the Borrower shall be given
the opportunity to participate in such discussions), all at such reasonable
times during normal business hours and as often as reasonably requested.

Compliance with Laws

.  The Parent will, and will cause each Restricted Subsidiary to, comply with
all laws, rules, regulations, orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Environmental Matters

.

(a)Except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, the Parent
and the Borrower shall at their sole expense:  (i) comply, and shall cause their
respective Properties and operations and each Restricted Subsidiary and each
Restricted Subsidiary’s Properties and operations to comply, with all
Environmental Laws; (ii) not Release or threaten to Release, and shall cause
each Restricted Subsidiary not to Release or threaten to Release, any Hazardous
Material on, under, about or from any of the Parent’s or the Restricted
Subsidiaries’ Properties or any other property offsite the Property to the
extent caused by the Parent’s or any of the Restricted Subsidiaries’ operations
except in compliance with Environmental Laws; (iii) timely obtain or file, and
shall cause each Restricted Subsidiary to timely obtain or file, all
environmental permits, if any, required under Environmental Laws to be obtained
or filed in connection with the operation or use of the Parent’s or the
Restricted Subsidiaries’ Properties; (iv) promptly commence and diligently
prosecute to completion, and shall cause each Restricted Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work

 

--------------------------------------------------------------------------------

 

is required or reasonably necessary under Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Parent’s or the Restricted Subsidiaries’ Properties; (v) conduct, and cause the
Restricted Subsidiaries to conduct, their respective operations and businesses
in a manner that will not expose any Property or Person to Hazardous Materials
that could reasonably be expected to form the basis for any Environmental Claim;
and (vi) establish and implement, and shall cause each Restricted Subsidiary to
establish and implement, such procedures as may be necessary to continuously
determine and assure that the Parent’s and the Restricted Subsidiaries’
obligations under this Section 8.09 are timely and fully satisfied. 

(b)The Parent or the Borrower will promptly, but in no event later than five
(5) Business Days after the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any Environmental Claim
against the Parent or the Restricted Subsidiaries or their Properties of which
the Parent or the Borrower has knowledge in connection with any Environmental
Laws if the Parent or the Borrower could reasonably anticipate that such
Environmental Claim will result in liability (whether individually or in the
aggregate) of greater than $5,000,000 in excess of the amount covered by
insurance.

(c)The Parent will, and will cause each Restricted Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

Further Assurances

.

(a)The Parent at its expense will, and will cause each Restricted Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Parent or any Restricted Subsidiary, as the case
may be, in the Loan Documents, including the Notes, if any, or to further
evidence and more fully describe the Collateral intended as security for the
Indebtedness, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the reasonable discretion of the Administrative Agent, in
connection therewith.

(b)Each of the Parent and the Borrower hereby authorizes the Administrative
Agent to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Collateral.  A carbon, photographic
or other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

--------------------------------------------------------------------------------

 

(c)The Parent shall cause ARP to at all times be party to a Registration Rights
Agreement with respect to the ARP Units, with the Administrative Agent in form
and substance reasonably satisfactory to the Administrative Agent. 

Reserve Reports

.

(a)Beginning on the date that is the later of (i) six (6) months after the
acquisition by a Loan Party of any Oil and Gas Property and (ii) October 1 of
the year in which a Loan Party acquires an Oil and Gas Property, and thereafter
on April 1 and October 1 of each following year, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report to the extent that a
Loan Party owns Oil and Gas Property as of such date.  Any Reserve Report to be
delivered on or before April 1 of each year shall be prepared as of December 31
of the prior year.  Any Reserve Report to be delivered on or before October 1 of
each year shall be prepared as of June 30 of that year.  Each Reserve Report
prepared as of December 31 of each year shall be prepared by one or more
Approved Petroleum Engineers.  Any other Reserve Reports shall be prepared by or
under the supervision of the chief engineer of the Borrower and substantially in
accordance with the procedures used in the preceding Reserve Report prepared as
of December 31 (if any).  Each Reserve Report prepared by or under the
supervision of the chief engineer of the Borrower shall be certified by the
chief engineer to be true and accurate in all material respects and to have been
prepared substantially in accordance with the procedures used in the immediately
preceding Reserve Report prepared as of December 31 (if any).  Each Reserve
Report shall identify which Loan Party owns (whether in fee or by leasehold)
each Oil and Gas Property included in such Reserve Report and no Reserve Report
shall evaluate any Oil and Gas Property other than those directly owned (whether
in fee or by leasehold) by a Loan Party.

(b)With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate substantially in the form of
Exhibit F from a Responsible Officer certifying that, to the best of such
Responsible Officer’s knowledge:  (i) the information contained in the Reserve
Report and any other information delivered in connection therewith is true and
correct in all material respects, except that with respect to the projections in
the Reserve Report, such Responsible Officer only represents that such
projections were prepared in accordance with SEC regulations, (ii) the
representations and warranties contained in Section 7.17(a) remain true and
correct in all material respects as of the date of such certificate,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances or other prepayments made to the Parent or any Restricted
Subsidiary with respect to the Oil and Gas Properties evaluated in such Reserve
Report which would require the Parent or any Restricted Subsidiary to deliver
and transfer ownership at some future time of volumes of Hydrocarbons produced
from such Oil and Gas Properties having a value (based on current prices) of
more than $5,000,000 without receiving full payment therefor at the time of
delivery of those Hydrocarbons, (iv) none of the Oil and Gas Properties of the
Loan Parties have been sold since the date of the last Reserve Report except as
set forth on an exhibit to the certificate, which exhibit shall list all of the
Oil and Gas Properties so sold in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report which the Borrower would have been obligated
to list on Schedule 7.20 had such agreement been in effect on the date hereof
and (vi) attached to the certificate is a schedule of the

 

--------------------------------------------------------------------------------

 

Oil and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in such Reserve Report as of the date of the certificate
that the value of such Mortgaged Properties represent. 

Post-Closing Actions

.Within thirty (30) days following the Effective Date (or such longer period as
the Administrative Agent may agree in its sole discretion):

(a)the Parent shall have issued for the account of each Lender its pro rata
share of 10-year warrants for the purchase of a number of common units of the
Parent (“Parent Warrants”) representing, in the aggregate fifteen percent (15%)
of the aggregate outstanding common units of the Parent (which equates to
4,668,044 common units, rounded up to the nearest whole), at a per unit price
equal to $0.20, which Parent Warrants shall contain customary anti-dilution
provisions and otherwise in form and substance reasonably acceptable to the
Majority Lenders;

(b)the Parent shall have executed and delivered a registration rights agreement
pursuant to which it shall covenant and agree, for the benefit of holders of the
Parent Warrants (and any common units delivered pursuant to Section 3.02(a)), to
file a registration statement, on appropriate form, with the Securities and
Exchange Commission for the offer and resale of the common units of Parent
issuable upon exercise of the Parent Warrants, on term and conditions reasonably
acceptable to the Majority Lenders; and

(c)notwithstanding anything to the contrary set forth in the Security Agreement,
deliver a control agreement in order to perfect the Second Lien Administrative
Agent’s Liens in the Equity Interests of Atlas Growth Partners owned by the
Parent by “control” in form and substance reasonably acceptable to the
Administrative Agent.

 

Title Information

.

(a)The Borrower shall, at all times during the term of this Agreement that any
Loan Party owns any Oil and Gas Property after the delivery of the initial
Reserve Report hereunder (if any), make available for review by the
Administrative Agent and the Lenders at the chief executive office of the
Borrower (or such other location as the Borrower may reasonably select) during
normal business hours upon reasonable advance notice to the Borrower, title
information reasonably requested by the Administrative Agent covering the Oil
and Gas Properties evaluated in the most recently delivered Reserve Report.

(b)In connection with the delivery of each Reserve Report required by
Section 8.11(a), the Parent and the Borrower shall take all commercially
reasonable efforts to ensure that the Administrative Agent shall have received
or have been provided reasonable access to, on or prior to the date such Reserve
Report is required to be delivered pursuant to Section 8.11(a), title
information (reasonably satisfactory to the Administrative Agent) as the
Administrative Agent may reasonably require with respect to any Oil and Gas
Properties evaluated in such Reserve Report so that the Administrative Agent
shall have received, together with title information previously reviewed by the
Administrative Agent, the Minimum Title Information.

 

--------------------------------------------------------------------------------

 

(c)If the Parent and the Borrower has provided or made reasonably available
title information for Properties under Section 8.13 (a) or Section 8.13(b), the
Parent and the Borrower shall, within 90 days of notice from the Administrative
Agent that the Administrative Agent has reasonably determined that title
defects, exceptions or omissions (other than Excepted Liens (subject to the
provisos at the end of such definition) and Immaterial Title Deficiencies) exist
with respect to such Properties, either (i) cure any such title defects,
exceptions or omissions (including defects or exceptions as to priority),
(ii) substitute any Mortgaged Properties determined by the Administrative Agent
as suffering from title defects, exceptions or omissions (other than Excepted
Liens (subject to the provisos at the end of such definition) and Immaterial
Title Deficiencies) with other Properties with no title defects, exceptions or
omissions except for Immaterial Title Deficiencies and Excepted Liens (subject
to the provisos at the end of such definition) having at least an equivalent
value to the substituted Properties as determined in the most recent Reserve
Report, and subject such Properties to properly valid and perfected second
priority Mortgages (subject only in priority to the Liens pursuant to the First
Lien Loan Documents), or (iii) deliver title information in form and substance
reasonably satisfactory to the Administrative Agent with respect to other Oil
and Gas Properties so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, the Minimum Title Information with respect to Oil and Gas Properties
evaluated in the most recently delivered Reserve Report (and other Oil and Gas
Properties constituting new Mortgaged Properties pursuant to the foregoing
clause (ii)) free from such title defects, exceptions or omissions (other than
Excepted Liens (subject to the provisos at the end of such definition) and
Immaterial Title Deficiencies). 

Additional Collateral; Additional Guarantors

.

(a)In connection with each delivery of a Reserve Report hereunder, the Borrower
shall review such Reserve Report and the Oil and Gas Properties subject to a
Mortgage as of the date of such Reserve Report.  If the aggregate Present Value
of the Loan Parties’ Proved Reserves subject to a valid, perfected and
second-priority Mortgage (subject only in priority to the Liens pursuant to the
First Lien Credit Documents) is less than the Required Mortgage Value, then the
Parent and the Borrower shall, and shall cause the Restricted Subsidiaries to,
grant within 30 days of the delivery of the most recent Reserve Report to the
Administrative Agent as security for the Indebtedness a valid, perfected and
second-priority Lien (subject only in priority to the Liens pursuant to the
First Lien Credit Documents) on additional Oil and Gas Properties constituting
Proved Reserves to the extent necessary to cause the aggregate Present Value of
the Oil and Gas Properties subject to a valid, perfected and Mortgage (subject
in priority only to certain customary exceptions) to equal or exceed the
Required Mortgage Value (provided that Excepted Liens of the type described in
clauses (a) to (d), (f) and (l) of the definition thereof may exist on such
Mortgage Properties, but subject to the provisos at the end of such
definition).  All such Liens will be created and perfected by and in accordance
with the provisions of Mortgages or other Security Instruments, all in form and
substance reasonably satisfactory to the Administrative Agent.  Any Restricted
Subsidiary that creates a Lien on its Oil and Gas Properties shall become a
Guarantor in accordance with Section 8.14(b).

(b)The Parent and the Borrower shall promptly cause each Material Subsidiary
formed or acquired after the Effective Date (and each Restricted Subsidiary that
subjects an Oil and Gas Property to a Mortgage pursuant to Section 8.14(a)) to
guarantee the

 

--------------------------------------------------------------------------------

 

Indebtedness pursuant to the Guaranty Agreement.  In connection with any such
guaranty, the Parent and the Borrower shall (i) cause such Subsidiary to
(A) execute and deliver a Joinder Agreement pursuant to which such Subsidiary
becomes a party to the Guaranty Agreement and becomes a Guarantor, and
(B) execute and deliver a Joinder Agreement pursuant to which such Subsidiary
becomes a party to the Security Agreement and grants a valid, perfected
second-priority security interest (subject only in priority to the Liens
pursuant to the First Lien Credit Documents and provided that Excepted Liens of
the type described in clause (l) of the definition thereof may exist) in
substantially all of its personal Property to the extent required by the
Security Agreement and each other applicable Security Instrument (including the
filing of financing statements), and (ii) execute and deliver (or, if the direct
parent of such Subsidiary is not the Parent or the Borrower, cause such
Subsidiary’s direct parent to execute and deliver) a Security Agreement
Supplement pursuant to which the applicable Loan Party will grant a valid,
perfected and second-priority security interest (subject only in priority to the
Liens pursuant to the First Lien Credit Documents and provided that Excepted
Liens of the type described in clause (l) of the definition thereof may exist)
in all of the Equity Interests in such Subsidiary (and will, without limitation,
deliver original certificates (if any) evidencing the Equity Interests of such
Subsidiary, together with undated stock powers (or the equivalent for any such
Subsidiary that is not a corporation) for each certificate duly executed in
blank by the registered owner thereof) to the Administrative Agent (provided
that, in the event that the direct parent of such Subsidiary is not a Guarantor,
the requirements in this Section 8.14(b) shall also apply to (and with respect
to the Equity Interests in) such Subsidiary’s parent). 

(c)In the event that any Loan Party acquires any material Property (other than
any Oil and Gas Property and any Property in which a security interest is
automatically created under the Security Agreement or other pre-existing
Security Instrument) after the Effective Date, the Parent and the Borrower
shall, or shall cause such other Loan Party to, give the Administrative Agent
prompt written notice thereof and execute and deliver any Security Instruments
reasonably required by the Administrative Agent in order to create a valid,
perfected and second-priority security interest and Lien (subject only in
priority to the Liens pursuant to the First Lien Credit Documents) therein to
the extent required by the applicable Security Instruments (provided that
Excepted Liens of the type described in clause (l) of the definition thereof may
exist).

(d)In furtherance of the foregoing in this Section 8.14, each Loan Party
(including any newly created or acquired Material Subsidiary and any other
Restricted Subsidiary referred to in Section 8.14(a)) shall execute and deliver
(or otherwise provide, as applicable) to the Administrative Agent such other
additional Security Instruments, documents, certificates, legal opinions, title
insurance policies, surveys, abstracts, appraisals, environmental assessments,
flood information and/or flood insurance policies, in each case as may be
reasonably requested by the Administrative Agent and as reasonably satisfactory
to the Administrative Agent.

Notwithstanding anything to the contrary herein or in any other Loan Documents,
the SPV Subsidiaries shall not be required to guarantee the Indebtedness
pursuant to this Agreement or any other Loan Document and shall not be required
to become Guarantors hereunder.

 

--------------------------------------------------------------------------------

 

ERISA Compliance

.  The Parent will promptly furnish and will cause the Restricted Subsidiaries
and any ERISA Affiliate to promptly furnish to the Administrative Agent
(a) promptly after the filing thereof with the United States Secretary of Labor,
the Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan or any trust created thereunder, (b) promptly upon
becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by the President or the principal Financial Officer, the
Restricted Subsidiary or the ERISA Affiliate, as the case may be, specifying the
nature thereof, what action the Parent, the Restricted Subsidiary or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (c) promptly upon receipt thereof,
copies of any notice of the PBGC’s intention to terminate or to have a trustee
appointed to administer any Plan.  With respect to each Plan (other than a
Multiemployer Plan), the Parent will, and will cause each Restricted Subsidiary
and ERISA Affiliate to, except to the extent the failure to do so, individually
or in the aggregate,  could not reasonably be expected to result in a Material
Adverse Effect, (i) satisfy in full and in a timely manner, without incurring
any late payment or underpayment charge or penalty and without giving rise to
any lien, all of the contribution and funding requirements of section 412 of the
Code and of section 302 of ERISA, and (ii) pay, or cause to be paid, to the PBGC
in a timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.

Unrestricted Subsidiaries

.  The Parent and the Borrower:

(a)will cause the management, business and affairs of each of the Parent and its
Subsidiaries to be conducted in such a manner (including, without limitation, by
keeping separate books of account) so that each Unrestricted Subsidiary that is
a corporation will be treated as a corporate entity separate and distinct from
the Parent and the Restricted Subsidiaries; provided that the foregoing will not
prohibit payments under expense sharing agreements with such Unrestricted
Subsidiaries which are consistent with past practices and/or required by any
applicable Governmental Authority.

(b)will not, and will not permit any of the Restricted Subsidiaries to, assume,
guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries except in accordance with Section 9.05(g).

(c)will not permit any Unrestricted Subsidiary to hold any Equity Interest in
the Parent, the Borrower, any Restricted Subsidiary or ARP or any Subsidiary
thereof; provided that, notwithstanding anything to the contrary herein, ARP
shall be permitted to hold Equity Interests in its Subsidiaries.

Use of Proceeds

.  The Borrower shall use the proceeds of the Loans only (i) to Refinance the
outstanding Debt under the First Lien Credit Agreement and (ii) to pay the fees,
expenses and costs of the Transactions.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, (x) for any purpose that would
violate any of the regulations of the Board, including Regulations T, U and X or
(y) to finance the purchase or carry of margin stock

 

--------------------------------------------------------------------------------

 

(within the meaning of Regulation T, U or X of the Board).  If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of Form FR U-1, Form FR G-3 or such other form referred to in
Regulations T, U and X of the Board, as the case may be.

Distributions

.  The Borrower shall receive distributions from Atlas Growth Partners GP and,
so long as Atlas Lightfoot is a Subsidiary of the Parent, Atlas Lightfoot shall
receive distributions from Lightfoot Capital Partners GP, LLC, in each case,
with respect to each quarter ending after the Effective Date, beginning with the
fiscal quarter ending as of March 31, 2016.

Article IX

Negative Covenants

From the Effective Date and until the principal of and interest on the Loans and
all fees due and payable hereunder have been paid in full, and all other amounts
due and payable under the Loan Documents (other than (i) contingent obligations
for which no claim has been made and (ii) guarantee obligations respect to
Secured Swap Agreements) have been paid in full, the Parent and the Borrower
covenant and agree with the Lenders that:

Financial Covenant

C..  The Parent will not permit the Asset Coverage Ratio as of the last day of
any fiscal quarter, beginning with the fiscal quarter ending September 30, 2017,
to be less than 2.00:1.00.

Debt

. The Parent will not, and will not permit any Restricted Subsidiary to, incur,
create, assume or suffer to exist any Debt, except:

 

(a)(i) the Indebtedness arising under the Loan Documents and Secured Swap
Agreements or any guaranty of or suretyship arrangement for the Indebtedness
arising under the Loan Documents or any Secured Swap Agreement; and (ii) the
Debt arising under the First Lien Loan Documents and Secured Swap Agreements (as
defined in the First Lien Credit Agreement) or any guaranty of or suretyship
arrangement for the Debt arising under the First Lien Loan Documents or any
Secured Swap Agreement (as defined in the First Lien Credit Agreement).

(b)Debt of the Parent and the Restricted Subsidiaries existing on the Effective
Date that is reflected on Schedule 9.02 and any refinancings, refundings,
replacements, renewals and extensions thereof that do not increase the then
outstanding principal amount thereof (other than any increase not exceeding the
amount of any fees, premium, if any, and financing costs relating to such
refinancing); provided that all such Debt of any Loan Party owed to any
Restricted Subsidiary that is not a Loan Party shall be subordinated to the
Indebtedness on terms reasonably satisfactory to the Administrative Agent.

(c)accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or which

 

--------------------------------------------------------------------------------

 

are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP. 

(d)Debt under Capital Leases or Purchase Money Debt not to exceed $1,000,000 in
the aggregate at any time outstanding.

(e)Debt associated with worker’s compensation claims, performance, bid, appeal,
surety or similar bonds or surety obligations required by Law or third parties
in connection with the operation of the Loan Parties’ Properties and otherwise
in the ordinary course of business.

(f)intercompany Debt between the Borrower and any other Restricted Subsidiary or
between Restricted Subsidiaries to the extent permitted by Section 9.05(g);
provided that such Debt is not held, assigned, transferred, negotiated or
pledged to any Person other than the Borrower or one of its Wholly-Owned
Subsidiaries except pursuant to the Loan Documents, and, provided further, that
any such Debt owed by any Loan Party to a Restricted Subsidiary that is not a
Loan Party shall be subordinated to the Indebtedness on terms reasonably
satisfactory to the Administrative Agent.

(g)Debt resulting from the endorsement of negotiable instruments in the ordinary
course of business or arising from the honoring of a check, draft or similar
instrument presented by the Parent or any Restricted Subsidiary in the ordinary
course of business against insufficient funds.

(h)Debt (other than Debt for borrowed money) arising from judgments or orders in
circumstances not constituting an Event of Default.

(i)Debt of any Person at the time such Person becomes a Restricted Subsidiary of
the Borrower or any other Restricted Subsidiary, or is merged or consolidated
with or into the Borrower or any Restricted Subsidiary, in a transaction
permitted by this Agreement, and extensions, renewals, Refinancings, refundings
and replacements of any such Debt that do not increase the outstanding principal
amount thereof (other than any increase not exceeding the amount of any fees,
premium, if any, and financing costs relating to such refinancing), provided
that (i) such Debt (other than any such extension, renewal, refinancing,
refunding or replacement) exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of such event, (ii) neither the
Parent nor any of the Restricted Subsidiaries shall be liable for such Debt,
(iii) the Parent is in Pro Forma Compliance with the financial covenants
contained in Section 9.01, (iv) the principal amount of such Debt does not
exceed $1,000,000 in the aggregate at any time outstanding, and (v) any such
Debt has a maturity date not sooner than 180 days after the Maturity Date.

(j)Debt incurred by the entering into of any guarantee of or into another
contingent obligation with respect to, other Debt or other liability of any
other Person (other than another Loan Party) to the extent such Debt is
permitted under Section 9.05.

(k)Obligations in respect of Swap Agreements (other than Secured Swap
Agreements) that are not prohibited under Section 9.17.

 

--------------------------------------------------------------------------------

 

(l)unsecured Debt of the Parent owing to ARP which is incurred after the
Effective Date in a principal amount necessary to consummate the Specified
Transaction; provided that such Debt is non-recourse to any party other the
Parent. 

Liens

.  The Parent will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except:

(a)Liens securing the payment of any Indebtedness.

(b)Excepted Liens and Immaterial Title Deficiencies.

(c)Liens securing Capital Leases and Purchase Money Debt permitted by
Section 9.02(d) but only on the Property that is the subject of such Capital
Lease or Purchase Money Debt and on other Property reasonably related thereto.

(d)Liens in existence on the Effective Date listed on Schedule 9.03, securing
Debt permitted by Section 9.02(b) or other obligations (not constituting Debt)
of the Parent and the Restricted Subsidiaries, provided that (i) no such Lien is
spread to cover any additional property after the Effective Date (other than
after acquired title in or on such property and proceeds of the existing
collateral in accordance with the instrument creating such Lien (without any
modification thereof after the Effective Date)) and (ii) to the extent such
Liens secure Debt, the amount of Debt secured thereby is not increased except
(A) as permitted by Section 9.02(b) and (B) pursuant to the instrument creating
such Lien (without any modification thereof after the Effective Date).

(e)Liens existing on any asset of any Person at the time such asset is acquired
or at the time such Person becomes a Restricted Subsidiary, or is merged or
consolidated with or into the Borrower or any Restricted Subsidiary, in a
transaction permitted by this Agreement, provided that (i) such Liens shall not
be created in contemplation of such event, (ii) such Liens do not at any time
encumber any property other than such asset and (iii) such Liens may secure
extensions, renewals, Refinancings, refundings and replacements of any Debt of
such Person permitted under Section 9.02(i).

(f)Liens on Property (and proceeds thereof) securing (A) the Borrower’s or any
Restricted Subsidiary’s obligations in respect of bankers’ acceptances issued or
created for the account of the Borrower or such Restricted Subsidiary, as
applicable, to facilitate the purchase, shipment or storage of Property or
(B) reimbursement obligations in respect of trade letters of credit issued to
ensure payment of the purchase price for Property; provided that the aggregate
amount of obligations secured by Liens permitted under this Section 9.03(f)
shall not exceed $1,000,000 at any time outstanding.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 9.03 (other than Liens securing the Indebtedness, Immaterial Title
Deficiencies and Excepted Liens) may at any time attach (x) to any ARP Units
owned by the Parent or any Restricted Subsidiary or (y) any Oil and Gas
Properties directly owned (whether in fee or by leasehold) by the Parent or any
Restricted Subsidiary and evaluated in the most recently delivered Reserve
Report (if any).

 

--------------------------------------------------------------------------------

 

Restricted Payments

.  The Parent will not, and will not permit any of the Restricted Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, except as follows:

(a)the Parent may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its Equity Interests (other than
Disqualified Capital Stock).

(b)Atlas Lightfoot and wholly-owned Restricted Subsidiaries (other than the
Borrower) may declare and pay dividends ratably with respect to their Equity
Interests.

(c)any Restricted Subsidiary (other than the Borrower) may make Restricted
Payments to the Borrower or any other Loan Party (other than the Parent).

(d)the Parent may make Restricted Payments pursuant to and in connection with
stock option plans or other benefit plans or arrangements for directors,
management, employees or consultants of the Parent and the Restricted
Subsidiaries; provided that the amount of Restricted Payments in cash under this
clause (e) shall not exceed $500,000 during any fiscal year.

(e)the Borrower may make Restricted Payments to the Parent to enable the Parent
to make Restricted Payments permitted by Section 9.04(d) so long as (i) the
conditions to the Restricted Payments by the Parent set forth in Section 9.04(d)
have been satisfied and (ii) the proceeds of such Restricted Payments are
promptly applied by the Parent to make Restricted Payments permitted by Section
9.04(d).

(f)the Borrower may make dividends and other distributions to Parent for the
purpose of paying (i) expenses consisting of audit, accounting and legal fees
and expenses and other expenses required to maintain its corporate existence,
and (ii) to pay any customary and reasonable general corporate operating and
overhead costs and expenses; provided that in each case no Event of Default
under Section 10.01(a), (b), (g), (h) or (i) has occurred and is continuing or
will result therefrom.

(g)repurchases of Equity Interests solely to the extent required to consummate
the Specified Transaction.

(h)the Borrower may repurchase (or make Restricted Payments to the Parent to
enable it to repurchase) Equity Interests upon the exercise of options or
warrants or other securities convertible into or exchangeable for Equity
Interests if such Equity Interests represents all or portion of the exercise
price of such options or warrants or other securities as part of a “cashless”
exercise.

Investments, Loans and Advances

.  The Parent will not, and will not permit any Restricted Subsidiary to, make
or permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

(a)Investments reflected in the financial statements referred to in
Section 7.04(a) or which are disclosed to the Lenders in Schedule 9.05.

 

--------------------------------------------------------------------------------

 

(b)accounts receivable and extensions of trade credit arising in the ordinary
course of business. 

(c)direct obligations of the United States or any agency thereof or obligations
guaranteed by the United States or any agency thereof in each case maturing
within one year from the date of creation thereof.

(d)commercial paper maturing within one year from the date of creation thereof
rated no lower than A-2 or P-2 by S&P or Moody’s, respectively.

(e)deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports), and has a short term deposit
rating of no lower than A-2 or P-2, as such rating is set forth from time to
time, by S&P or Moody’s, respectively.

(f)purchases of the securities of money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g)Investments made after the Effective Date (i) by the Borrower in any
Restricted Subsidiary of the Borrower which is a Guarantor, (ii) by any
Restricted Subsidiary in the Borrower or any Guarantor (other than the Parent),
(iii) by the Borrower or any other Restricted Subsidiary in Immaterial
Subsidiaries in an aggregate amount at any time outstanding not to exceed
$5,000,000, (iv) by the Borrower or any other Restricted Subsidiary in
Unrestricted Subsidiaries in an aggregate amount at any time outstanding not to
exceed $5,000,000 or (v) by the Parent in the Borrower; provided that any
Investments in the form of intercompany loans constituting Debt of any Loan
Party owed to a Subsidiary that is not a Loan Party shall be subordinated to the
Indebtedness on terms satisfactory to the Administrative Agent.

(h)Investments in ARP, so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) after giving effect
to such Investment, the Parent is in Pro Forma Compliance with the financial
covenants set forth in Section 9.01 and any financial covenants incorporated
herein pursuant to Section 9.23 and (iii) any additional ARP Units acquired by
any Loan Party in connection with such Investment become Qualifying ARP Units on
the date of such Investment.

(i)Investments in stock, obligations or securities received upon the enforcement
of any Lien in favor of the Borrower or any other Restricted Subsidiaries.

(j)non-hostile acquisitions of Equity Interests or assets constituting a
business unit of any Person or any other Investment in or to any other Person,
provided that: (i) immediately prior to and after giving effect to such
acquisition, no Default or Event of Default exists or would result therefrom;
(ii) such Person is principally engaged in a Permitted Business; (iii) after
giving effect to such Investment, the Parent shall be in Pro Forma Compliance
with the financial covenants set forth in Section 9.01 and any financial
covenants incorporated herein pursuant to Section 9.23; (iv) the aggregate
amount of all such Investments made after the

 

--------------------------------------------------------------------------------

 

Effective Date shall not exceed $10,000,000 at any one time outstanding; (v)
after giving effect to such acquisition, such Person (in the case of the
acquisition of its Equity Interests) becomes a Restricted Subsidiary and, to the
extent required hereunder, a Guarantor; and (vi) a second priority perfected
Lien (subject only in priority to the Lien pursuant to the First Lien Loan
Documents) shall be granted to the Administrative Agent for the benefit of the
Secured Creditors in such acquired assets or Equity Interests except to the
extent such assets are subject to Liens permitted by Section 9.03(e). 

(k)Investments permitted by Section 9.04 and Investments to the extent required
to consummate the Specified Transaction.

(l)capital stock, promissory notes and other similar non-cash consideration
received by the Borrower or any other Restricted Subsidiary in connection with
any transaction permitted by Section 9.11.

(m)Investments in Swap Agreements relating to the business and finances of the
Parent or any Restricted Subsidiary and not for purposes of speculation.

(n)Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization, or in settlement of delinquent
obligations, of, and other disputes with, customers, suppliers and other Persons
obligated to the Parent or any Restricted Subsidiary.

The foregoing notwithstanding, no Investment may be made in reliance on clauses
(g) or (j) above if such Investment is funded, directly or indirectly,  with the
proceeds of any capital contributions to Parent or any of its Subsidiaries, or
the purchases of Equity Interests from Parent or any of its Subsidiaries, made
by any other Person.

 

Nature of Business; International Operations; Foreign Subsidiaries

.  Neither the Parent nor any Restricted Subsidiary will engage in any business
other than any Permitted Business.  From and after the date hereof, the Parent
and the Restricted Subsidiaries will not acquire or make any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties not located within the geographical boundaries of the
United States and Canada.

Proceeds of Loans

.  The Borrower will not permit the proceeds of the Loans to be used for any
purpose other than those permitted by Section 8.17.

ERISA Compliance

.  The Parent and the Restricted Subsidiaries will not at any time:

(a)engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Parent, a Restricted Subsidiary or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code if either of which would have a Material
Adverse Effect.

 

--------------------------------------------------------------------------------

 

(b)terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any material liability of the Parent, a Restricted
Subsidiary or any ERISA Affiliate to the PBGC. 

(c)fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Parent, a Restricted Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto if such failure
could reasonably be expected to have a Material Adverse Effect.

(d)permit to occur, or allow any ERISA Affiliate to permit to occur, any failure
to satisfy the minimum funding standards within the meaning of section 302 of
ERISA or section 412 of the Code, whether or not waived, with respect to any
Plan in an amount which exceeds $5,000,000.

(e)permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Parent, a Restricted
Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on an ongoing basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by more than $5,000,000.  The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(f)contribute to or assume a material obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume a material obligation to contribute
to, any Multiemployer Plan.

(g)acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the Parent
or a Restricted Subsidiary or with respect to any ERISA Affiliate of the Parent
or a Restricted Subsidiary if such Person sponsors, maintains or contributes to,
or at any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (i) any Multiemployer Plan, or (ii) any other
Plan that is subject to Title IV of ERISA under which the actuarial present
value of the benefit liabilities under such Plan exceeds the current value of
the assets (computed on an ongoing basis in accordance with Title IV of ERISA)
of such Plan allocable to such benefit liabilities by any amount in excess of
$5,000,000.

(h)incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i)contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

 

--------------------------------------------------------------------------------

 

(j)amend, or permit any ERISA Affiliate to amend, a Plan resulting in a material
increase in current liability such that the Parent, a Restricted Subsidiary or
any ERISA Affiliate is required to provide security to such Plan under
section 436(f) of the Code. 

Sale or Discount of Receivables

.  Except for receivables acquired or otherwise obtained by the Parent or any
Restricted Subsidiary out of the ordinary course of business or the settlement
of joint interest billing accounts in the ordinary course of business or
discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, neither the Parent nor any Restricted Subsidiary will discount or
sell (with or without recourse) to any other Person that is not the Borrower or
a Guarantor any of its notes receivable or accounts receivable.

Mergers, etc

.  Neither the Parent nor any Restricted Subsidiary will merge into or with or
consolidate with any other Person, or sell, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Property to any other Person (any such transaction, a
“consolidation”); provided that:

(a)any Restricted Subsidiary may participate in a consolidation with the
Borrower (provided that the Borrower shall be the continuing or surviving
Person).

(b)any Restricted Subsidiary of the Parent (other than the Borrower) may
participate in a consolidation with any other Restricted Subsidiary (other than
the Borrower) (provided that if a party to such consolidation is a Guarantor or
the surviving Person is a Material Subsidiary, then the survivor is either a
Guarantor or becomes a Guarantor in accordance with Section 8.14(b) and if one
of such Restricted Subsidiaries party to such consolidation is a Wholly-Owned
Subsidiary, then the surviving Person shall be a Wholly-Owned Subsidiary).

(c)any Restricted Subsidiary (other than the Borrower) may dispose of any or all
of its assets (i) to the Borrower or any other Loan Party (other than the
Parent) or (ii) pursuant to a disposition permitted by Section 9.11 (other than
pursuant to clause (ii) of Section 9.11(d)).

(d)any Investment expressly permitted by Section 9.05 or disposition expressly
permitted by Section 9.11 (other than pursuant to clause (ii) of Section
9.11(d)) may be structured as a consolidation (provided that (x) if any such
consolidation involves the Borrower, the Borrower shall be the continuing or
surviving Person and (y) subject to preceding clause (x), if any such
consolidation involves a Guarantor and an Investment, such Guarantor shall be
the continuing or surviving Person).

Sale of Properties

.  The Parent will not, and will not permit any Restricted Subsidiary to, sell,
assign, farm-out, convey or otherwise transfer any Property except for:

(a)the sale or transfer of equipment that is no longer necessary for the
business of the Parent or such Restricted Subsidiary or is replaced by equipment
of similar value and use.

(b)the sale, contribution or issuance of any Equity Interests in any Restricted
Subsidiary to the Borrower or any other Loan Party.

 

--------------------------------------------------------------------------------

 

(c)the sale or disposition of the assets of, or any Equity Interest in, any
Immaterial Subsidiary that is not a Guarantor; provided that the aggregate fair
market value of all such sales and dispositions since the Effective Date shall
not exceed $15,000,000. 

(d)dispositions permitted by (i) Section 9.09 and (ii) Section 9.10 (other than
clause (ii) of Section 9.10(c) and Section 9.10(d)).

(e)dispositions of Investments made pursuant to Section 9.05(c),
Section 9.05(d), Section 9.05(e), Section 9.05(f), and Section 9.05(n).

(f)dispositions of Property in connection with a sale-leaseback transaction as
long as the Debt incurred in connection therewith is permitted by
Section 9.02(d).

(g)sales or dispositions of less than all or substantially all of the ARP Units
owned by the Parent and the Restricted Subsidiaries that are expressly consented
to in writing by the Administrative Agent and the Super Majority Lenders.

(h)the termination or other monetization of Swap Agreements in respect of
commodities; provided that (i) the consideration received in respect of such
Swap Agreement which is the subject of such termination or other monetization
shall be equal to or greater than the fair market value thereof as reasonably
determined by the Borrower (if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer certifying to that
effect), and (ii) no Default or Event of Default has occurred and is continuing
or would result from such sale, disposition or termination, as applicable.

(i)other sales and dispositions of Properties (other than the ARP Units) having
an aggregate fair market value not greater than $10,000,000 during any 6-month
period.

(j)(i) disposition of the equity interests of Atlas Lightfoot (or all or
substantially all of the assets of Atlas Lightfoot) on terms and conditions
reasonably satisfactory to the Administrative Agent, and (ii) dispositions of
assets solely to the extent required to consummate the Specified Transaction.

(k)dispositions of Property (including, without limitation, ARP Units) to
Persons other than Loan Parties not otherwise permitted under this Section 9.11;
provided that (i) such Disposition is made at least for fair market value, and
(ii) the Parent or such Restricted Subsidiary shall receive not less than 75% of
such consideration in the form of cash or Cash Equivalents.

Environmental Matters

.  The Parent will not, and will not permit any Restricted Subsidiary to, cause
or permit any of its Property to be in violation of or do anything or permit
anything to be done which will subject any such Property to a Release or
threatened Release of Hazardous Materials, exposure to any Hazardous Materials,
or to any Remedial Work under any Environmental Laws, assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property if such violations, Release
or threatened Release, exposure or Remedial Work could reasonably be expected to
have a Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

Transactions with Affiliates

.  Other than the Specified Transaction and the transactions contemplated under
the Loan Documents and the First Lien Loan Documents, the Parent will not, and
will not permit any Restricted Subsidiary to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate (other than the Guarantors
and Wholly-Owned Subsidiaries of the Parent) unless such transactions are
otherwise permitted under this Agreement and are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate, (i) if such transactions involve an
amount less than $3,000,000, as represented in writing by the Parent, (ii) if
such transactions involve an amount that is more than $3,000,000 and up to
$5,000,000, as set forth in writing and have been approved by the board of
directors of the Parent, including a majority of the disinterested directors and
(iii) if such transactions involve an amount in excess of $5,000,000, have been
(A) determined by a nationally recognized investment banking firm or other
qualified independent appraiser (such firm or appraiser being (x) in the good
faith determination of the Parent qualified to render such an opinion and (y)
reasonably satisfactory to the Administrative Agent) to be fair, from a
financial standpoint, to the Parent or the applicable Restricted Subsidiary and
the Parent delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the Parent from such firm or qualified appraiser that states
that such transactions are on terms that are no less favorable to the Parent or
applicable Restricted Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate or
(B) approved by the Administrative Agent in writing.

Subsidiaries

.  The Parent shall not, and shall not permit any Restricted Subsidiary to,
create or acquire any additional Subsidiary or designate or redesignate a
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary, in each case unless the Borrower gives
written notice to the Administrative Agent of such creation or acquisition and
complies with Section 8.14(b).  The Parent shall not, and shall not permit any
Restricted Subsidiary to, sell, assign or otherwise dispose of any Equity
Interests in any Subsidiary except in compliance with Section 9.11.  Neither the
Parent nor any Restricted Subsidiary shall have any Foreign Subsidiaries (other
than any Subsidiary that is organized under the laws of Canada or any province
or territory thereof).

Negative Pledge Agreements; Dividend Restrictions

.  The Parent will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or suffer to exist any contract, agreement or
understanding which prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Secured Creditors or restricts any Restricted Subsidiary from
paying dividends or making distributions to the Borrower or any other Restricted
Subsidiary, or which requires the consent of other Persons in connection
therewith; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement,
the Security Instruments or any of the First Lien Loan Documents, (b) any leases
or licenses or similar contracts as they affect any Property or Lien, (c) any
restriction with respect to a Restricted Subsidiary (other than the Borrower)
imposed pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all the Equity Interests or Property of such
Restricted Subsidiary pending the closing of such sale or disposition,
(d) customary provisions with respect to the distribution of Property in joint
venture agreements, (e) any agreements with respect to any Restricted Subsidiary
acquired in a transaction permitted

 

--------------------------------------------------------------------------------

 

by Section 9.05 (in which case, any prohibition or limitation shall only be
effective against the Property of such Restricted Subsidiary) and (f) any
agreements governing Debt permitted by Section 9.02 incurred by the Parent or
any Restricted Subsidiary.

Gas Imbalances

.  The Parent shall not, nor shall it permit any of the Restricted Subsidiaries
to, allow on a net basis, gas imbalances or other prepayments made to the Parent
or any Restricted Subsidiary with respect to the Oil and Gas Properties of the
Parent or any Restricted Subsidiary that would require the Parent or any
Restricted Subsidiary to deliver and transfer ownership at some future time of
volumes of their respective Hydrocarbons produced from such Oil and Gas
Properties having an aggregate value (based on current prices) of more than
$5,000,000 without receiving full payment therefore at the time of delivery of
those Hydrocarbons.

Swap Agreements

.  The Parent will not, and will not permit any Restricted Subsidiary to, enter
into any Swap Agreements with any Person other than:

(a)Swap Agreements listed in the certificate delivered pursuant to
Section 6.01(p), and other Swap Agreements (other than purchase options) in
respect of commodities entered into by the Borrower fixing prices on oil and/or
gas expected to be produced by the Borrower and the Restricted Subsidiaries,
provided that such Swap Agreements meet the following criteria:

(i)each such Swap Agreement shall be with an Approved Counterparty.

(ii)no such Swap Agreement shall be entered into by the Borrower for the benefit
of another Person other than any Restricted Subsidiary.

(iii)each such Swap Agreement shall have a term not to exceed 60 months.

(iv)the notional volumes for each such Swap Agreement (when aggregated with
other commodity Swap Agreements then in effect other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) shall not
exceed, as of the date such Swap Agreement is executed, 85% of the reasonably
anticipated projected production from the Borrower’s and the other Loan Parties’
proved oil and gas reserves.

(b)Swap Agreements in respect of interest rates with an Approved Counterparty in
the ordinary course of business and not for speculative purposes.

Tax Status as Partnership and Disregarded Entity; Limited Liability Company
Agreement

.  The Parent shall not alter its status as a partnership for United States
federal income tax purposes and the Borrower shall not alter its status as a
disregarded entity that is not treated as separate from the Parent for United
States federal income tax purposes.  The Parent shall not, and shall not permit
any Restricted Subsidiary to, amend or modify any provision of any
organizational document, or any agreements with Affiliates of the type referred
to in Section 9.13, if such amendment or modification could reasonably be
expected to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

Designation and Conversion of Unrestricted Subsidiaries

.

(a)No Person shall become an Unrestricted Subsidiary hereunder unless designated
as an Unrestricted Subsidiary on Schedule 7.15 as of the Effective Date or
thereafter, in accordance with Section 9.19(b).  Each Unrestricted Subsidiary as
of the Effective Date is set forth on Schedule 7.15.

(b)After the Effective Date, the Parent may designate, by written notice to the
Administrative Agent, any Restricted Subsidiary (other than the Borrower) as an
Unrestricted Subsidiary if (i) prior, and after giving effect, to such
designation, no Default exists or would exist, (ii) at the time of such
designation it would be permitted to make an Investment in an Unrestricted
Subsidiary under Section 9.05 in an amount equal to the fair market value as of
the date of such designation of the Parent’s direct and indirect ownership
interest in such Subsidiary and (iii) the Parent is in Pro Forma Compliance with
the financial covenants set forth in Section 9.01 and any financial covenants
incorporated herein pursuant to Section 9.23.  Except as provided in this
Section 9.19(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.

(c)The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, prior to and after giving effect to such designation, (i) the
representations and warranties of the Parent and the Restricted Subsidiaries
contained in each of the Loan Documents are true and correct on and as of such
date of designation as if made on and as of such date (or, if stated to have
been made expressly as of an earlier date, were true and correct as of such
date), (ii) no Default exists or would exist, (iii) each of the Parent and the
Borrower complies with the requirements of Section 8.14, Section 8.16 and
Section 9.14 and (iv) the Parent shall be in compliance with the financial
covenants set forth in Section 9.01 and any financial covenants incorporated
herein pursuant to Section 9.23.  Any such designation shall be treated as a
cash dividend in an amount equal to the lesser of the fair market value of the
Parent’s direct and indirect ownership interest in such Subsidiary or the amount
of the Borrower’s cash investment previously made for purposes of the limitation
on Investments under Section 9.05(g). Any Debt, or Liens on the Property, of any
such Unrestricted Subsidiary (unless repaid or released at the time of such
designation) shall be deemed an incurrence of Debt or Liens, as applicable, by a
Restricted Subsidiary for purposes of Sections 9.02 and 9.03, as applicable.

Change in Name, Location or Fiscal Year

.  The Parent shall not, and shall not permit any other Loan Party to,
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored (other than locations where the Parent or
such Restricted Subsidiary is a lessee with respect to any oil and gas lease),
or the location of its records concerning the Collateral as set forth in the
Security Agreement, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization, or (e) change its state of incorporation or organization,
in each case, unless the Administrative Agent shall have received at least five
(5) Business Days prior written notice of such change and any reasonable action
requested by the Administrative Agent in connection therewith has been, or will
be contemporaneously therewith, completed or taken (including any action to
continue the perfection of any Liens in favor of the Administrative Agent, on
behalf of

 

--------------------------------------------------------------------------------

 

the Secured Creditors, in any Collateral), provided that, any new location shall
be in the United States or Canada.  The Parent shall not, and shall not permit
any Restricted Subsidiary to, change its fiscal year which currently ends on
December 31.

The Parent

.  Notwithstanding anything herein to the contrary, the Parent shall not engage
in any material operational business activities or own or hold any material
assets or incur any Debt or Liens; provided that the following shall be
permitted:  (i) its ownership of the Equity Interests of the Borrower and
activities incidental thereto, including, payment of dividends and other amounts
in respect of its Equity Interests, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations as a Guarantor with
respect to the Loan Documents, the First Lien Loan Documents or any other
documents relating to Debt permitted hereunder, (v) if applicable, participating
in tax, accounting and other administrative matters as the holding company of
the consolidated group of the Parent and its Subsidiaries, (vi) holding any cash
or Cash Equivalents permitted by Section 9.05, (vii) making of any Restricted
Payments or Investments permitted hereunder, (viii) providing indemnification to
officers and directors, (ix) acting as the general partner of ARP in accordance
with ARP’s partnership agreement as of the date hereof or as amended; provided
that the approval of any amendment thereto that is adverse to the interests of
the Lenders shall require written consent of the Majority Lenders, (x) its
ownership of the Equity Interests of AEC and the making of payments to AEC only
to the extent those payments are necessary for AEC to fund any payments on
behalf of Parent permitted by Section 9.22 , (xi) its ownership of intellectual
Property rights and (xii) any activities incidental or reasonably related to the
foregoing.

SPV Subsidiaries Conduct of Business

.  Notwithstanding anything herein to the contrary,

(a)AEC shall not engage in any operational business activities or own or hold
any assets or incur any Debt or Liens; provided that the following shall be
permitted:  (i) AEC’s ownership of the Equity Interests of AERS, (ii) paying
expenses on behalf of Parent consisting of audit, accounting, and legal fees and
expenses and other expenses required to maintain Parent’s corporate existence
and to pay customary and reasonable general corporate and overhead costs of the
Parent consistent with past practices, (iii) if applicable, participating in
tax, accounting and other administrative matters as part of the consolidated
group of the Parent and its Subsidiaries, and (iv) any activities directly
incidental or reasonably directly related to the foregoing.

(b)AERS shall not engage in any operational business activities or own or hold
any assets or incur any Debt or Liens; provided that the following shall be
permitted:  (i) acting as the pay-role entity for ARP and its Subsidiaries
consistent with past practices, (ii) if applicable, participating in tax,
accounting and other administrative matters as part of the consolidated group of
the Parent and its Subsidiaries, and (iii) any activities directly incidental or
reasonably directly related to the foregoing.

(c)Parent will not, and will not permit any Restricted Subsidiary to (i) assume,
guarantee or be or become liable for any Debt of any of the SPV Subsidiaries, or
(ii) make any Investments in or payments to the SPV Subsidiaries other than
pursuant to Section 9.22(a)(ii).

 

--------------------------------------------------------------------------------

 

Financial Covenants in ARP Secured Debt

.  

(a)If, on June 30, 2016 or at any time thereafter, any ARP Credit Facility shall
include any financial covenant tested as of the fiscal quarter ended June 30,
2016 or afterwards that are not set forth in this Agreement (any such financial
covenant, an “Additional ARP Covenant”), then, with respect to any such
Additional ARP Covenant arising at any time after the Effective Date, the Parent
shall provide an ARP Covenant Notice to the Administrative Agent for
distribution to the Lenders. Any Additional ARP Covenant (and any related
definitions and cross references), whether in effect on June 30, 2016 or
afterwards, shall be deemed automatically incorporated by reference into this
Agreement, mutatis mutandis, as if set forth fully in this Agreement, without
any further action required on the part of any Person, effective as of June 30,
2016 (or in the case of financial covenants adopted thereafter, on the date when
such Additional ARP Covenant became effective under such ARP Credit Facility)
(each such Additional ARP Covenant, as so incorporated, an “Incorporated ARP
Provision”). Upon the request of the Required Lenders, the Borrower shall enter
into any additional agreement or amendment to this Agreement reasonably
requested by the Required Lenders evidencing any of the foregoing so long as
nothing in such amendment contradicts the provisions of this Section 9.23. As
used herein, “ARP Covenant Notice” means, in respect of any Additional ARP
Covenant arising on June 30, 2016 or afterwards, a written notice to the
Administrative Agent for distribution to each of the Lenders, in each case
promptly and in any event within 5 Business Days after the inclusion of such
Additional ARP Covenant in any ARP Credit Facility (including by way of
amendment or other modification of any existing provision thereof), by the
Parent referring to the provisions of this Section 9.23 and setting forth a
description of such Additional ARP Covenant (including any defined terms used
therein) and related explanatory calculations, as applicable.

(b)If (i) any Incorporated ARP Provision is subsequently amended or modified in
the relevant ARP Credit Facility with the effect that such Additional ARP
Covenant is made less restrictive to ARP, such Additional ARP Covenant, as
amended or modified, shall be deemed incorporated by reference into this
Agreement and (ii) any Incorporated ARP Provision is subsequently removed or
terminated from the relevant ARP Credit Facility or ARP is otherwise no longer
required to comply therewith under the relevant ARP Credit Facility, then,
beginning on the effective date such Additional ARP Covenant is removed or
terminated from the relevant ARP Credit Facility or ARP is otherwise no longer
required to comply with such Additional ARP Covenant, such Additional ARP
Covenant shall be deemed removed or terminated from this Agreement and none of
the Loan Parties or ARP shall be obligated to comply with such Additional ARP
Covenant hereunder.

Article X

Events of Default; Remedies

Events of Default

.  One or more of the following events shall constitute an “Event of Default”:

 

--------------------------------------------------------------------------------

 

(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for payment or prepayment thereof or otherwise. 

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
interest and fees payable under Section 3.02 and Section 3.05, respectively,
five (5) Business Days, and (ii) in the case of any other fees, interest or
other amounts (other than an amount referred to in Section 10.01(a)), five (5)
Business Days after the earlier of (A) the day on which a Financial Officer
first obtains knowledge of such failure and (B) the day on which written notice
of such failure shall have been given to the Parent or the Borrower by the
Administrative Agent.

(c)any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or any Restricted Subsidiary in or in connection with any
Loan Document or any amendment or modification of any Loan Document or waiver
under such Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made.

(d)the Parent or any Restricted Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 3.04(c)(i),
Section 8.02(a), Section 8.03 (solely with respect to the legal existence of the
Parent and the Borrower), Section 8.12, Section 8.17 or in Article IX.

(e)the Parent or any Restricted Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01 (a), Section 10.01(b) and Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period
of 30 days after the earlier to occur of (i) written notice thereof from the
Administrative Agent to the Borrower or the Parent or (ii) a Responsible Officer
of the Borrower or the Parent otherwise becoming aware of such default.

(f)(i) the Parent or any Restricted Subsidiary (x) fails to pay any principal in
respect of any Debt or any amount owing under any Swap Agreement after the same
has become due and payable and the aggregate amount remaining unpaid at any time
exceeds $5,000,000, or (y) fails to observe or perform (after applicable grace
periods, if any) any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Debt or such Swap
Agreement if the effect of any failure referred to in this clause (y) is to
cause, or to permit the holder or holders of such Debt or a counterparty of the
Parent or any Restricted Subsidiary in respect of such Swap Agreement or a
trustee on its or their behalf (with or without the giving of notice, the lapse
of time or both) to cause, principal of such Debt and amounts owing under such
Swap Agreement exceeding $5,000,000 in the aggregate to become immediately due
and payable and (ii) ARP (x) fails to pay any principal in respect of any Debt
or any amount owing under any Swap Agreement after the same has become due and
payable and the aggregate amount remaining unpaid at any time exceeds
$5,000,000, or (y) fails to observe or

 

--------------------------------------------------------------------------------

 

perform (after applicable grace periods, if any) any other term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing any such Debt or Swap Agreement if the effect of any failure referred
to in this clause (y) is to cause the principal of such Debt and amounts owing
under such Swap Agreement to become immediately due and payable. 

(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Parent or any Restricted Subsidiary or any of their debts, or of a
substantial part of any of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent or any Restricted Subsidiary or
for a substantial part of any of their assets, and, in any such case, such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered.

(h)the Parent or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent or any Restricted Subsidiary or for a
substantial part of any of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing.

(i)the Parent or any Restricted Subsidiary shall become unable, admit in writing
its inability, or fail generally to pay its debts as they become due.

(j)one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Parent, any of the Restricted
Subsidiaries, or any combination thereof, and all such judgments shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof.

(k)any provision of the Loan Documents (including, on and after the execution
and delivery thereof, the Intercreditor Agreement) material to the rights and
interests of the Administrative Agent, the Lenders or any other Secured Creditor
shall for any reason, except to the extent permitted by the terms thereof, cease
to be in full force and effect and valid, binding and enforceable in accordance
with their terms against the Parent or any Restricted Subsidiary, or, in the
case of the Intercreditor Agreement, against any other party thereto, or any
provision of the Loan Documents shall be repudiated, or cease to create a valid
and perfected Lien of the priority required thereby on any portion of the
Collateral purported to be covered thereby that is material to the rights and
interests of the Administrative Agent, the Lenders or any other Secured
Creditor, except to the extent permitted by the terms of this Agreement, or the
Parent or any Restricted Subsidiary shall so state in writing.

 

--------------------------------------------------------------------------------

 

(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect. 

(m)a Change of Control shall occur.

Remedies

.

(a)In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
or at the direction of the Majority Lenders shall, by notice to the Borrower,
take any or all of the following actions, at the same or different times:  (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Notes and the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, as if the payment
of the Loans on such date were an optional or mandatory prepayment, accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder and under the Notes and the other Loan Documents with respect thereto,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by each Loan Party and (iii) exercise on
behalf of itself and the Lenders all rights and remedies available to the
Lenders under the Loan Documents; and in case of an Event of Default described
in Section 10.01(g), Section 10.01(h) or Section 10.01(i), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Loan Party.

(b)In the case of the occurrence of an Event of Default, the Administrative
Agent and each Lender will have all other rights and remedies available to it or
them at law and equity.

(c)Subject to the terms of the Intercreditor Agreement, all proceeds realized
from the liquidation or other disposition of Collateral and all amounts
otherwise received on account of the obligations hereunder after the occurrence
of an Event of Default or the Termination Date, whether by acceleration or
otherwise, shall be applied:

(i)first, to reimburse expenses and indemnities provided for in this Agreement
and the Security Instruments;

(ii)second, to pay fees, including, without limitation, the Administrative Agent
Fee;

(iii)third, to pay accrued and unpaid interest on the Loans payable to the
Lenders, ratably among them in proportion to the amounts described in this
clause (iii);

 

--------------------------------------------------------------------------------

 

(iv)fourth, (1) to pay outstanding principal of the Loans payable to the
Lenders  and (2) to pay the Swap Termination Value of the Secured Swap
Counterparties under the Secured Swap Agreements, as provided in the applicable
Intercreditor Agreement; and 

(v)fifth, to pay any other Indebtedness; and any excess shall be paid to the
Borrower or as otherwise required by any Law.

(d)Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation set forth in the preceding
sentence.

Article XI

The Administrative Agent

Appointment and Authorization of Administrative Agent

.

(a)Each Lender hereby irrevocably (subject to Section 11.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent, any
syndication agent or documentation agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Delegation of Duties

.  The Administrative Agent may execute any and all of its duties and exercise
its rights and powers under this Agreement or any other Loan Document by or
through agents, sub-agents, employees or attorneys in fact and shall be entitled
to advice of counsel and other consultants or experts concerning all matters
pertaining to such duties.  The Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or attorney in fact that it
selects except to the extent that a court of competent jurisdiction determines
in a final and non-appealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such agent or
attorney in fact.

Default; Collateral

.

 

--------------------------------------------------------------------------------

 

(a)Upon the occurrence and continuance of a Default or Event of Default, the
Lenders agree to promptly confer in order that the Majority Lenders or the
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Administrative Agent shall be
entitled to refrain from taking any action (without incurring any liability to
any Person for so refraining) unless and until the Administrative Agent shall
have received instructions from the Majority Lenders or the Lenders, as the case
may be.  All rights of action under the Loan Documents and all right to the
Collateral, if any, hereunder may be enforced by the Administrative Agent and
any suit or proceeding instituted by the Administrative Agent in furtherance of
such enforcement shall be brought in its name as the Administrative Agent
without the necessity of joining as plaintiffs or defendants any other Lender,
and the recovery of any judgment shall be for the benefit of the Lenders (and,
with respect to the Secured Swap Agreements, the Administrative Agent and
Affiliates of the Lender or of the Administrative Agent, if applicable) subject
to the expenses of the Administrative Agent.  In actions with respect to any
Property of the Parent or any Restricted Subsidiary, the Administrative Agent is
acting for the ratable benefit of each Lender.  Any and all agreements to
subordinate (whether made heretofore or hereafter) other indebtedness or
obligations of the Loan Parties to the Indebtedness shall be construed as being
for the ratable benefit of each Lender (and, with respect to the Secured Swap
Agreements, the Administrative Agent and Affiliates of the Lender or of the
Administrative Agent, if applicable). 

(b)Each Lender authorizes and directs the Administrative Agent to enter into the
Security Instruments on behalf of and for the benefit of the Lenders (or if
previously entered into, hereby ratifies the Administrative Agent’s (or any
predecessor administrative agent’s) previously entering into such agreements and
Security Instruments).

(c)Except to the extent unanimity (or other percentage set forth in
Section 12.02) is required hereunder, each Lender agrees that any action taken
by the Majority Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Majority Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized by and binding upon all of the Lenders.

(d)The Administrative Agent is hereby authorized on behalf of the Lenders (and,
with respect to the Secured Swap Agreements, the Administrative Agent and
Affiliates of the Lender or of the Administrative Agent, if applicable), without
the necessity of any notice to or further consent from any Lender, from time to
time to take any action with respect to any Collateral or Security Instruments
which may be necessary to create, perfect and maintain perfected the Liens upon
the Collateral granted pursuant to the Security Instruments.

(e)The Administrative Agent shall not have any obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
(whether in fee or by leasehold) by the Person purporting to own it or is cared
for, protected, or insured or has been encumbered or that the Liens granted to
the Administrative Agent (or any predecessor administrative agent) herein or
pursuant to the Security Instruments have been properly or sufficiently or
lawfully created, perfected, protected, or enforced, or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure, or fidelity, or to continue exercising, any of the
rights granted or available to the Administrative Agent in this Section 11.03 or
in any of the Security Instruments; IT BEING UNDERSTOOD

 

--------------------------------------------------------------------------------

 

AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION, OR EVENT
RELATED THERETO, THE ADMINISTRATIVE AGENT MAY ACT IN ANY MANNER IT MAY DEEM
APPROPRIATE, IN ITS SOLE DISCRETION, AND THAT THE ADMINISTRATIVE AGENT SHALL
HAVE NO DUTY OR LIABILITY WHATSOEVER WITH RESPECT TO ANY COLLATERAL OR THE
SECURITY INSTRUMENTS TO ANY LENDER (and, with respect to the Secured Swap
Agreements, the Administrative Agent and Affiliates of the Lender or of the
Administrative Agent, if applicable), IN THE ABSENCE OF ITS OWN gross negligence
or willful misconduct AS DETERMINED BY a court of competent jurisdiction in a
final and non-appealable judgment. 

(f)The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral:  (i) upon the payment in full of the
Indebtedness (other than inchoate or contingent or reimbursable obligations for
which no claim has been asserted); (ii) constituting property being sold or
disposed of to a Person that is not a Loan Party if any Loan Party certifies in
a certificate of a Responsible Officer of such Loan Party to the Administrative
Agent that the sale or disposition is permitted under this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry); (iii) constituting “Excluded Property” as defined in the
Security Agreement; (iv) constituting property in which neither the Parent nor
any Restricted Subsidiary owned an interest at the time the Lien was granted or
at any time thereafter; (v) constituting property leased to the Parent or a
Restricted Subsidiary under a lease which has expired or been terminated in a
transaction permitted under the Loan Documents or is about to expire and which
has not been, and is not intended by the Parent or such Restricted Subsidiary to
be, renewed; or (vi) consisting of an instrument or other possessory collateral
evidencing Debt or other obligations pledged to the Administrative Agent (for
the benefit of the Secured Creditors), if the Debt or obligations evidenced
thereby has been paid in full or otherwise superseded.  In addition, the Lenders
irrevocably authorize the Administrative Agent to release Liens upon Collateral
as contemplated herein and in the other Loan Documents, or if approved,
authorized, or ratified in writing by the requisite Lenders.  Upon request by
the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 11.03.

(g)The Lenders hereby irrevocably authorize the Administrative Agent, at its
option, and in its sole discretion, to release any Guarantor (other than the
Parent) from its obligations under this Agreement if such Person ceases to be a
Material Subsidiary or becomes an Unrestricted Subsidiary as a result of a
designation permitted pursuant to Section 9.19.

(h)In furtherance of the authorizations set forth in this Section 11.03, each
Lender (and, with respect to the Secured Swap Agreements, the Administrative
Agent and Affiliates of the Lender or of the Administrative Agent, if
applicable) hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender (i) to enter into Security Instruments (including,
without limitation, any appointments of substitute trustees under any Security
Instruments), (ii) to take action with respect to the Collateral and Security
Instruments to create, perfect, maintain, and preserve the Lenders’ Liens
therein, and (iii) to execute instruments of release or to take other action
necessary to release Liens upon any Collateral or to release

 

--------------------------------------------------------------------------------

 

Guarantors to the extent authorized herein or in the other Loan Documents.  This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to the Administrative Agent’s power, as attorney, relative
to the guarantee and Collateral matters described in this Section 11.03.  The
powers and authorities herein conferred on the Administrative Agent may be
exercised by the Administrative Agent through any Person who, at the time of the
execution of a particular instrument, is an officer of the Administrative Agent
(or any Person acting on behalf of the Administrative Agent pursuant to a valid
power of attorney).  The power of attorney conferred by this Section 11.03(h) to
the Administrative Agent is granted for valuable consideration and is coupled
with an interest and is irrevocable (subject to Section 11.01) so long as the
Indebtedness, or any part thereof, shall remain unpaid or the Lenders are
obligated to make any Loan under the Loan Documents. 

Liability of Administrative Agent

.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY RELATED PARTY OF THE ADMINISTRATIVE
AGENT SHALL (A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF
THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET FORTH HEREIN AS
DETERMINED BY a court of competent jurisdiction in a final and non-appealable
judgment), or (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by the Parent or any
Restricted Subsidiary or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent or such
Related Party under or in connection with, this Agreement or any other Loan
Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, or to make any inquiry respecting the
performance by the Borrower of its obligations hereunder or under any other Loan
Document, or for any failure of the Parent or any Restricted Subsidiary or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  Neither the Administrative Agent nor any Related Party thereof
shall be under any obligation to any Lender or Participant to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of the Parent or any Restricted Subsidiary or
any Affiliate thereof.

Reliance by Administrative Agent

.

(a)The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and shall be entitled to consult
and seek advice and statements of legal counsel (including counsel to the Parent
or any Restricted Subsidiary), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action

 

--------------------------------------------------------------------------------

 

under any Loan Document unless it shall first receive such advice or concurrence
of the Majority Lenders, the Super Majority Lenders or all the Lenders, as
applicable, and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Majority Lenders or all
the Lenders, if required hereunder, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and
Participants.  Where this Agreement expressly permits or prohibits an action
unless all the Lenders, the Majority Lenders or Super Majority Lenders, as
applicable, otherwise determine, the Administrative Agent shall, and in all
other instances, the Administrative Agent may, but shall not be required to,
initiate any solicitation for the consent or a vote of the requisite Lenders. 

(b)For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has funded its Applicable Percentage of the Loans
on the Effective Date shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter either sent by
the Administrative Agent to such Lender (or otherwise made available for such
Lender on SyndTrak Online, DXSyndicate™ or any similar website) for consent,
approval, acceptance or satisfaction, or required hereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

Notice of Default

.  The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender, the
Parent or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such
notice.  The Administrative Agent shall take such action with respect to such
Default or Event of Default as may be directed by the Majority Lenders in
accordance with this Agreement; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.

Credit Decision; Disclosure of Information by Administrative Agent

.  Each Lender acknowledges that neither the Administrative Agent nor any
Related Party of the Administrative Agent has made any representation or
warranty to it, and that no act by the Administrative Agent or any Related Party
thereof hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of the Parent or any Restricted Subsidiary
or any Affiliate thereof, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any Related Party thereof to any Lender
as to any matter, including whether the Administrative Agent or the Related
Parties thereof have disclosed material information in their possession.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any Related Party thereof and
based on such documents and information as it has deemed appropriate, made its
own appraisal of, and investigation into the business, prospects, operations,
property, financial

 

--------------------------------------------------------------------------------

 

and other condition and creditworthiness of the Borrower, any Guarantor and
their respective Subsidiaries, and all applicable bank or other regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder.  Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any Related Party thereof and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  In this regard,
each Lender acknowledges that Latham & Watkins LLP is acting in this transaction
as counsel to the Administrative Agent.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of the
Administrative Agent or any Related Party of the Administrative Agent.

Indemnification of Agents

.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE
LENDERS SHALL INDEMNIFY UPON DEMAND THE ADMINISTRATIVE AGENT AND EACH RELATED
PARTY OF THE ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF
OF THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO),
IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE TOTAL PERCENTAGES, AND HOLD
HARMLESS THE ADMINISTRATIVE AGENT AND EACH RELATED PARTY OF THE ADMINISTRATIVE
AGENT FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT
(INCLUDING THE ADMINISTRATIVE AGENT’S OR SUCH RELATED PARTY OF THE
ADMINISTRATIVE AGENT’S OWN NEGLIGENCE); PROVIDED, HOWEVER, THAT NO LENDER SHALL
BE LIABLE FOR THE PAYMENT TO THE ADMINISTRATIVE AGENT OR ANY RELATED PARTY
THEREOF OF ANY PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY a court of
competent jurisdiction in a final and non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Majority
Lenders, the Super Majority Lenders or all of the Lenders under this Agreement,
as applicable, shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 11.08.  Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent upon demand for
its ratable share of any costs or out-of-pocket expenses (including counsel
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not

 

--------------------------------------------------------------------------------

 

reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section 11.08 shall survive termination of the Commitments, the payment
of all Indebtedness hereunder and the resignation or replacement of the
Administrative Agent.

Administrative Agent in its Individual Capacity

.  Riverstone and its Affiliates may make loans to, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Parent and its
Affiliates as though Riverstone were not the Administrative Agent hereunder and
without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, Riverstone or its Affiliates may receive
information regarding the Parent or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Parent or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to its Loans,
Riverstone  shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” include Riverstone in
its individual capacity.

Successor Administrative Agent

.  The Administrative Agent may resign at any time upon 30 days’ notice to the
Lenders with a copy of such notice to the Borrower.  If the Administrative Agent
resigns under this Agreement, the Majority Lenders shall appoint from among the
Lenders a successor administrative agent for the Lenders which successor
administrative agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default (which consent of the Borrower
shall not be unreasonably withheld, delayed or conditioned).  If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and, so long as no Event of Default has occurred
which is continuing, upon written approval of the Borrower (which approval of
the Borrower shall not be unreasonably withheld, delayed or conditioned), a
successor administrative agent from among the Lenders.  Upon the acceptance of
its appointment as successor administrative agent hereunder, such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the Loan
Documents and the term “Administrative Agent” shall mean such successor
administrative agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI and Sections 12.03 and 12.05 shall inure to the
benefit of such retiring Administrative Agent, its sub-agents or attorneys in
fact and the Administrative Agent’s Related Parties as to any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent was
Administrative Agent under this Agreement.  If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor
agent as provided for above; provided that in the case of any security held by
the Administrative Agent on behalf of the Lenders under the Loan Documents, the
retiring Administrative Agent shall continue to hold such security until such
time as a successor administrative agent is appointed.

 

--------------------------------------------------------------------------------

 

Administrative Agent May File Proof of Claim

.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Parent or any Restricted Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Secured Swap Agreements

.  To the extent any Affiliate of the Administrative Agent or of a Lender is a
party to a Secured Swap Agreement with a Loan Party and thereby becomes a
beneficiary of the Liens pursuant to any Security Instrument, such Affiliate of
the Administrative Agent or a Lender shall be deemed to appoint the
Administrative Agent its nominee and agent to act for and on behalf of such
Affiliate in connection with such Security Instruments and the Intercreditor
Agreement, if applicable, and to be bound by the terms of this Article XI and
the other provisions of this Agreement and the Intercreditor Agreement, if any.

Intercreditor Agreement

. Each Lender (and each Person that becomes a Lender hereunder pursuant to
Section 12.04) hereby authorizes and directs the Administrative Agent to enter
into, join or otherwise become party to the Intercreditor Agreement on behalf of
such Lender as needed to effectuate the transactions permitted by this Agreement
and agrees that the Administrative Agent may take such actions on its behalf as
is contemplated by the terms of

 

--------------------------------------------------------------------------------

 

the Intercreditor Agreement.  Without limiting the provisions of Sections 11.01
and 12.03, each Lender hereby consents to the Administrative Agent and any
successor serving in such capacity and agrees not to assert any claim (including
as a result of any conflict of interest) against the Administrative Agent, or
any such successor, arising from the role of the Administrative Agent or such
successor under the Loan Documents or any such Intercreditor Agreement so long
as it is either acting in accordance with the terms of such documents and
otherwise has not engaged in gross negligence or willful misconduct (as
determined in a final and non-appealable judgment by a court of competent
jurisdiction).  In addition, the Administrative Agent, or any such successor,
shall be authorized, without the consent of any Lender, to execute or to enter
into amendments of, and amendments and restatements of, the Security
Instruments, any such Intercreditor Agreement and any additional and replacement
Intercreditor Agreements, in each case, in order to provide for Liens permitted
by the terms of this Agreement to be pari passu with the Loans.

Article XII

Miscellaneous

Notices

.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to Section 12.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or e-mail, as follows:

(i)if to the Borrower, to it at:

New Atlas Holdings, LLC
1845 Walnut Street, 10th Floor
Philadelphia, Pennsylvania 19103
Attn:  Jeffrey Slotterback
Fax:  (215) 405-3882
Email:  jslotterback@atlasenergy.com

(ii)if to Administrative Agent, to it at:

Riverstone Credit Partners, L.P.
712 Fifth Avenue
36th Floor
New York, New York 10019
Attn:  Christopher Abbate
Phone:  (212) 271-2942
Fax:  (212) 993-0077

with a copy to:


Stephen Coats
Riverstone Credit Partners, L.P.


 

--------------------------------------------------------------------------------

 

712 Fifth Avenue
36th Floor
New York, New York 10019
Phone: (212) 993-0092
Fax: (212) 993-0077

 

(iii)if to any other Lender, in its capacity as such, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Waivers; Amendments

.

(a)No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
remedy, power or privilege, or any abandonment or discontinuance of steps to
enforce such right, remedy, power or privilege, under any of the Loan Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege under any of the Loan Documents preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights, remedies, powers
or privileges that they would otherwise have.  No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b)Subject to Section 12.04(b)(ii)(E)(5), neither this Agreement nor any
provision hereof nor any Security Instrument nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Loan Parties party thereto and the Majority Lenders
or by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall

 

--------------------------------------------------------------------------------

 

(i)extend the Commitment of any Lender without the written consent of such
Lender, 

(ii)reduce or forgive the principal amount of any Loan or reduce or forgive the
rate of interest thereon, or reduce or forgive any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby; provided that the consent of an Affiliate Lender for any such reduction
shall not be required if such reduction is proportionately applicable to each
Lender (including such Affiliate Lender),

(iii)postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees payable hereunder, or postpone or extend
the applicable Termination Date without the written consent of each Lender
directly and adversely affected thereby; provided that the consent of an
Affiliate Lender for any such postponement, reduction, extension or waiver shall
not be required if such postponement, reduction, extension or waiver is
proportionately applicable to each Lender (including such Affiliate Lender),

(iv)change Section 4.01 (b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby; provided that the consent of an
Affiliate Lender for any such change shall not be required if such change is
proportionately applicable to each Lender (including such Affiliate Lender),

(v)release all or substantially all of the aggregate value of the guarantees of
the Guarantors under the Guaranty Agreement or release all or substantially all
of the Collateral or reduce the percentage set forth in the definition of
Required Mortgage Value to less than 80%, without the written consent of each
Lender (other than any Affiliate Lender), or

(vi)change any of the provisions of this Section 12.02(b) or the definitions of
“Super Majority Lenders” or “Majority Lenders”, or Section 9.11(g) or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender directly and adversely
affected thereby;

provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative
Agent.  Notwithstanding the foregoing, any supplement to Schedule 7.15
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

(c)Without the consent of any other Person, the applicable Loan Party or Loan
Parties and the Administrative Agent may (in its or their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment or waiver of any Loan Document (including the Guaranty Agreement),
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured

 

--------------------------------------------------------------------------------

 

Creditors or additional Subsidiaries to become Guarantors, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Creditors, in any property or so (i) that the security interests
therein comply with applicable law or (ii) the guarantees provided under the
Guaranty Agreement comply with applicable law or (iii) such guarantees or
security interests or other Loan Documents are consistent with this Agreement
and the other Loan Documents. 

(d)Notwithstanding anything to the contrary contained in Section 12.02(a), if at
any time after the Effective Date, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Majority Lenders within five (5) Business Days following receipt
of notice thereof.

Expenses, Indemnity; Damage Waiver

.

(a)The Borrower shall pay or reimburse (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
any counsel and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental audits and surveys and appraisals, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), provided, however, that in the case of
legal fees and expenses, such payment or reimbursement shall be limited to the
reasonable fees and expenses of one counsel to the Administrative Agent (and, if
reasonably necessary, to one local counsel in any relevant jurisdiction to the
Administrative Agent), (ii) all reasonable and documented out-of-pocket costs,
expenses, taxes, assessments and other charges incurred by the Administrative
Agent or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of one counsel to the
Administrative Agent (and, if reasonably necessary, to one local counsel in any
relevant jurisdiction to the Administrative Agent), in connection with the
enforcement or protection of its rights or remedies in connection with this
Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or similar negotiations in respect of such Loans.

(b)THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
EACH RELATED PARTY OF THE FOREGOING

 

--------------------------------------------------------------------------------

 

PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, DEFEND AND HOLD
EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, DISBURSEMENTS
AND OTHER CHARGES OF OUTSIDE COUNSEL FOR ANY SUCH INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE (REGARDLESS OF WHETHER SUCH INDEMNITEE IS A
PARTY THERETO) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (1) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE,
ENFORCEMENT OR ADMINISTRATION BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER
LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (2) THE FAILURE OF THE PARENT OR ANY RESTRICTED SUBSIDIARY TO COMPLY
WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY LAW,
(3) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (4) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (5) ANY OTHER
ASPECT OF THE LOAN DOCUMENTS, (6) THE OPERATIONS OF THE BUSINESS OF THE PARENT
AND THE RESTRICTED SUBSIDIARIES, (7) ANY ASSERTION THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(8) ANY ENVIRONMENTAL LAW APPLICABLE TO THE PARENT OR ANY RESTRICTED SUBSIDIARY
OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE,
GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL,
ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON ANY OF THEIR
PROPERTIES, (9) THE BREACH OR NON-COMPLIANCE BY THE PARENT OR ANY RESTRICTED
SUBSIDIARY WITH ANY ENVIRONMENTAL LAW, (10) THE PAST OWNERSHIP BY THE PARENT OR
ANY RESTRICTED SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (11) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE PARENT OR ANY RESTRICTED SUBSIDIARY OR ANY
ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE PARENT OR ANY OF THE RESTRICTED SUBSIDIARIES,
(12) ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE PARENT OR ANY OF THE
RESTRICTED SUBSIDIARIES, (13) ANY OTHER ENVIRONMENTAL, HEALTH

 

--------------------------------------------------------------------------------

 

OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (14) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES HAVE RESULTED FROM (X) THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION), OR (Y) ANY
PROCEEDING NOT INVOLVING ANY ACT OR OMISSION BY THE PARENT OR ITS AFFILIATES
THAT IS SOLELY AMONG INDEMNITEES (OTHER THAN ANY PROCEEDING AGAINST THE
ADMINISTRATIVE AGENT, IN ITS CAPACITY AS SUCH). 

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent or attorney in fact thereof)
or any Related Party of the Administrative Agent under Section 12.03(a) or
Section 12.03(b), each Lender severally agrees to pay to the Administrative
Agent (or such sub-agent or attorney in fact) or such Related Party, as
applicable, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any sub-agent or attorney in
fact thereof) in its capacity as such or against any Related Party of the
Administrative Agent acting for the Administrative Agent in connection with such
capacity.

(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e)All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Successors and Assigns

.

 

--------------------------------------------------------------------------------

 

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement. 

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

(A)the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; provided, further, that the Borrower shall be deemed to have consented
to any such assignment unless it shall have objected thereto by written notice
to the Administrative Agent within five (5) Business Days after having received
notice thereof; and

(B)the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender, or an
Approved Fund.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender of the same Class, an
Affiliate of a Lender of the same Class or an Approved Fund of the assigning
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of such Class, the amount of the Commitment or Loans of any
Class of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 or, if
smaller, the entire remaining amount of the assigning Lender’s applicable
outstanding Loans of such Class unless each of the Borrower and the
Administrative Agent otherwise consent, provided that (1) no such consent of the
Borrower shall be required if an Event of Default has occurred and is

 

--------------------------------------------------------------------------------

 

continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any; 

(B)the parties to each assignment (other than assignments to an Affiliate of a
Lender or an Approved Fund) shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 unless such fee is waived by the Administrative Agent;

(C)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(D)the Assignor shall furnish to the Assignee a copy of the Form FR U-1 or Form
FR G-3, as the case may be, originally obtained with respect to the Commitment
or Loans being assigned; and

(E)the assignment by any Lender of all or a portion of its rights and
obligations under this Agreement to an Affiliate of the Borrower that is an
Eligible Assignee  (each, an “Affiliate Lender”), shall be subject to the
following limitations:

(1)each Affiliate Lender shall represent and warrant as of the date of any such
purchase and assignment, that neither such Affiliate Lender or any of its
Affiliates nor any of their respective directors or officers has any material
non-public information with respect to the Parent or any of its Subsidiaries or
securities that has not been disclosed to the assigning Lender (other than
because such assigning Lender does not wish to receive material non-public
information with respect to the Parent and its Subsidiaries or securities) prior
to such date to the extent such information could reasonably be expected to have
a material effect upon, or otherwise be material, to a Lender’s decision to
assign rights and obligations hereunder to such Affiliate Lender;

(2)each Affiliate Lender will not be entitled to receive, and will not receive,
information provided solely to the Lenders that are not Affiliate Lenders by the
Administrative Agent or any Lender that is not an Affiliate Lender (other than
the right to receive notices of prepayments in respect of its Loans or
Commitment required to be delivered to the Lenders hereunder), will not be
permitted to attend or participate in, and will not attend or participate in,
meetings or conference calls solely among the Lenders that are not Affiliate
Lenders and the Administrative Agent and will not receive advice of counsel to
the Administrative Agent and the Lenders;

 

--------------------------------------------------------------------------------

 

(3)the aggregate percentage of the outstanding aggregate principal amount of the
Loans held at any one time by all Affiliate Lenders may not exceed 25% of the
applicable aggregate principal amount of the Loans outstanding at such time
under this Agreement; 

(4)there will not be more than two (2) Affiliate Lenders at any time;

(5)notwithstanding anything in this Agreement to the contrary, for purposes of
determining whether the Majority Lenders, the applicable Majority Facility
Lenders, the Super Majority Lenders or all Lenders under this Agreement or under
a Facility have (x) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or, subject to Section
12.04(b)(vi), any plan of reorganization pursuant to the U.S. Bankruptcy Code,
(y) otherwise acted on any matter related to any Loan Document, or (z) directed
or required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, all
Loans held by any Affiliate Lender shall be deemed to be not outstanding for all
purposes of calculating whether the Majority Lenders, the applicable Majority
Facility Lenders, the Super Majority Lenders or all Lenders under this Agreement
or under a Facility have taken any actions (unless the relevant consent or
action affects such Affiliate Lender in a disproportionately adverse manner than
its effect on other Lenders under the same Facility or the Facilities, as
applicable); and

(6)borrowings of Loans shall not be made to directly or indirectly fund the
purchase or assignment.

For the purposes of this Section 12.04, “Approved Fund” means an Eligible
Assignee that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) a Person or an Affiliate of a Person that administers or manages a
Lender, and “Eligible Assignee” means a Person (other than a natural person, the
Parent or its Subsidiaries) being a commercial bank, an insurance company, a
finance company, a financial institution, or any fund or “accredited
investor”(as defined in Regulations D of the Securities Act) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of business; provided that, notwithstanding
anything to the contrary, an Affiliate of the Borrower shall only be an Eligible
Assignee if Section 12.04(b)(ii)(E) is complied with.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below and the receipt by the Assignee of the copy of the applicable form
pursuant to paragraph (b)(ii)(D) above, from and after the effective date
specified in each

 

--------------------------------------------------------------------------------

 

Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04(b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).  Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. 

(iv)The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b), and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b) and the Assignee receives a copy of the
applicable form pursuant to Section 12.04(b)(ii)(D) above.

(vi)Additionally, the Loan Parties and Affiliate Lenders hereby agree that if a
case under the U.S. Bankruptcy Code is commenced against any Loan Party, such
Loan Party shall seek (and the Affiliate Lenders shall consent) to provide that
the vote of the Affiliate Lenders with respect to any plan of reorganization of
such Loan Party shall be counted in the same proportion as all other Lenders
except that the Affiliate Lenders' vote may be counted in the manner designated
by such Affiliate Lender to the extent any such plan of reorganization proposes
to treat the Indebtedness owed to the Affiliate Lenders in a manner that is less
favorable in any material respect to the Affiliate Lenders than the proposed
treatment of similar Indebtedness owed to Lenders that are not Affiliates of the
Borrower or would deprive the Affiliate Lenders of their pro rata share of any
payments to which all Lenders are entitled.  The Affiliate Lenders hereby
irrevocably appoint the Administrative Agent (such appointment being coupled
with an interest) as the Affiliate Lenders' attorney in fact, with full
authority in the place and stead of the Affiliate Lenders and in the name of the
Affiliate Lenders, from time to time in

 

--------------------------------------------------------------------------------

 

the Administrative Agent's discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Section 12.04(b)(vi) and the Term Loans held by the
Affiliate Lenders (and any claim with respect thereto) shall be deemed assigned
for all purposes to the Administrative Agent to vote in accordance with this
Section. 

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities other than the
Borrower or any Affiliate of the Borrower (each a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) such Lender shall furnish to the
Participant a copy of the Form FR U-1 or Form FR G-3, as the case may be,
originally obtained with respect to the rights and obligations hereunder subject
to the relevant participation and (D) the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to Section 12.02(b) and (2) directly affects such Participant.  Subject
to paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Section 5.01, Section 5.02, and
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant shall be subject to
Section 4.01 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(ii)A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be

 

--------------------------------------------------------------------------------

 

unreasonably withheld or delayed).  Any Participant that is a Foreign Lender
shall not be entitled to the benefits of Section 5.03 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(e). 

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e)Notwithstanding the foregoing, any Lender may grant to a Conduit Lender the
option to provide to the Borrower all or any part of any Loan that a Lender
would be required to make, and any Conduit Lender may assign any or all of the
Loans it may have funded hereunder to its designating Lender, in each case,
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.04(b).  Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

Survival; Revival; Reinstatement

.

(a)All covenants, agreements, representations and warranties made by the Parent
herein and by the Restricted Subsidiaries in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b)To the extent any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, and such payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to

 

--------------------------------------------------------------------------------

 

any settlement entered into by the Administrative Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy or other laws for the relief
of debtors or otherwise, then to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made. 

Counterparts; Integration; Effectiveness

.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by email (in.pdf or similar format) or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b)This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.

(c)This Agreement shall become effective when (i) it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto and (ii) the conditions precedent in Section 6.01 have
been satisfied or waived in accordance with Section 12.02, and thereafter shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  

Severability

.  Any provision of this Agreement or any other Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.

Right of Setoff

.  If an Event of Default under Section 10.01(a) or Section 10.01(b) shall have
occurred and be continuing, each Lender and each of its Affiliates (and the
Administrative Agent, in respect of any unpaid fees, costs and expenses payable
to it or its Related Parties hereunder) is hereby authorized at any time and
from time to time, without prior notice to the Borrower, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations, obligations under the Secured
Swap Agreements) at any time owing by such Lender or Affiliate or the
Administrative Agent or the Administrative Agent’s Related Party to or for the
credit or the account of the Parent or any Restricted Subsidiary against any of
and all the obligations of the Parent or any Restricted

 

--------------------------------------------------------------------------------

 

Subsidiary owed to such Lender and its Affiliates or the Administrative Agent or
the Administrative Agent’s Related Parties now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not the
Administrative Agent, its Related Party, such Lender or its Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured.  The Administrative Agent or such Lender
shall promptly notify the Borrower after any such set off and application made
by the Administrative Agent or such Lender, but the failure to give such notice
will not affect the validity of such set off and application.  The rights of the
Administrative Agent and each Lender under this Section 12.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
or its Affiliates may have.

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

.

(a)THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  To the fullest extent
permitted by law, each of the Parent and the Borrower hereby unconditionally
waives any claim to assert that the law of any other jurisdiction governs this
Agreement and the Notes, and this Agreement and the Notes shall be governed by
and construed in accordance with the law of the State of New York pursuant to
Sections 5-1401 and 5-1402 of the New York General Obligations Law, which the
Borrower and the Lenders expressly intend to apply.

(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE courts of the State of New York sitting in New York County
(Borough of Manhattan) or of the United States of AMERICA FOR the Southern
District of NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION DOES NOT PRECLUDE THE ADMINISTRATIVE AGENT OR THE
LENDERS FROM OBTAINING JURISDICTION OVER THE PARENT OR THE BORROWER IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c)EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL

 

--------------------------------------------------------------------------------

 

AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION. 

(d)EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES WITHOUT LIMITING OR OTHERWISE IMPAIRING THE
BORROWER’S OBLIGATIONS UNDER SECTION 12.03(B); (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE, AGENT OR COUNSEL OF ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
Section 12.09.

Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement, and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Confidentiality

.  Each of the Administrative Agent and each Lender agrees to keep confidential
all non-public information provided to it by the Parent or any of the Restricted
Subsidiaries, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Affiliate thereof (subject, in the
case of such disclosure to any Affiliate of the Administrative Agent or a
Lender, to the Administrative Agent or such Lender, as applicable, being
responsible for compliance by such Affiliate with the provisions of this
Section 12.11), (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its Affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (d) upon the request or demand of any Governmental
Authority or self-regulatory bodies that claim oversight over the Administrative
Agent or its Affiliates or businesses, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Law, (f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to the National

 

--------------------------------------------------------------------------------

 

Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcements of its rights hereunder
or thereunder, or (j) to any rating agency when required by it (it being
understood that prior to any such disclosure, such rating agency shall undertake
to preserve the confidentiality of any non-public information).

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Parent and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

Interest Rate Limitation

.  It is the intention of the parties hereto that each Lender shall conform
strictly to usury laws applicable to it.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor (after giving effect to such increase))
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received, to the
maximum extent possible by operation of this Section 12.12, by such Lender.

No Third Party Beneficiaries

.  This Agreement, the other Loan Documents, and the agreement of the Lenders to
make Loans hereunder are solely for the benefit of the Borrower, and no other
Person (including, without limitation, any Restricted Subsidiary, any obligor,
contractor, subcontractor, supplier or materialman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent or any Lender for any reason whatsoever.  There
are no third party beneficiaries (other

 

--------------------------------------------------------------------------------

 

than the successors and assigns of the parties hereto permitted hereby,
Participants to the extent provided in Section 12.04(c) and, to the extent
expressly contemplated hereby, the Indemnitees).

Collateral Matters; Swap Agreements

.  The benefit of the Security Instruments and of the provisions of this
Agreement relating to any Collateral securing the Indebtedness shall also extend
to and be available to the Administrative Agent and those Lenders or their
respective Affiliates which are counterparties to any Secured Swap Agreement
with the Borrower on a pro rata basis in respect of any obligations of the
Borrower which arise under any such Secured Swap Agreement, while such Person or
its Affiliate is a Lender or the Administrative Agent.  For the avoidance of
doubt, the obligations under any such Secured Swap Agreement will continue to be
secured if the Person that is a counterparty to such Secured Swap Agreement
ceases to be the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender, subject to the limitations set forth in the
definition of “Secured Swap Agreement”.  None of the Administrative Agent, a
Lender or any Affiliate of the Administrative Agent or a Lender shall have any
voting rights under any Loan Document as a result of the existence of
obligations owed to it under any Swap Agreements.

Acknowledgements

.  The Borrower hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

USA Patriot Act Notice

.  Each Lender and the Administrative Agent hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.  L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower and each
Guarantor, which information includes the name, address and tax identification
number of the Borrower and the Guarantors and other information that will allow
such Lender and the Administrative Agent to identify the Borrower and the
Guarantors in accordance with the Act.

Intercreditor Agreement

.  Each holder of any Second Lien Obligations (as defined in the Intercreditor
Agreement), by its acceptance of such Second Lien Obligations (i) consents to
the subordination of Liens provided for in the Intercreditor Agreement, (ii)
agrees that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement and (iii) authorizes and instructs the
Second Lien Agent (as defined in the Intercreditor Agreement) on behalf of each
Second Lien Secured Party (as defined in the Intercreditor Agreement) to enter
into the Intercreditor Agreement as Second Lien Agent on

 

--------------------------------------------------------------------------------

 

behalf of such Second Lien Secured Parties.  The foregoing provisions are
intended as an inducement to the lenders under the Priority Credit Agreement (as
defined in the Intercreditor Agreement) to extend credit to the Borrower and
such lenders are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

 

[SIGNATURES BEGIN NEXT PAGE]

 

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

NEW ATLAS HOLDINGS, LLC, as Borrower
ATLAS ENERGY GROUP, LLC, as Parent


 

By:/s/ Jeffrey Slotterback
Name: Jeffrey Slotterback
Title:   Chief Financial Officer




 

--------------------------------------------------------------------------------

 

RIVERSTONE CREDIT PARTNERS, L.P.,
as Administrative Agent and as Lender

By: RCP F1 GP, L.P.,  its general partner

 

By: RCP F1 GP, L.L.C., its general partner

 

 

By:  /s/ Christopher A. Abbate

Name: Christopher A. Abbate

Title: Managing Director







 

--------------------------------------------------------------------------------

AEG ASSET MANAGEMENT, LLC,
as a Lender

 

 

 

By:  /s/ Jonathan Z. Cohen

Name: Jonathan Z. Cohen

Title:  Chief Financial Officer




 

--------------------------------------------------------------------------------

THE LEON AND TOBY COOPERMAN FAMILY FOUNDATION,
as a Lender

 

 

 

By:  /s/ Leon G. Cooperman

Name: Leon G. Cooperman

Title:  Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

ANNEX 1

LIST OF COMMITMENTS

Name of Lender

Applicable Percentage

Commitment

Riverstone Credit Partners, L.P.

76.178960097%

$27,313,902.16

The Leon and Toby Cooperman Family Foundation

12.091898428%

$4,335,540.02

AEG Asset Management, LLC

11.729141475%

$4,205,473.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

100%

$ 35,854,916.00

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

$[__________][_________], 201[_]

FOR VALUE RECEIVED, New Atlas Holdings, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay [_________] (the “Lender”), at
the office of Riverstone Credit Partners, L.P. (the “Administrative Agent”), at
712 Fifth Avenue, 36th Floor, New York, New York 10019, Attention: Christopher
Abbate, the principal sum of [___________] Dollars ($[___________]) (or such
lesser amount as shall equal the aggregate unpaid principal amount of the Loans
made by the Lender to the Borrower under the Credit Agreement (as hereinafter
defined)), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.  

The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books and,
prior to any transfer of this Note, may be endorsed by the Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender.  Failure to make any such notation or to attach a
schedule shall not affect the Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by the Lender
of this Note.

This Note is one of the Notes referred to in the Second Lien Credit Agreement,
dated as of March 30, 2016, among Atlas Energy Group, LLC, a Delaware limited
liability company, the Borrower, the Administrative Agent, and the other lenders
from time to time party thereto (including the Lender), and evidences Loans made
by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, capitalized terms used in this
Note have the respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents.  The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTIONS 1272, 1273 AND
1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).  YOU MAY
CONTACT THE PARENT’S CHIEF EXECUTIVE OFFICER BY MAIL AT 1845 WALNUT STREET, 10TH
FLOOR, PHILADELPHIA, PA 19103, WHO WILL PROVIDE YOU WITH ANY REQUIRED
INFORMATION REGARDING THE ORIGINAL ISSUE DISCOUNT.

 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

New Atlas Holdings, LLC

 

By:
Name:
Title:

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF BORROWING REQUEST

[______________], 2016

To: Riverstone Credit Partners, L.P., as Administrative Agent

Ladies and Gentlemen:

New Atlas Holdings, LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.03 of the Second Lien Credit Agreement dated as of March
30, 2016 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company, the Borrower, Riverstone Credit Partners,
L.P., as Administrative Agent, and the other lenders (the “Lenders”) from time
to time party thereto (unless otherwise defined herein, each capitalized term
used herein is defined in the Credit Agreement), hereby requests a Borrowing as
follows:

(i)The aggregate amount of the requested Borrowing is $[___________];

(ii)The date1 of such Borrowing is [___________], 2016;

(iii)The requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

(iv)[In the case of a Eurodollar Borrowing, the initial Interest Period2
applicable thereto is [one]3 [two] [three] [six]4 months]; and

(v)The location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[]
[]
[]
[]
[]

 




 

1 

The date shall be a Business Day.

2 

The initial Interest Period shall be a period contemplated by the definition of
the term “Interest Period” in the Credit Agreement.

3

Note, the applicable interest period selected may be one month to the extent it
is agreed to by the Administrative Agent.

4

Note, the applicable interest period selected may be twelve months or less to
the extent it is agreed to by each Lender of such Eurodollar Borrowing and the
Administrative Agent.

 

--------------------------------------------------------------------------------

 

The undersigned certifies that he/she is the [_________] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower.  The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

New Atlas Holdings, LLC

 

By:
Name:
Title:  

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

The undersigned, a Financial Officer of the Borrower, hereby certifies that
he/she is the [___________] of New Atlas Holdings, LLC, a Delaware limited
liability company (the “Borrower”), and that as such he/she is authorized to
execute this certificate on behalf of the Borrower.  With reference to the
Second Lien Credit Agreement dated as of March 30, 2016 (together with all
amendments, restatements, supplements or other modifications thereto being the
“Credit Agreement”), among Atlas Energy Group, LLC (the “Parent”), a Delaware
limited liability company, the Borrower, Riverstone Credit Partners, L.P., as
Administrative Agent, and the lenders (the “Lenders”) from time to time party
thereto, the undersigned represents and warrants as follows (each capitalized
term used herein having the same meaning given to it in the Credit Agreement
unless otherwise specified):

[Use following paragraph 1 for fiscal year-end financial statements]

1.Attached hereto as Schedule 1 are the year-end audited financial statements
(the “Financial Statements”) required by Section 8.01(a) of the Credit Agreement
for the fiscal year of the Parent ended as of December 31, 20[_] (the “Reporting
Date”), together with the report and opinion of an independent certified public
accountant required by such section, including to the effect that such Financial
Statements present fairly, in all material respects, the financial condition and
results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.Attached hereto as Schedule 1 are the unaudited financial statements (the
“Financial Statements”) required by Section 8.01(b) of the Credit Agreement for
the fiscal quarter of the Parent ended as of _______________, 20[_] (the
“Reporting Date”).  Such Financial Statements present fairly, in all material
respects, the financial condition and results of operations of the Parent and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

2.No Default has occurred as of the date hereof.5

3.Attached hereto as Schedule 2 are reasonably detailed calculations showing
compliance as of the Reporting Date with the requirements of Section 9.01 of the
Credit Agreement and any financial covenants incorporated in the Credit
Agreement pursuant to Section 9.23 of the Credit Agreement.

3.Attached hereto as Schedule 3 is reasonably detailed information regarding (i)
all cash dividends and distributions received by the Parent and any Restricted
Subsidiary from Persons other than Restricted Subsidiaries which were included
in the calculations of the ratios

 

5

If a Default has occurred, the Borrower shall specify the details thereof and
any action taken or proposed to be taken with respect thereto.

 

--------------------------------------------------------------------------------

 

that are the subject of Section 9.01 of the Credit Agreement, including a
reconciliation of the Parent’s calculation of EBITDA versus the calculation of
Consolidated Net Income in accordance with GAAP and (ii) the calculation of
Distributable Cash. 




 

--------------------------------------------------------------------------------

 

EXECUTED AND DELIVERED this _____ day of [________], 20[__].

New Atlas Holdings, LLC

 

By:
Name:
Title:  

 




 

--------------------------------------------------------------------------------

 

Schedule 2

Asset Coverage Ratio.

A.

Asset Value:

 

 

1.

Liquidity:

1. $__________

 

2.

ARP Component:

(i) The number of ARP Units (other than the ARP A Units) constituting Qualifying
ARP Units as of such day:

_________________

multiplied by

the ARP Unit Price as of such day:

$_________________;

plus

(ii) the ARP A Unit Amount6 as of such day:

_________________

multiplied by

the ARP Unit Price as of such day:

$_________________.

 

 

 

 

 

 

 

 

 

 

 

 

2. $__________

 

3.

ARP GP Component:

Cash dividends or cash distributions actually received by the Parent during such
twelve calendar months on ARP A Units7:

$_________________

multiplied by

17.5.

 

 

 

 

 

3. $__________

 

6

“ARP A Unit Amount” means the product of (a) the result of the aggregate amount
of ARP LP Units divided by 0.98 multiplied by (b) 0.02. “ARP LP Units” means the
ARP Common Units and the ARP Preferred Units (other the ARP A Units).

7

For the purposes of determining the ratio described above for the Rolling
Periods ending September 30, 2015, December 31, 2015 and March 31, 2016, the
cash dividends and distributions received shall be deemed to equal the cash
dividends and distributions received in such fiscal quarter (and, in the case of
the fiscal quarter ending December 31, 2015, the fiscal quarters ending
September 30, 2015 and December 31, 2015 and in the case of March 31, 2016, the
fiscal quarters ending  September 30, 2015, December 31, 2015 and March 31,
2016) multiplied by 4, 2 and 4/3, respectively.

 

 

--------------------------------------------------------------------------------

 

 

4.

Atlas Lightfoot Component:

An amount equal to

(i) the fair market value of the Equity Interest in Lightfoot Capital Partners,
LP

(ii) directly held by Atlas Lightfoot and

(iii) that is subject to a perfected first priority Lien in favor of the
Administrative Agent for the benefit of the Secured Creditors pursuant to the
Loan Documents (which Lien is perfected by “control” in accordance with the
applicable Uniform Commercial Code including, without limitation, Section 8.106,
9.106 and 9.314 thereof).

For purposes of the Atlas Lightfoot Component, “fair market value” will be that
value determined in good faith by the Board of Directors of the Parent and
acceptable to the Administrative Agent and based, among other things, on:

(i) cash dividends or cash distributions actually received by Atlas Lightfoot
from Lightfoot Capital Partners, LP, on account of the equity interests of Gulf
LNG Holdings Group, LLC held by Lightfoot Capital Partners, LP, multipled by 8:

$_________________

and

(ii) the number of common units representing limited partnership interests in
Arc Logistics Partners LP held by Lightfoot Capital Partners, LP:

_________________

multiplied by

the Arc Logistics Unit Price at such time:

$_________________

and

(iii) the aggregate principal amount of Debt for which Lightfoot Capital
Partners, LP is then obligated:

$_________________.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. $__________

 

--------------------------------------------------------------------------------

 

 

5.

Arc Logistics Component

(i) the number common units representing limited partnership interests in Arc
Logistics Partners LP directly held by a Loan Party that are subject to a
perfected first priority Lien in favor of the Administrative Agent for the
benefit of the Secured Creditors pursuant to the Loan Documents (subject in
priority to the Liens pursuant to the First Lien Credit Documents, and which
Lien is perfected by “control” in accordance with the applicable Uniform
Commercial Code including, without limitation, Section 8.106, 9.106 and 9.314
thereof) as of such day:

_________________

multiplied by

the Arc Logistics Unit Price at such time:

$_________________.

 

 

 

 

 

 

 

 

 

5. $__________

 

6.

Atlas Lightfoot GP Component:

Cash dividends and distributions actually received by a Loan Party on account of
its Equity Interests in Lightfoot Capital Partners GP LLC during such twelve
calendar months8:

$_________________

multiplied by

20.

 

 

 

 

 

6. $__________

 

8

For the purposes of determining the ratio described above for the Rolling
Periods ending September 30, 2015, December 31, 2015 and March 31, 2016, the
cash dividends and distributions received shall be deemed to equal the cash
dividends and distributions received in such fiscal quarter (and, in the case of
the fiscal quarter ending December 31, 2015, the fiscal quarters ending
September 30, 2015 and December 31, 2015 and in the case of March 31, 2016, the
fiscal quarters ending  September 30, 2015, December 31, 2015 and March 31,
2016) multiplied by 4, 2 and 4/3, respectively.

9

For the purposes of determining the ratio described above for the Rolling
Periods ending September 30, 2015, December 31, 2015 and March 31, 2016, the
cash dividends and distributions received shall be deemed to equal the cash
dividends and distributions received in such fiscal quarter (and, in the case of
the fiscal quarter ending December 31, 2015, the fiscal quarters ending
September 30, 2015 and December 31, 2015 and in the case of March 31, 2016, the
fiscal quarters ending  September 30, 2015, December 31, 2015 and March 31,
2016) multiplied by 4, 2 and 4/3, respectively.

 

--------------------------------------------------------------------------------

 

 

7.

Atlas Growth Partners GP Component:

Cash dividends or cash distributions actually received by Atlas Growth Partners
GP during such twelve calendar months on account of its general partnership
interest in Atlas Growth Partners9:

$_________________

multiplied by

17.5.

 

 

 

 

 

 

7. $__________

 

8.

Other Midstream GP Component (if any):

Cash dividends or distributions actually received by a Loan Party on account of
its Equity Interests in any other Person (other than a Loan Party) engaged in
Midstream Activities during such twelve calendar months10:

$_________________

multiplied by

20.

 

 

 

 

 

 

8. $__________

 

9.

Other Upstream GP Component (if any):

Cash dividends or distributions actually received by a Loan Party on account of
its Equity Interests in any Person (other than a Loan Party) engaged in Upstream
Activities during such twelve calendar months11:

$_________________

multiplied by

17.5.

 

 

 

 

 

 

9. $__________

 

10

For the purposes of determining the ratio described above for the Rolling
Periods ending September 30, 2015, December 31, 2015 and March 31, 2016, the
cash dividends and distributions received shall be deemed to equal the cash
dividends and distributions received in such fiscal quarter (and, in the case of
the fiscal quarter ending December 31, 2015, the fiscal quarters ending
September 30, 2015 and December 31, 2015 and in the case of March 31, 2016, the
fiscal quarters ending  September 30, 2015, December 31, 2015 and March 31,
2016) multiplied by 4, 2 and 4/3, respectively.

11

For the purposes of determining the ratio described above for the Rolling
Periods ending September 30, 2015, December 31, 2015 and March 31, 2016, the
cash dividends and distributions received shall be deemed to equal the cash
dividends and distributions received in such fiscal quarter (and, in the case of
the fiscal quarter ending December 31, 2015, the fiscal quarters ending
September 30, 2015 and December 31, 2015 and in the case of March 31, 2016, the
fiscal quarters ending  September 30, 2015, December 31, 2015 and March 31,
2016) multiplied by 4, 2 and 4/3, respectively.

 

--------------------------------------------------------------------------------

 

 

10.

Parent Component:

The sum of

(i) with respect to any Proved Reserves directly owned

by the Parent, the Present Value of such reserves as specified in the most
recent Reserve Report delivered pursuant to this Agreement and net, for the
avoidance of doubt, of all Reserves subject to any production payment:

$_________________

and

(ii) in the case of all other Oil and Gas Properties or Midstream Assets
directly owned by the Parent, the fair market value of such property as
determined by a third party valuation firm satisfactory to the Administrative
Agent:

$_________________.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10. $__________

 

11.

Asset Value:

Lines A.1 + A.2 +A.3 + A.4 + A.5 + A.6 + A.7 + A.8 + A.9 + A.10.

 

 

11. $_________

B.

Total Funded Debt

B. $__________

C.

Asset Coverage Ratio (Line A.11 ÷ Line B):

C. _____ to 1.00

Minimum Required:

2.00 to 1.00




 

--------------------------------------------------------------------------------

 

Schedule 3 to Compliance Certificate

 

Distributable Cash.

 

 

A.

EBITDA for such calendar month:

A: $__________

B.

Consolidated interest expense (excluding expense associated with the
amortization of deferred financing costs and dollar denominated production
payments) of the Parent and its Restricted Subsidiaries during such month:

 

B: $__________

C.

Distributable Cash:

A minus B:

 

C: $__________12

 

 

 

12

No later than the twenty-fifth (25th) Business Day following the last day of
each calendar month, beginning with the calendar month ending June 30, 2016, the
Borrower shall provide the Administrative Agent with reasonably detailed
calculations of Excess Distributable Cash for such calendar month then ended and
Borrower shall prepay outstanding Loans or First Lien Loans (as elected by the
Borrower in its sole discretion) in an aggregate principal amount equal to
100.0% of Excess Distributable Cash for such calendar month then ended.

 

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”).  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, as contemplated hereby, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.Assignor:______________________________

2.Assignee:______________________________

[and is an Affiliate of [a [identify Lender] / an Approved Fund]13

3.Borrower:New Atlas Holdings, LLC

4.Administrative Agent:  Riverstone Credit Partners, L.P., as the administrative
agent under the Credit Agreement

 

13

Select as applicable.

 

--------------------------------------------------------------------------------

 

5.Credit Agreement:The Second Lien Credit Agreement, dated as of March 30, 2016
among Atlas Energy Group, LLC, a Delaware limited liability company, New Atlas
Holdings, LLC, a Delaware limited liability company, as the Borrower, each of
the Lenders from time to time party thereto, and Riverstone Credit Partners,
L.P., as Administrative Agent 

6.Assigned Interest:

Commitment/ Loan Assigned

Aggregate Amount of Commitment/ Loans for all Lenders

Amount of Commitment/ Loans Assigned

Percentage Assigned of Commitment/ Loans14

 

$

$

%

 

$

$

%

 

$

$

%

Effective Date:  _____________ ___, 20[___] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR, PROVIDED, THAT THE ASSIGNEE HAS RECEIVED FROM THE ASSIGNOR A
COPY OF THE FORM FR U-1 OR FORM FR G-3, AS APPLICABLE.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:____________________________________

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:____________________________________

Title:

 

 

14 

Set forth, to at least 9 decimals, as a percentage of the Commitment/ Loans of
all Lenders thereunder.

 

--------------------------------------------------------------------------------

 

The undersigned hereby consent to the within assignment:15

 

 

RIVERSTONE CREDIT PARTNERS, L.P.,

 

 

 

 

 

By: RCP F1 GP, L.P.,  its general partner

 

 

 

By: RCP F1 GP, L.L.C., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:  Manager

 

 




 

15 

Consents to be included to the extent required by Section 12.04(b) of the Credit
Agreement.

 

--------------------------------------------------------------------------------

 

 

NEW ATLAS HOLDINGS, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.  

1.1.Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it shall furnish to the Assignee a copy of Form FR
U-1 or Form FR G-3, as the case may be, originally obtained with respect to the
Commitment or Loans being assigned; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-US Lender, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee, (vi) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vii) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Assumption Agreement is a completed Administrative Questionnaire in the form
provided by the Administrative Agent and (viii) subject to
Section 12.04(b)(ii)(B) of the Credit Agreement, together with this Assignment
and Assumption Agreement, the parties hereto have delivered to the
Administrative Agent a processing and recordation fee of $3,500; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other

 

--------------------------------------------------------------------------------

 

Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

 

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF RESERVE REPORT CERTIFICATE
[December 31]/[June 30], 201[_]

This Reserve Report Certificate (“Certificate”) is executed and delivered
pursuant to Section 8.11(b) of that certain Second Lien Credit Agreement, dated
as of March 30, 2016 (as amended, restated, supplemented or otherwise modified
from time to time (the “Credit Agreement”) among Atlas Energy Group, LLC, a
Delaware limited liability company, New Atlas Holdings, LLC, a Delaware limited
liability company (the “Borrower”), Riverstone Credit Partners, L.P., as
administrative agent (the “Administrative Agent”) and the Lenders from time to
time party thereto.  Unless otherwise defined herein, all capitalized terms have
the meanings set forth in the Credit Agreement.

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and Lenders that in all material respects, to the best of
the Responsible Officer’s knowledge:

(i)  the information contained in the Reserve Report attached hereto as
Attachment 1 to this Certificate (“Reserve Report”) and any other information
delivered in connection therewith is true and correct, except that with respect
to the projections in the Reserve Report, the Responsible Officer only
represents that such projections were prepared in accordance with SEC
regulations;

(ii)  the representations and warranties contained in Section 7.17(a) of the
Credit Agreement remain true and correct as of the date hereof;

(iii)  except as set forth in Attachment 2 to this Certificate, on a net basis
there are no gas imbalances or other prepayments made to the Parent or any
Restricted Subsidiary with respect to the Oil and Gas Properties evaluated in
such Reserve Report which would require the Parent or any Restricted Subsidiary
to deliver and transfer ownership at some future time volumes of Hydrocarbons
produced from such Oil and Gas Properties having a value (based on current
prices) of more than $5,000,000 without receiving full payment therefor at the
time of delivery of those Hydrocarbons;

(iv)  except as listed in Attachment 3 to this Certificate, none of the Oil and
Gas Properties of the Loan Parties have been sold or have suffered a material
loss, casualty or other insured damage since the date of the last Reserve
Report;

(v)  attached hereto as Attachment 4 to this Certificate is a list of all
marketing agreements entered into subsequent to the later of the Effective Date
or the most recently delivered Reserve Report which the Borrower would have been
obligated to list on Schedule 7.20 of the Credit Agreement had such agreement
been in effect on the Effective Date; and

(vi)  attached hereto as Attachment 5 to this Certificate is a schedule of the
Oil and Gas Properties evaluated by the Reserve Report that are Mortgaged
Properties demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in the Reserve Report as of the date hereof that the value
of such Mortgaged Properties represents.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto signed this Certificate as of the ____ day
of [Month], 201[_].

 

 

 

NEW ATLAS HOLDINGS, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 




 

 

--------------------------------------------------------------------------------

 

ATTACHMENT 1
RESERVE REPORT

 




 

 

--------------------------------------------------------------------------------

 

ATTACHMENT 2
GAS IMBALANCES, TAKE OR PAY, OR OTHER PREPAYMENTS

 




 

 

--------------------------------------------------------------------------------

 

ATTACHMENT 3
OIL & GAS PROPERTIES SOLD OR WHICH HAVE

SUFFERED A MATERIAL LOSS, CASUALTY OR DAMAGE

 




 

 

--------------------------------------------------------------------------------

 

ATTACHMENT 4
MARKETING AGREEMENTS ENTERED INTO SUBSEQUENT TO [date]

 




 

 

--------------------------------------------------------------------------------

 

ATTACHMENT 5
OIL & GAS PROPERTIES that are MORTGAGED PROPERTIES

 

Mortgaged Property Name


Percentage of the value of all Oil and Gas Properties evaluated by the Reserve
Report contained in Attachment 1 that the value of the Mortgaged Property
represents

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT F

FORM OF JOINDER AGREEMENT

This Joinder Agreement dated as of [___________], 20[__] (this “Agreement”), is
between [____________], a [__________] (the “New Guarantor”), and Riverstone
Credit Partners, L.P., in its capacity as administrative agent under the Credit
Agreement (defined below) (in such capacity, the “Administrative
Agent”).  Capitalized terms used in this Agreement without definition have the
meanings assigned to those terms in the Guaranty, the Security Agreement, and
the Credit Agreement.

RECITALS

A.Pursuant to a Second Lien Credit Agreement dated as of March 30, 2016 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company (the “Parent”), New Atlas Holdings, LLC, a
Delaware limited liability company (the “Borrower”), the lenders party thereto
from time to time (the “Lenders”), and the Administrative Agent, the Lenders
agreed to make loans and other extensions of credit to the Borrower in an
aggregate principal amount of up to the Maximum Credit Amounts.

B.The Borrower may at any time and from time to time enter into one or more
Secured Swap Agreements with one or more Secured Swap Providers (as defined in
the Security Agreement, defined below).

C.Pursuant to a Guaranty dated as of March ___, 2016 (as amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
the “Guaranty”) made by the Parent and the Subsidiaries of the Borrower party
thereto from time to time (the “Guarantors”) in favor of the Administrative
Agent for the benefit of the Secured Creditors (as defined in the Guaranty), the
Guarantors have guaranteed the payment of the Indebtedness, and pursuant to a
Security Agreement dated as of March ___, 2016 (as amended, restated, amended
and restated, supplemented and/or otherwise modified from time to time, the
“Security Agreement”) made by the Borrower, the Subsidiaries of Borrower party
thereto from time to time (together with the Borrower, the “Grantors”), and the
Agent for the benefit of the Secured Creditors (as defined in the Security
Agreement), the Grantors have granted security interests in the collateral
described therein as security for the Indebtedness.

D.Section 4.14 of the Guaranty and Section 9.13 of the Security Agreement
provide that additional Material Subsidiaries of the Borrower may become
Guarantors under the Guaranty and Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Agreement.  The New
Guarantor is executing this Agreement in accordance with the requirements of the
Credit Agreement to become a Guarantor under the Guaranty and a Grantor under
the Security Agreement.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

1.In accordance with Section 4.14 of the Guaranty, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named as a Guarantor in the Guaranty, and the New
Guarantor hereby (a) ratifies, as of

 

--------------------------------------------------------------------------------

 

the date hereof, and agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct in all material respects on and as of the date hereof.  Each
reference to a “Guarantor” in the Guaranty will be deemed to include the New
Guarantor. 

2.In accordance with Section 9.13 of the Security Agreement, the New Guarantor
by its signature below becomes a Grantor under the Security Agreement with the
same force and effect as if originally named therein as a Grantor, and the New
Guarantor hereby (a) ratifies, as of the date hereof, and agrees to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects on and as of the date hereof after giving effect to the
supplements to the schedules to the Security Agreement attached hereto.  The
Schedules to the Security Agreement are hereby supplemented by the Schedules
attached hereto with respect to the New Guarantor.  In furtherance of the
foregoing, the New Guarantor, as security for the payment and performance in
full of the Secured Obligations (as defined in the Security Agreement), hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Creditors, a security interest in all of the New Guarantor’s right, title and
interest in, to and under the Collateral (as defined in the Security Agreement)
of the New Guarantor.  Each reference to a “Grantor” in the Security Agreement
will be deemed to include the New Guarantor.

3.If required, the New Guarantor is, simultaneously with the execution of this
Agreement, executing and delivering such Security Instruments (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

4.The New Guarantor represents and warrants to the Administrative Agent that:

(a)an executed (or conformed) copy of each of the Loan Documents has been made
available to a Responsible Officer of the New Guarantor and such Responsible
Officer has a duty to and has read these documents, and has full notice and
knowledge of the terms, conditions and effects thereof.  The New Guarantor has,
independently and without reliance upon any Secured Creditor or any information
received from the Secured Creditors, and based upon such documents and
information as the New Guarantor has deemed appropriate, made its own analysis
of the transactions contemplated hereby and the Borrower, the Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the Indebtedness, and
decision to enter into the Guaranty and the Security Agreement.  The New
Guarantor has received the advice of its attorney in entering into the Guaranty,
the Security Agreement and the other Loan Documents to which it is a party.  The
New Guarantor has not relied and will not rely upon any representations or
warranties of the Administrative Agent not embodied in the Guaranty or the
Security Agreement or any acts heretofore or hereafter taken by the
Administrative Agent (including but not limited to any review by the
Administrative Agent of the affairs of Borrower).  The New Guarantor has
adequate means to obtain from the Borrower on a continuing basis information
concerning the financial condition and assets of the Parent and the Restricted
Subsidiairies, and the New

 

--------------------------------------------------------------------------------

 

Guarantor is not relying upon any Secured Creditor to provide (and no Secured
Creditor will have a duty to provide) any such information to any Guarantor
either now or in the future; and 

(b)the representations and warranties set forth in Article VII of the Credit
Agreement are incorporated herein by reference, the same as if stated verbatim
herein as representations and warranties made by the New Guarantor (to the
extent applicable), and the New Guarantor, jointly and severally represents and
warrants that each of such representations and warranties are true and correct
(after giving effect to supplements to the schedules to the Credit Agreement
attached hereto); provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this
Section 4(b), be deemed to be a reference to such New Guarantor’s knowledge.

5.This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which will constitute an original,
but all of which when taken together will constitute a single contract.

6.Except as expressly supplemented by this Agreement, the Guaranty and the
Security Agreement remain in full force and effect.

7.THIS AGREEMENT IS GOVERNED BY, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

8.This Agreement is a Loan Document for all purposes of the Credit Agreement and
the other Loan Documents.

9.The New Guarantor agrees to execute, acknowledge, deliver, file and record
such further certificates, instruments and documents, and to do all other acts
and things as may be requested by the Administrative Agent as necessary or
advisable to carry out the intents and purposes of this Agreement, the Security
Instruments and the Credit Agreement.

10.All communications and notices to the New Guarantor under the Guaranty and
the Security Agreement must be in writing and given as provided in Section 4.1
of the Guaranty to the address for the New Guarantor set forth under its
signature below.

11.The parties hereto hereby agree that the provisions of Sections 12.03 and
12.09 of the Credit Agreement shall apply to this Agreement, the transactions
contemplated hereby and any action or proceeding arising out of or relating
thereto, mutatis mutandis.

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Joinder Agreement as of the day and year first above written.

 

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

RIVERSTONE CREDIT PARTNERS, L.P.,

 

as Administrative Agent

 

 

 

 

 

By: RCP F1 GP, L.P.,  its general partner

 

 

 

 

 

By: RCP F1 GP, L.L.C., its general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:  Manager

 

 

 

 

 

--------------------------------------------------------------------------------

 

FORM OF PERFECTION CERTIFICATE

[See attached]

 

 

 

--------------------------------------------------------------------------------

 

PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Security Agreement dated as of
August 28, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company (the “Parent”), New Atlas Holdings, LLC, a
Delaware limited liability company (the “Borrower”), the subsidiaries of the
Parent from time to time party thereto (collectively, the “Subsidiary
Guarantors” and, together with the Parent and the Borrower, each a “Company” and
collectively, the “Companies”) and Riverstone Credit Partners, L.P., as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), and (ii) that certain Credit Agreement
dated as of August 10, 2015 (the “Credit Agreement”), among the Parent, the
Borrower, the Administrative Agent and the lenders from time to time party
thereto.  Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement.

The undersigned hereby certify to the Administrative Agent and each of the
Secured Creditors as follows:

·Names.

 

·

The exact legal name of each Company, as such name appears in its respective
certificate of formation, certificate of incorporation or other organizational
document, as the case may be, is set forth in Schedule 1(a).  Each Company is
(i) the type of entity disclosed next to its name in Schedule 1(a) and (ii) a
registered organization except to the extent disclosed in Schedule 1(a).  Also
set forth in Schedule 1(a) is the organizational identification number, if any,
of each Company that is a registered organization, the federal taxpayer
identification number of each Company and the jurisdiction of formation of each
Company.

 

·

Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational name each Company has had in the past five years, together with
the date of each relevant change.

 

·

Set forth in Schedule 1(c) hereto is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
organization or otherwise, on any filings with the Internal Revenue Service at
any time within the five years preceding the date hereof.  Except as set forth
in Schedule 1(c) hereto, no Company has changed its jurisdiction of organization
at any time during the past four months.

·Current Locations.  The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

·File Search Reports.  Attached hereto as Schedule 3 are true and accurate
copies of file search reports from the Uniform Commercial Code filing offices
(i) in each jurisdiction identified in Schedule 1(a) or Schedule 2 with respect
to each legal name set forth in Schedule 1(a) and (ii) in each jurisdiction
described in Schedule 1(c) relating to any of the transactions described in
Schedule (1)(c) with respect to each legal name of the person or entity from
which each Company purchased or otherwise acquired any of the Collateral.  A
true copy of each financing statement, including

 

--------------------------------------------------------------------------------

 

judgment and tax liens, bankruptcy and pending lawsuits or other filing
identified in such file search reports has been delivered to the Administrative
Agent. 

·UCC Filings.  The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the Collateral,
attached hereto as Schedule 4 relating to the Security Agreement, are in the
appropriate forms for filing in the filing offices in the jurisdictions
identified therein.

·Filings.  The appropriate filing offices for the financing statements are as
set forth in the financing statements attached hereto as Schedule 4.  The
appropriate filing office for the filings described in Schedule 9(c) is the
United States Patent and Trademark Office (“USPTO”).  The appropriate filing
offices for the Mortgages and fixture filings related to the Mortgaged Property
(as defined below) are as set forth in Schedule 5 attached hereto.  No other
filings or actions are required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Administrative Agent
pursuant to the Security Instruments.

·Real Estate.  Attached hereto as Schedule 5 is a list of all counties in which
Mortgages will be filed with respect to the Oil and Gas Properties constituting
Proved Reserves of the Companies.

·Termination Statements.  Attached hereto as Schedule 6 are the duly authorized
termination statements in the appropriate form for filing in each applicable
jurisdiction.

·Stock Ownership and Other Equity Interests.  Attached hereto as Schedule 7(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of the Borrower, each Subsidiary Guarantor
(as defined in the Security Agreement) and the Subsidiaries of each Company and
the record and beneficial owners of such stock, partnership interests, limited
liability company membership interests or other equity interests.  Set forth in
Schedule 7(b) hereto is each equity investment of each Company that represents
50% or less of the equity in which such investment was made.

·Instruments and Tangible Chattel Paper.  Attached hereto as Schedule 8 are
copies of the Collateral constituting each Company’s Instruments and Chattel
Paper delivered to the Administrative Agent to the extent required by the
Security Agreement.

·Intellectual Property.  (a)  Attached hereto as Schedule 9(a) is a schedule
setting forth all of each Company’s patents and trademarks applied for or
registered with the USPTO, including the name of the registered owner or
applicant and the registration, application, or publication  number, as
applicable, of each such patent or trademark owned by each Company.

(b)  Attached hereto as Schedule 9(b) is a schedule setting forth all of each
Company’s copyrights applied for or registered with the United States Copyright
Office (the “USCO”), including the name of the registered owner and the
registration number of each copyright owned by each Company.

(c)  Attached hereto as Schedule 9(c) is a schedule setting forth all patent
licenses, trademark licenses and copyright licenses, whether or not recorded
with the USPTO or USCO, as

 

--------------------------------------------------------------------------------

 

applicable, including, but not limited to, the relevant signatory parties to
each license along with the date of execution thereof and, if applicable, a
recordation number or other such evidence of recordation. 

(d)  Attached hereto as Schedule 9(d) in proper form for filing with the USPTO
and USCO, as applicable, are the filings necessary to preserve, protect and
perfect the security interests in the trademarks, trademark licenses, patent,
patent licenses, copyright and copyright licenses set forth in Schedule 9(a),
Schedule 9(b) and Schedule 9(c), including duly signed copies of each of the
Patent Security Agreement, Trademark Security Agreement and Copyright Security
Agreement, as applicable.

 

·Commercial Tort Claims.  Attached hereto as Schedule 10 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by each Company, including a brief description thereof.

·Deposit Accounts, Securities Accounts and Commodity Accounts.  Attached hereto
as Schedule 11 is a true and complete list of all Deposit Accounts, Securities
Accounts and Commodity Accounts (each as defined in the Security Agreement)
maintained by each Company, including the name of each institution where each
such account is held, the account number of each such account, the name of each
entity that holds each such account.

·Insurance.Attached hereto as Schedule 12 is a copy of the insurance certificate
with a true and correct list of all insurance policies of the Companies.

 

[The Remainder of This Page Has Been Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

ATLAS ENERGY GROUP, LLC, a Delaware limited liability company

NEW ATLAS HOLDINGS, LLC, a Delaware limited liability company

ATLAS LIGHTFOOT, LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

Name:   Jeffrey Slotterback

 

 

Title:    Chief Financial Officer and/or

Authorized Signatory of each Company

 

 

 

[Signature Page to Perfection Certificate]

--------------------------------------------------------------------------------

 

Schedule 1(a)

Legal Names, Etc.

Company Name

Type of Organization

Jurisdiction
of
Formation

Foreign Qualification

EIN

Organizational
Identification
Number

Chief Executive
Office

Atlas Energy Group, LLC (f/k/a Atlas Resource Partners GP, LLC)

Limited liability company

DE

None

##-#######

5051545

Park Place Corporate
Center One
1000 Commerce Drive
Suite 400
Pittsburgh, PA 15275

ATLAS LIGHTFOOT, LLC

Limited liability company

DE

None

##-#######

4170768

Park Place Corporate
Center One
1000 Commerce Drive
Suite 400
Pittsburgh, PA 15275

New Atlas Holdings, LLC

Limited liability company

DE

None

##-#######

5687273

Park Place Corporate
Center One
1000 Commerce Drive
Suite 400
Pittsburgh, PA 15275

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1(b)

Prior Organizational Names

Company Name

Former Entity Name

Date of Amendment

Atlas Energy Group, LLC

Atlas Resource Partners GP, LLC

November 3, 2014

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1(c)

Changes in Corporate Identity; Other Names

None.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2

Chief Executive Offices

See Schedule 1(a) above.

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3

File Search Reports

See attached.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 4

Copy of Financing Statements To Be Filed

See attached.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5

Real Property

None.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 6

Copy of Termination Statements To Be Filed

[None.]

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7

(a) Equity Interests of Borrower, Each Subsidiary Guarantor and the Subsidiaries
of Each Company

Subsidiary

Jurisdiction of Formation

100% Owner
(except as set forth below)

Type of Equity Interest

Number of Issued Shares

Atlas Energy Company, LLC

DE

Parent

LLC Membership

N/A

New Atlas Holdings, LLC

DE

Parent

LLC Membership

N/A

Atlas Energy Resource Services, Inc.

DE

Atlas Energy Company, LLC

Common Stock

1,000

ATLAS LIGHTFOOT, LLC

DE

Borrower1

LLC Membership

N/A

Atlas Resource Partners, L.P.2 and its Subsidiaries3

DE

Parent4

General Partner Interest
(Class A Preferred Units)

N/A

Borrower5

Limited Partnership Interest (Common Units)

102,421,097

Borrower6

Limited Partnership Interest (Class C Preferred Units)

3,749,986

Atlas Growth Partners GP, LLC and its Subsidiaries3

DE

Borrower7

LLC Membership

N/A

 

1 The Borrower is the Class A Member and owns 90% of the member interests of
this entity.

2 Publicly-traded limited partnership.

3 Such entity and its Subsidiaries are Unrestricted Subsidiaries.

4 The Parent owns 2% of the general partnership interests (Class A Units) of
this entity.

5 The Borrower owns 20,962,485 Common Units representing 19.8% of the limited
partnership interests of this entity.

6 The Borrower owns 3,749,986 Class C Preferred Units representing 3.5% of the
limited partnership interests of this entity.

7 The Borrower owns 80% of the member interests of this entity.

 

 

--------------------------------------------------------------------------------

 

 

(b) Other Equity Interests

Entity

Jurisdiction of Formation

Record Owner

Type of Equity Interest

Ownership Interest

Lightfoot Capital Partners GP LLC

DE

ATLAS LIGHTFOOT, LLC

Series A LLC Membership

13.2094%

ATLAS LIGHTFOOT, LLC

Series B LLC Membership

2.6927%

LIGHTFOOT CAPITAL PARTNERS, LP

DE

ATLAS LIGHTFOOT, LLC

Limited Partnership Interests

11.9902%

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 8

Instruments and Tangible Chattel Paper

None.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 9(a)

Patents and Trademarks

PATENTS

None.

 

TRADEMARKS

Company

Mark

Registration No.

Atlas Energy Group, LLC

ATLAS ENERGY

4065555

Atlas Energy Group, LLC

ATLAS ENERGY

4216363

Atlas Energy Group, LLC

[go0jgst55ofl000001.jpg]

4043933

Atlas Energy Group, LLC

[go0jgst55ofl000002.jpg]

4090913

 

 

 

--------------------------------------------------------------------------------

 

Schedule 9(b)

Copyrights

None.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 9(c)

Intellectual Property Licenses

None.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 9(d)

Intellectual Property Filings

See attached.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 10

Commercial Tort Claims

None.

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11

Deposit Accounts

 

Key Bank Account #

Bank of America Account #

Past 12 mos
Over $600,000?

ATLAS LIGHTFOOT, LLC

############

 

Yes

 

 

##########

No

New Atlas Holdings, LLC

############

 

Yes

 

 

 

Securities Accounts

 

New Atlas Holdings, LLC has two securities accounts at American Stock Transfer
and Trust Company with the following account numbers:  ########## and
##########.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Schedule 12

Insurance

See attached.

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT H-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of March
30, 2016 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company, New Atlas Holdings, LLC, a Delaware limited
liability company, (the “Borrower”), Riverstone Credit Partners, L.P., in its
capacity as administrative agent (the “Administrative Agent”), and the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:
Name:
Title:

Date: ________ __, 20[ ]

 

 

--------------------------------------------------------------------------------

EXHIBIT H-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of March
30, 2016 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company, New Atlas Holdings, LLC, a Delaware limited
liability company, (the “Borrower”), Riverstone Credit Partners, L.P., in its
capacity as administrative agent (the “Administrative Agent”), and the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:
Name:
Title:

Date: ________ __, 20[ ]

 

 

--------------------------------------------------------------------------------

EXHIBIT H-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of March
30, 2016 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company, New Atlas Holdings, LLC, a Delaware limited
liability company, (the “Borrower”), Riverstone Credit Partners, L.P., in its
capacity as administrative agent (the “Administrative Agent”), and the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
applicable partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its applicable partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
applicable partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its applicable
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:
Name:
Title:

Date: ________ __, 20[ ]

 

 

--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Lien Credit Agreement dated as of March
30, 2016 (together with all amendments, restatements, supplements or
modifications thereto, the “Credit Agreement”), among Atlas Energy Group, LLC, a
Delaware limited liability company, New Atlas Holdings, LLC, a Delaware limited
liability company, (the “Borrower”), Riverstone Credit Partners, L.P., in its
capacity as administrative agent (the “Administrative Agent”), and the lenders
from time to time party thereto (each a “Lender” and collectively, the
“Lenders”).

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its applicable partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
applicable partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its applicable
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:
Name:
Title:

Date: ________ __, 20[ ]

 

--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

[●], _____

This Solvency Certificate is being executed and delivered pursuant to Section
6.01(i) of that certain Second Lien Credit Agreement dated as of March 30, 2016,
among Atlas Energy Group, LLC, a Delaware limited liability company (the
“Parent”), New Atlas Holdings, LLC, a Delaware limited liability company (the
“Borrower”), Riverstone Credit Partners, L.P., as Administrative Agent, and the
other lenders party thereto (the “Credit Agreement”); the terms defined therein
being used herein as therein defined.

I, [●], the chief financial officer of the Parent, which is the sole member of
the Borrower, hereby certify, solely in such capacity on behalf of the Parent
and not in an individual capacity, that I am the chief financial officer of the
Parent and that I am generally familiar with the businesses and assets of the
Parent and its subsidiaries (taken as a whole), and I am duly authorized to
execute this Solvency Certificate on behalf of the Parent pursuant to the Credit
Agreement.

I further certify, solely in my capacity as chief financial officer of the
Parent, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that the Parent and its Restricted
Subsidiaries, taken as a whole, are Solvent.

[Remainder of page intentionally left blank]

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

By:

 

 

 

Name:

 

 

Title:   Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT J

 

FORM OF INTERCREDITOR AGREEMENT

[See attached]

 

 

--------------------------------------------------------------------------------

Execution Version

 

INTERCREDITOR AGREEMENT

dated as of March 30, 2016 between

Riverstone Credit Partners, L.P.,
as Priority Lien Agent,

and

Riverstone Credit Partners, L.P.,
as Second Lien Agent

And acknowledged and agreed to by
the Borrower and Grantors on the signature pages hereto

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE CREDIT AGREEMENT
DATED AS OF AUGUST 10, 2015, AMONG ATLAS ENERGY GROUP, LLC, NEW ATLAS HOLDINGS,
LLC, THE LENDERS PARTY THERETO FROM TIME TO TIME AND RIVERSTONE CREDIT PARTNERS,
L.P., AS ADMINISTRATIVE AGENT AS AMENDED BY THAT CERTAIN AMENDMENT TO CREDIT
AGREEMENT DATED AS OF AUGUST 24, 2015, THAT CERTAIN SECOND AMENDMENT TO CREDIT
AGREEMENT DATED AS OF JANUARY 20, 2016 AND THAT CERTAIN THIRD AMENDMENT TO
CREDIT AGREEMENT DATED AS OF MARCH 30, 2016 AND AS FURTHER AMENDED, RESTATED,
REPLACED, REFINANCED AND OTHERWISE MODIFIED FROM TIME TO TIME, (B) THE SECOND
LIEN CREDIT AGREEMENT DATED AS OF MARCH 30, 2016 AMONG ATLAS ENERGY GROUP, LLC,
NEW ATLAS HOLDINGS, LLC, THE LENDERS PARTY THERETO FROM TIME TO TIME AND
RIVERSTONE CREDIT PARTNERS, L.P., AS ADMINISTRATIVE AGENT AS AMENDED, RESTATED,
REPLACED, REFINANCED AND OTHERWISE MODIFIED FROM TIME TO TIME, (C) THE OTHER
LOAN DOCUMENTS REFERRED TO IN SUCH CREDIT AGREEMENT AND (D) THE OTHER LOAN
DOCUMENTS REFERRED TO IN SUCH SECOND LIEN CREDIT AGREEMENT.

 

 

 

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS

 

Section 1.01

Construction; Certain Defined Terms

1

 

ARTICLE II LIEN PRIORITIES

 

Section 2.01

Relative Priorities

12

Section 2.02

Prohibition on Marshalling, Etc

13

Section 2.03

No New Liens

13

Section 2.04

Similar Collateral and Agreements

13

Section 2.05

No Duties of Priority Lien Agent

13

Section 2.06

No Duties of Second Lien Collateral Agent

14

ARTICLE III ENFORCEMENT RIGHTS; PURCHASE OPTION

 

Section 3.01

Limitation on Enforcement Action

14

Section 3.02

Standstill Periods; Permitted Enforcement Action

15

Section 3.03

Insurance

16

Section 3.04

Notification of Release of Collateral

16

Section 3.05

No Interference; Payment Over

16

Section 3.06

Purchase Option

17

ARTICLE IV OTHER AGREEMENTS

 

Section 4.01

Release of Liens; Automatic Release of Second Liens

19

Section 4.02

Certain Agreements With Respect to Insolvency or Liquidation Proceedings

20

Section 4.03

Reinstatement

23

Section 4.04

Refinancings; Additional Second Lien Debt

24

Section 4.05

Amendments to Second Lien Documents

24

Section 4.06

Legends

25

Section 4.07

Second Lien Secured Parties Rights as Unsecured Creditors; Judgment Lien
Creditor

25

Section 4.08

Postponement of Subrogation

25

Section 4.09

Acknowledgment by the Secured Debt Representatives

25

ARTICLE V GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

 

Section 5.01

General

25

Section 5.02

Deposit Accounts

26

ARTICLE VI APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

 

Section 6.01

Application of Proceeds

26

Section 6.02

Determination of Amounts

27

ARTICLE VII NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE; CONSENT OF
GRANTORS; ETC.

 

Section 7.01

No Reliance; Information

27

Section 7.02

No Warranties or Liability

27

Section 7.03

Obligations Absolute

28

Section 7.04

Grantors Consent

28

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

 

Section 8.01

Representations and Warranties of Each Party

29

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Section 8.02

Representations and Warranties of Each Representative

29

ARTICLE IX MISCELLANEOUS

 

Section 9.01

Notices

29

Section 9.02

Waivers; Amendment

30

Section 9.03

Actions Upon Breach; Specific Performance

31

Section 9.04

Parties in Interest

31

Section 9.05

Survival of Agreement

31

Section 9.06

Counterparts

31

Section 9.07

Severability

31

Section 9.08

Governing Law; Jurisdiction; Consent to Service of Process

32

Section 9.09

WAIVER OF JURY TRIAL

32

Section 9.10

Headings

32

Section 9.11

Conflicts

32

Section 9.12

Provisions Solely to Define Relative Rights

32

Section 9.14

Certain Terms Concerning the Priority Lien Agent and the Second Lien Collateral
Agent

33

Section 9.15

Authorization of Secured Agents

33

Section 9.16

Further Assurances

33

Section 9.17

Relationship of Secured Parties

33

 

 

Annex and Exhibits

Annex I

Legend

 

 

Exhibit A

Form of Priority Confirmation Joinder

Exhibit B

Security Documents

 

 

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

INTERCREDITOR AGREEMENT, dated as of March 30, 2016 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), between Riverstone Credit Partners, L.P., as administrative agent
for the Priority Lien Secured Parties referred to herein (in such capacity, and
together with its successors and assigns in such capacity, the “Original
Priority Lien Agent”) and Riverstone Credit Partners, L.P., as administrative
agent for the Second Lien Secured Parties referred to herein (in such capacity,
and together with its successors in such capacity, the “Original Second Lien
Agent”), and acknowledged and agreed to by the Borrower (defined below) and
Grantors (defined below) on the signature pages hereto.

Reference is made to (a) the Priority Credit Agreement (defined below) and
(b) the Second Lien Credit Agreement (defined below).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Second Lien Agent (for itself and on behalf of the
Second Lien Secured Parties) agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01Construction; Certain Defined Terms.  (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified in accordance with the terms of each applicable Secured Debt
Document (including, for the avoidance of doubt, this Agreement), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (iii) the
words “herein,” “hereof and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

(b)All terms used in this Agreement that are defined in Article 1, 8 or 9 of the
New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC.  If a term is defined in Article 9 of the New York UCC and another Article
of the New York UCC, such term shall have the meaning assigned to it in
Article 9 of the New York UCC.

(c)As used in this Agreement, the following terms have the meanings specified
below:

“Accounts” has the meaning assigned to such term in Section 3.01(a).

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Board of Directors” means:  (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Borrower” means New Atlas Holdings, LLC, a Delaware limited liability company.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed.

“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt,
taken together, and (b) in the case of Second Lien Debt, the Second Lien Debt,
taken together.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral and/or the Second
Lien Collateral.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 5% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.


“Credit Facilities” means one or more debt facilities (including, without
limitation, the Priority Credit Agreement), capital markets financings or other
financing arrangements (including commercial paper facilities or indentures)
providing for revolving credit loans, term loans, letters of credit, bankers
acceptances or other long-term indebtedness, including any notes, mortgages,
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements or refundings thereof, in whole or in part,
and any indentures or credit facilities or commercial paper facilities that
replace, refund, supplement or refinance any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding, supplemental or refinancing facility, arrangement or indenture that
increases the amount permitted to be borrowed or issued thereunder or alters the
maturity thereof or adds additional borrowers or guarantors thereunder and
whether by the same or any other agent, trustee, lender or group of lenders or
holders.

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

(a)payment in full in cash of the principal of (to the extent such principal
does not constitute Excess Priority Lien Obligations) and interest and premium
(if any) on all Priority Lien Debt; 

(b)payment in full in cash of obligations in respect of Priority Lien Secured
Swap Agreement constituting Priority Lien Obligations (and, with respect to any
particular Priority Lien Secured Swap Agreement, termination of such agreement
and payment in full in cash of all obligations thereunder or such other
arrangements as have been made by the counterparty thereto (and communicated to
the Priority Lien Agent) pursuant to the terms of the Priority Credit Agreement)
other than such obligations in respect of Priority Lien Secured Swap Agreements
that have been novated or collateralized to the extent required by the terms
thereof; and

(c)payment in full in cash of all other Priority Lien Obligations that are
outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at or prior to such time);

provided that, if, at any time after the Discharge of Priority Lien Obligations
has occurred, the Borrower or any Grantor enters into any Priority Lien Document
evidencing a Priority Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then, from and after the date on which the
Borrower designates such indebtedness as Priority Lien Debt in accordance with
this Agreement, such Discharge of Priority Lien Obligations shall automatically
be deemed not to have occurred for all purposes of this Agreement with respect
to such new Priority Lien Obligations (other than with respect to any actions
taken as a result of the occurrence of such first Discharge of Priority Lien
Obligations), and the obligations under such Priority Lien Document shall
automatically and without any further action be treated as Priority Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth in this Agreement,
any Second Lien Obligations shall be deemed to have been at all times Second
Lien Obligations and at no time Priority Lien Obligations.  For the avoidance of
doubt, a Replacement as contemplated by Section 4.04 shall not be deemed to
cause a Discharge of Priority Lien Obligations.

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

(a)payment in full in cash of the principal of and interest and premium (if any)
on all Second Lien Debt;

(b)payment in full in cash of obligations in respect of Second Lien Secured Swap
Agreement constituting Second Lien Obligations (and, with respect to any
particular Second Lien Secured Swap Agreement, termination of such agreement and
payment in full in cash of all obligations thereunder or such other arrangements
as have been made by the counterparty thereto (and communicated to the Second
Lien Agent) pursuant to the terms of the Second Lien Credit Agreement) other
than such obligations in respect of Second Lien Secured Swap Agreements that
have been novated or collateralized to the extent required by the terms thereof;
and

(c)payment in full in cash of all other Second Lien Obligations that are
outstanding and unpaid at the time the Second Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

provided that, if at any time after the Discharge of Second Lien Obligations has
occurred, the Borrower or any Grantor enters into any Second Lien Document
evidencing a Second Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then, from and after the date on which the
Borrower designates such indebtedness as Second Lien Debt in accordance with
this Agreement, such Discharge of Second Lien Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement with respect to
such new Second Lien Obligations (other than with respect to any actions taken
as a result of the occurrence of such first Discharge of Second Lien
Obligations), and the obligations under such Second Lien Document shall
automatically and without any further action be treated as Second Lien
Obligations for all purposes of this Agreement.  For the avoidance of doubt, a
Replacement as contemplated by Section 4.04 shall not be deemed to cause a
Discharge of Second Lien Obligations.

“Disposition” means any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition.  “Dispose” shall have a correlative
meaning.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of loans and reimbursement obligations
under the Priority Credit Agreement and/or any other Credit Facility pursuant to
which Priority Lien Debt has been incurred to the extent that such Obligations
for principal and reimbursement obligations are in excess of the amount in
clause (a) of the definition of “Priority Lien Cap.”

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person.  

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantors” means Holdings, Borrower, and each other subsidiary of the Borrower
that shall have granted any Lien in favor of any of the Priority Lien Agent or
the Second Lien Agent on any of its assets or properties to secure any of the
Secured Obligations.

“Holdings” means Atlas Energy Group, LLC, a Delaware limited liability company.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous Hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Insolvency or Liquidation Proceeding” means:

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

(a)any case commenced by or against the Borrower or any other Grantor under the
Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Borrower or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Borrower or any other Grantor or
any similar case or proceeding relative to the Borrower or any other Grantor or
its creditors, as such, in each case whether or not voluntary; 

(b)any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(c)any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Lien” means, any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  

“Master Agreement” has the meaning given such term in the definition of “Swap
Agreement”.

“Moody’s” means Moody’s Investors Service, Inc.  and any successor thereto that
is a nationally recognized rating agency.


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means any principal, interest (including, to the extent legally
permitted, all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate even if such interest is not enforceable, allowable or allowed as a claim
in such proceeding), premium (if any), fees, indemnifications, reimbursements,
expenses and other liabilities payable under the documentation governing any
indebtedness.

“Officers’ Certificate” means a certificate signed by two officers of the
Borrower or a Parent Entity, one of whom must be either the principal executive
officer or a Financial Officer, as applicable.

“Oil and Gas Business” means:

(a)the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, natural gas liquids,
liquefied natural gas and other Hydrocarbons and mineral properties or products
produced in association with any of the foregoing;

(b)the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting any production from such interests
or properties and products produced in association therewith and the marketing
of oil, natural gas, other Hydrocarbons and minerals obtained from unrelated
Persons;

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

(c)any other related energy business, including power generation and electrical
transmission business, directly or indirectly, from oil, natural gas and other
Hydrocarbons and minerals produced substantially from properties in which the
Grantors, directly or indirectly, participate; 

(d)any business relating to oil field sales and service; and

(e)any business or activity relating to, arising from or necessary, appropriate,
incidental or ancillary to the activities described in the foregoing clauses (a)
through (d) of this definition.

“Oil and Gas Properties” means: (a) Hydrocarbon Interests; (b) the Properties
now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (d) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

“Original Second Lien Agent” has the meaning assigned to such term in the
preamble hereto.

“Parent Entity” means any Person that is a direct or indirect parent company
(which may be organized as a partnership) of the Borrower, including, as of the
date hereof, Holdings.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

“Priority Credit Agreement” means the Credit Agreement dated as of August 10,
2015, among Holdings, Borrower, the Original Priority Lien Agent, the lenders
party thereto from time to time and the other agents named therein, as amended
by that certain Amendment to Credit Agreement dated as of August 24, 2015, that
certain Second Amendment to Credit Agreement dated as of January 20, 2016 and
that certain Third Amendment to Credit Agreement dated as of March 30, 2016 and
as further amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time with the same and/or different lenders
and/or agents and any credit agreement, loan agreement, note

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Priority Substitute Credit Facility.

“Priority Lien” means a Lien granted by the Borrower or any other Grantor in
favor of the Priority Lien Agent, at any time, upon any Property of the Borrower
or such other Grantor to secure Priority Lien Obligations (including Liens on
such Collateral under the security documents associated with any Priority
Substitute Credit Facility).

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Credit
Facility, the agent, collateral agent, trustee or other representative of the
lenders or holders of the indebtedness and other Obligations evidenced
thereunder or governed thereby, in each case, together with its successors in
such capacity.

“Priority Lien Approved Counterparty” means (a) the Priority Lien Agent, any
Priority Lien Lender or any Affiliate of the Priority Lien Agent or a Priority
Lien Lender, or (b) any other Person whose long term senior unsecured debt
rating at the time of entry into the applicable Swap Agreement is A-/A3 by S&P
or Moody’s (or their equivalent) or higher.

“Priority Lien Cap” means, as of any date, (a) the aggregate principal amount of
all indebtedness outstanding at any time under the Priority Credit Agreement not
in excess of $ $35,000,000, as such amount may be increased by the
capitalization of interest paid-in-kind, plus (b) the amount of all obligations
in respect of Priority Lien Secured Swap Agreements, to the extent such
obligations are secured by the Priority Liens, plus (c) the amount of accrued
and unpaid interest (including any interest paid-in-kind) and outstanding fees,
to the extent such obligations are secured by the Priority Liens.

“Priority Lien Collateral” shall mean all “Collateral”, as defined in the
Priority Credit Agreement or any other Priority Lien Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any Priority Lien Obligation.

“Priority Lien Debt” means the indebtedness under the Priority Credit Agreement
that was permitted to be incurred and secured under the Priority Credit
Agreement, the Second Lien Credit Agreement and any Second Lien Substitute
Facility (or as to which the lenders under the Priority Credit Agreement
obtained an Officers’ Certificate at the time of incurrence to the effect that
such indebtedness was permitted to be incurred and secured by all applicable
Secured Debt Documents) and additional indebtedness under any Priority
Substitute Credit Facility.  For purposes of this Agreement, indebtedness under
the Priority Credit Agreement is permitted to be incurred under the Second Lien
Credit Agreement.

“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.

“Priority Lien Hedge Intercreditor Agreement” means an intercreditor agreement
by and among a Priority Lien Approved Counterparty, the Priority Lien Agent and
the Borrower, in form and substance satisfactory to the Priority Lien Agent.

“Priority Lien Lenders” means the lenders from time to time party to the
Priority Credit Agreement or any Priority Substitute Credit Facility.

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
obligations in respect of Priority Lien Secured Swap

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Agreements, in each case to the extent that such Obligations are secured by
Priority Liens.  For the avoidance of doubt, obligations in respect of Swap
Agreements shall only constitute Priority Lien Obligations to the extent that
such obligations in respect of Swap Agreements are secured under the terms of
the Priority Credit Agreement and Priority Lien Security
Documents.  Notwithstanding any other provision hereof, the term “Priority Lien
Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Priority Credit Agreement and the other Priority Lien
Documents, whether incurred before or after commencement of an Insolvency or
Liquidation Proceeding, and whether or not allowable in an Insolvency or
Liquidation Proceeding.  To the extent that any payment with respect to the
Priority Lien Obligations (whether by or on behalf of any Grantor, as proceeds
of security, enforcement of any right of set‑off, or otherwise) is declared to
be fraudulent or preferential in any respect, set aside, or required to be paid
to a debtor in possession, trustee, receiver, or similar Person, then the
obligation or part thereof originally intended to be satisfied will be deemed to
be reinstated and outstanding as if such payment had not occurred.

“Priority Lien Release Notice” has the meaning assigned to such term in Section
4.01(a).

“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each lender or issuing bank under the Priority Credit Agreement, each holder,
provider or obligee of any obligation in respect of a Priority Lien Secured Swap
Agreement, the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Priority Lien Document, each other Person that provides
letters of credit, guarantees or other credit support related thereto under any
Priority Lien Document and each other holder of, or obligee in respect of, any
Priority Lien Obligations  (including pursuant to a Priority Substitute Credit
Facility), in each case to the extent designated as a secured party (or a party
entitled to the benefits of the security) under any Priority Lien Document
outstanding at such time.

“Priority Lien Secured Swap Agreement” means a Swap Agreement between the
Borrower and a Priority Lien Approved Counterparty that has executed a Priority
Lien Hedge Intercreditor Agreement.


“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Priority Lien Agent
(including any such agreements, assignments, mortgages, deeds of trust and other
documents or instruments associated with any Priority Substitute Credit
Facility).

 

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04 of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in
existence.  For the avoidance of doubt, no Priority Substitute Credit Facility
shall be required to be a revolving or asset-based loan facility and may be a
facility evidenced or governed by a credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument;
provided that any Priority Lien securing such Priority Substitute Credit
Facility shall be subject to the terms of this Agreement for all purposes
(including the lien priorities as set forth herein as of the date hereof).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part, and (b) in
respect of any agreement with reference to the Second Lien Documents, the Second
Lien Obligations or any Second Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04) and that all commitments thereunder are
terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part.  “Replace,” “Replaced” and “Replacement” shall have correlative
meanings.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Agent, at any time, upon any Collateral by any Grantor to secure Second Lien
Obligations (including Liens on such Collateral under the security documents
associated with any Second Lien Substitute Facility).

“Second Lien Agent” means the Original Second Lien Agent, and, from and after
the date of execution and delivery of a Second Lien Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or other
holders of the indebtedness and other obligations evidence thereunder or
governed thereby, in each case, together with its successors in such capacity.

“Second Lien Approved Counterparty” means (a) the Second Lien Agent, any Second
Lien Lender or any Affiliate of the Second Lien Agent or a Second Lien Lender,
or (b) any other Person whose long term senior unsecured debt rating at the time
of entry into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher.


“Second Lien Collateral” means all “Collateral”, as defined in any Second Lien
Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.

“Second Lien Credit Agreement” means the Second Lien Credit Agreement dated as
of March 30, 2016, among Holdings, Borrower, the Original Second Lien Agent, the
lenders party thereto from time to time and the other agents named therein, as
amended, restated, adjusted, waived, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms hereof unless
restricted by the terms of this Agreement, and any credit agreement, loan
agreement, note agreement, promissory note, indenture or any other agreement or
instrument evidencing or governing the terms of any Second Lien Substitute
Facility.

“Second Lien Debt” means the indebtedness under the Second Lien Credit Agreement
that was permitted to be incurred and secured under the Second Lien Credit
Agreement, the Priority Credit Agreement, and any Priority Substitute Facility
(or as to which the lenders under the Second Lien Credit Agreement obtained an
Officers’ Certificate at the time of incurrence to the effect that such
indebtedness was permitted to be incurred and secured by all applicable Secured
Debt Documents) and additional indebtedness under any Second Lien Substitute
Credit Facility.  For purposes of this Agreement, indebtedness under the Second
Lien Credit Agreement is permitted to be incurred under the Priority Credit
Agreement.

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

“Second Lien Documents” means the Second Lien Credit Agreement, the Second Lien
Security Documents and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing the Second Lien Obligations or any Second
Lien Substitute Facility.

“Second Lien Hedge Intercreditor Agreement” means an intercreditor agreement by
and among a Second Lien Approved Counterparty, the Second Lien Agent and the
Borrower, in form and substance satisfactory to the Second Lien Agent.

“Second Lien Lenders” means the lenders from time to time party to the Second
Lien Credit Agreement or any Second Lien Substitute Credit Facility.

“Second Lien Obligations” means the Second Lien Debt and all other Obligations
in respect of or in connection with Second Lien Debt together with obligations
in respect of Second Lien Secured Swap Agreements, in each case to the extent
that such Obligations are secured by Second Liens.  For the avoidance of doubt,
obligations in respect of Swap Agreements shall only constitute Second Lien
Obligations to the extent that such obligations in respect of Swap Agreements
are secured under the terms of the Second Lien Credit Agreement and Second Lien
Security Documents.  Notwithstanding any other provision hereof, the term
“Second Lien Obligations” will include accrued interest, fees, costs, and other
charges incurred under the Second Lien Credit Agreement and the other Second
Lien Documents, whether incurred before or after commencement of an Insolvency
or Liquidation Proceeding, and whether or not allowable in an Insolvency or
Liquidation Proceeding.  To the extent that any payment with respect to the
Second Lien Obligations (whether by or on behalf of any Grantor, as proceeds of
security, enforcement of any right of set‑off, or otherwise) is declared to be
fraudulent or preferential in any respect, set aside, or required to be paid to
a debtor in possession, trustee, receiver, or similar Person, then the
obligation or part thereof originally intended to be satisfied will be deemed to
be reinstated and outstanding as if such payment had not occurred.

“Second Lien Purchasers” has the meaning assigned to such term in Section 3.06.

“Second Lien Secured Parties” means, at any time, the Second Lien Agent, each
lender or issuing bank under the Second Lien Credit Agreement, each holder,
provider or obligee of any obligation in respect of Second Lien Secured Swap
Agreement, the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Second Lien Document, each other Person that provides
letters of credit, guarantees or other credit support related thereto under any
Second Lien Document and each other holder of, or obligee in respect of, any
Second Lien Obligations  (including pursuant to a Second Lien Substitute Credit
Facility), in each case to the extent designated as a secured party (or a party
entitled to the benefits of the security) under any Second Lien Document
outstanding at such time.

“Second Lien Secured Swap Agreement” means a Swap Agreement between the Borrower
and a Second Lien Approved Counterparty that has executed a Second Lien Hedge
Intercreditor Agreement.


“Second Lien Security Documents” means the Second Lien Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part B of
Exhibit B hereto and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, collateral agency agreements,
control agreements, or grants or transfers for security, now existing or entered
into after the date hereof, executed and delivered by the Borrower or any other
Grantor creating (or purporting to create) a Lien upon Collateral in favor of
the Second Lien Agent (including any such agreements, assignments, mortgages,
deeds of trust and other documents or instruments associated with any Second
Lien Substitute Facility).

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Sections 4.04 of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents,
the proceeds of which are used to, among other things, Replace the Second Lien
Credit Agreement then in existence.  For the avoidance of doubt, no Second Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any such Second Lien Substitute Facility
shall be subject to the terms of this Agreement for all purposes (including the
lien priority as set forth herein as of the date hereof) as the other Liens
securing the Second Lien Obligations are subject to under this Agreement.

“Section 363 Event” has the meaning assigned to such term in Section 4.02(d).

“Section 363 Notice” has the meaning assigned to such term in Section 4.02(d).

“Section 363 Objections” has the meaning assigned to such term in
Section 4.02(d).

“Secured Debt Documents” means the Priority Lien Documents and the Second Lien
Documents.

“Secured Debt Representative” means the Priority Lien Agent and the Second Lien
Agent.

“Secured Obligations” means the Priority Lien Obligations and the Second Lien
Obligations.

“Secured Parties” means the Priority Lien Secured Parties and the Second Lien
Secured Parties.

“Security Documents” means the Priority Lien Security Documents and the Second
Lien Security Documents.

“Series of Secured Debt” means the Priority Lien Debt and the Second Lien Debt.

“subsidiary” means, with respect to any Person, (a) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than fifty percent
(50.0%) of the total voting power of shares of Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, members of management or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other subsidiaries of that Person or a combination thereof; and
(b) any partnership, joint venture, limited liability company or similar entity
of which (1) more than fifty percent (50.0%) of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership or otherwise, or (2) such Person or any
subsidiary of such Person is a controlling general partner or otherwise controls
such entity.

“Standstill Period” has the meaning assigned to such term in Section 3.02.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. 

 

ARTICLE II
LIEN PRIORITIES

Section 2.01Relative Priorities.  (a) The grant of the Priority Liens pursuant
to the Priority Lien Documents and the grant of the Second Liens pursuant to the
Second Lien Documents create two separate and distinct Liens on the Collateral.

(b)Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Second Lien Documents or any other agreement or instrument or
operation of law to the contrary, or any other circumstance whatsoever and
irrespective of (i) how a Lien was acquired (whether by grant, possession,
statute, operation of law, subrogation, or otherwise), (ii) the time, manner, or
order of the grant, attachment or perfection of a Lien, (iii) any conflicting
provision of the New York UCC or other applicable law, (iv) any defect in, or
non-perfection, setting aside, or avoidance of, a Lien or a Priority Lien
Document or a Second Lien Document, (v) the modification of a Priority Lien
Obligation or a Second Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of the Borrower or any other Person that is permitted under the
Priority Lien Documents as in effect on the date hereof or securing a DIP
Financing, or the subordination of a Lien on Collateral securing a Second Lien
Obligation to a Lien securing another obligation of the Borrower or any other
Person (other than a Priority Lien Obligation) that is permitted under the
Second Lien Documents as in effect on the date hereof, the Second Lien Agent, on
behalf of itself and the other Second Lien Secured Parties, hereby agrees that
(i) any Priority Lien on any Collateral now or hereafter held by or for the
benefit of any Priority Lien Secured Party shall be senior in right, priority,
operation, effect and all other respects to any and all Second Liens on any
Collateral, in any case, subject to the Priority Lien Cap as provided herein and
(ii) any Second Lien on any Collateral now or hereafter held by or for the
benefit of any Second Lien Secured Party shall be junior and subordinate in
right, priority, operation, effect and all other respects to any and all
Priority Liens on any Collateral, in any case, subject to the Priority Lien Cap
as provided herein.

(c)It is acknowledged that, subject to the Priority Lien Cap (as provided
herein), (i) the aggregate amount of the Priority Lien Obligations may be
increased from time to time pursuant to the terms of the Priority Lien
Documents, (ii) a portion of the Priority Lien Obligations consists or may
consist of indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed, and (iii) (A) the Priority Lien Documents may be
replaced, restated, supplemented, restructured or otherwise amended or modified
from time to time and (B) the Priority Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, in the
case of the foregoing (A) and (B) all without affecting the subordination of the
Second Liens hereunder or the provisions of this Agreement defining the relative
rights of the Priority Lien Secured Parties and the Second Lien Secured
Parties.  The lien priorities provided for herein shall not be altered or
otherwise affected by any amendment, modification,

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

supplement, extension, increase, renewal, restatement or Replacement of either
the Priority Lien Obligations (or any part thereof) or the Second Lien
Obligations (or any part thereof), by the release of any Collateral or of any
guarantees for any Priority Lien Obligations or by any action that any Secured
Debt Representative or Secured Party may take or fail to take in respect of any
Collateral. 

Section 2.02Prohibition on Marshalling, Etc.  Until the Discharge of Priority
Lien Obligations, neither the Second Lien Agent nor any other Second Lien
Secured Party will assert, and hereby waive, to the fullest extent permitted by
law, any right to demand, request, plead or otherwise assert or claim the
benefit of any marshalling, appraisal, valuation, or other similar right that
may be available to a junior secured creditor with respect to the Collateral or
any similar rights a junior secured creditor may have under applicable law.

Section 2.03No New Liens.  The parties hereto agree that, so long as the
Discharge of Priority Lien Obligations has not occurred, none of the Grantors
shall, nor shall any Grantor permit any of its subsidiaries to, (a) grant or
permit any additional Liens on any asset of a Grantor to secure any Second Lien
Obligation, or take any action to perfect any additional Liens to secure any
Second Lien Obligation, unless it has granted, or substantially concurrently
therewith grants (or offers to grant), a Lien on such asset of such Grantor to
secure the Priority Lien Obligations and has taken all actions required to
perfect such Liens; provided, however, the refusal or inability of the Priority
Lien Agent to accept such Lien will not prevent the Second Lien Agent from
taking the Lien or (b) grant or permit any additional Liens on any asset of a
Grantor to secure any Priority Lien Obligation, or take any action to perfect
any additional Liens to secure any Priority Obligations, unless it has granted,
or substantially concurrently therewith grants (or offers to grant), a Lien on
such asset of such Grantor to secure the Second Lien Obligations and has taken
all actions required to perfect such Liens; provided, however, the refusal or
inability of the Second Lien Agent to accept such Lien will not prevent the
Priority Lien Agent from taking the Lien, with each such Lien as described in
this Section 2.03 to be subject to the provisions of this Agreement.  To the
extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other right or remedy
available to the Priority Lien Agent, the other Priority Lien Secured Parties,
the Second Lien Agent or the other Second Lien Secured Parties, the Second Lien
Agent, for itself and on behalf of the other Second Lien Secured Parties, agrees
that any amounts received by or distributed to any Second Lien Secured Party,
pursuant to or as a result of any Lien granted in contravention of this
Section 2.03 shall be subject to Section 3.05(b).

Section 2.04Similar Collateral and Agreements.  The parties hereto acknowledge
and agree that it is their intention that the Priority Lien Collateral and the
Second Lien Collateral be identical.  In furtherance of the foregoing, the
parties hereto agree (a) to cooperate in good faith in order to determine, upon
any reasonable request by the Priority Lien Agent or the Second Lien Agent, the
specific assets included in the Priority Lien Collateral and the Second Lien
Collateral, the steps taken to perfect the Priority Liens and the Second Liens
thereon and the identity of the respective parties obligated under the Priority
Lien Documents and the Second Lien Documents in respect of the Priority Lien
Obligations and the Second Lien Obligations, respectively, (b) that the Second
Lien Security Documents creating Liens on the Collateral shall be in all
material respects the same forms of documents as the respective Priority Lien
Security Documents creating Liens on the Collateral other than (i) with respect
to the priority nature of the Liens created thereunder in such Collateral,
(ii) such other modifications to such Second Lien Security Documents which are
less restrictive than the corresponding Priority Lien Security Documents,
(iii) provisions in the Second Lien Security Documents which are solely
applicable to the rights and duties of the Second Lien Agent, and (iv) with such
deletions or modifications of representations, warranties and covenants as are
customary with respect to security documents establishing Liens securing
publicly traded debt securities, and (c) that at no time shall there be any
Grantor that is an obligor in respect of the Second Lien Obligations that is not
also an obligor in respect of the Priority Lien Obligations.

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Section 2.05No Duties of Priority Lien Agent.  The Second Lien Agent, for itself
and on behalf of each Second Lien Secured Party, acknowledges and agrees that
neither the Priority Lien Agent nor any other Priority Lien Secured Party shall
have any duties or other obligations to any such Second Lien Secured Party with
respect to any Collateral, other than to transfer to the Second Lien Agent any
remaining Collateral and any proceeds of the sale or other Disposition of any
such Collateral remaining in its possession following the associated Discharge
of Priority Lien Obligations, in each case without representation or warranty on
the part of the Priority Lien Agent or any Priority Lien Secured Party.  In
furtherance of the foregoing, each Second Lien Secured Party acknowledges and
agrees that until the Discharge of Priority Lien Obligations (subject to the
terms of Section 3.02, including the rights of the Second Lien Secured Parties
following the expiration of any applicable Standstill Period), the Priority Lien
Agent shall be entitled, for the benefit of the Priority Lien Secured Parties,
to sell, transfer or otherwise Dispose of or deal with such Collateral, as
provided herein and in the Priority Lien Documents, without regard to any Second
Lien or any rights to which the Second Lien Agent or any Second Lien Secured
Party would otherwise be entitled as a result of such Second Lien.  Without
limiting the foregoing, the Second Lien Agent, for itself and on behalf of each
Second Lien Secured Party, agrees that neither the Priority Lien Agent nor any
other Priority Lien Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Collateral, or to sell, Dispose of or
otherwise liquidate all or any portion of such Collateral, in any manner that
would maximize the return to the Second Lien Secured Parties, notwithstanding
that the order and timing of any such realization, sale, Disposition or
liquidation may affect the amount of proceeds actually received by the Second
Lien Secured Parties from such realization, sale, Disposition or
liquidation.  The Second Lien Agent, for itself and on behalf of each Second
Lien Secured Party, hereby waives any claim any Second Lien Secured Party may
now or hereafter have against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any actions which the Priority Lien Agent or any
other Priority Lien Secured Parties take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral, and actions with respect to
the collection of any claim for all or any part of the Priority Lien Obligations
from any account debtor, guarantor or any other party) in accordance with this
Agreement and the Priority Lien Documents or the valuation, use, protection or
release of any security for the Priority Lien Obligations. 

Section 2.06No Duties of Second Lien Agent.  The Priority Lien Agent, for itself
and on behalf of each Priority Lien Secured Party, acknowledges and agrees that
neither the Second Lien Agent nor any other Second Lien Secured Party shall have
any duties or other obligations to such Priority Lien Secured Party with respect
to any Collateral, except as expressly set forth in this Agreement.

ARTICLE III
ENFORCEMENT RIGHTS; PURCHASE OPTION

Section 3.01Limitation on Enforcement Action.  Prior to the Discharge of
Priority Lien Obligations, the Second Lien Agent, for itself and on behalf of
each Second Lien Secured Party, hereby agrees that, subject to Section 3.05(b)
and Section 4.07, neither the Second Lien Agent nor any other Second Lien
Secured Party shall commence any judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its interest in or realize upon, or take any other action
available to it in respect of, any Collateral under any Second Lien Security
Document, applicable law or otherwise (including but not limited to any right of
setoff), it being agreed that only the Priority Lien Agent, acting in accordance
with the applicable Priority Lien Documents, shall have the exclusive right (and
whether or not any Insolvency or Liquidation Proceeding has been commenced), to
take any such actions or exercise any such remedies, in each case, without any
consultation with or the consent of the Second Lien Agent or any other Second

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Lien Secured Party.  In exercising rights and remedies with respect to the
Collateral, the Priority Lien Agent and the other Priority Lien Secured Parties
may enforce the provisions of the Priority Lien Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in their
sole discretion and regardless of whether such exercise and enforcement is
adverse to the interest of any Second Lien Secured Party.  Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other Bankruptcy
Law.  Without limiting the generality of the foregoing, the Priority Lien Agent
will have the exclusive right to deal with that portion of the Collateral
consisting of deposit accounts and securities accounts (collectively
“Accounts”), including exercising rights under control agreements with respect
to such Accounts.  The Second Lien Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Lien Security Document or any
other Second Lien Document shall be deemed to restrict in any way the rights and
remedies of the Priority Lien Agent or the other Priority Lien Secured Parties
with respect to the Collateral as set forth in this Agreement.  Notwithstanding
the foregoing, subject to Section 3.05, the Second Lien Agent, on behalf of the
Second Lien Secured Parties, may, but will have no obligation to, take all such
actions (not adverse to the Priority Liens or the rights of the Priority Lien
Agent and the Priority Lien Secured Parties) it deems necessary to perfect or
continue the perfection of the Second Liens in the Collateral or to create,
preserve or protect (but not enforce) the Second Liens in the
Collateral.  Nothing herein shall limit the right or ability of the Second Lien
Secured Parties to (i) purchase (by credit bid or otherwise) all or any portion
of the Collateral in connection with any enforcement of remedies by the Priority
Lien Agent to the extent that, and so long as, the Priority Lien Secured Parties
receive payment in full in cash of all Priority Lien Obligations (other than the
Excess Priority Lien Obligations) after giving effect thereto or (ii) file a
proof of claim with respect to the Second Lien Obligations. 

Section 3.02Standstill Periods; Permitted Enforcement Action.  Prior to the
Discharge of Priority Lien Obligations and notwithstanding the foregoing
Section 3.01, both before and during an Insolvency or Liquidation
Proceeding:  after a period of 180 days has elapsed (which period will be tolled
during any period in which the Priority Lien Agent is not entitled, on behalf of
the Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (i) any injunction issued by a
court of competent jurisdiction or (ii) the automatic stay or any other stay or
other prohibition in any Insolvency or Liquidation Proceeding) since the date on
which the Second Lien Agent has delivered to the Priority Lien Agent written
notice of the acceleration of any Second Lien Debt (the “Standstill Period”),
the Second Lien Agent and the other Second Lien Secured Parties may enforce or
exercise any rights or remedies with respect to any Collateral; provided,
however that notwithstanding the expiration of the Standstill Period, in no
event may the Second Lien Agent or any other Second Lien Secured Party enforce
or exercise any rights or remedies with respect to any Collateral, or commence,
join with any Person at any time in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding, if the Priority Lien Agent
on behalf of any or all of the Priority Lien Secured Parties or any other
Priority Lien Secured Party shall have commenced, and shall be diligently
pursuing (or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding (prompt written
notice thereof to be given to the Second Lien Agent by the Priority Lien Agent);
provided, further, that, at any time after the expiration of the Standstill
Period, if neither the Priority Lien Agent nor any other Priority Lien Secured
Party shall have commenced and be diligently pursuing (or shall have sought or
requested relief from, or modification of, the automatic stay or any other stay
or other prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof) the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding, and the Second Lien Agent shall

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

have commenced the enforcement or exercise of any rights or remedies with
respect to any material portion of the Collateral or any such action or
proceeding, then for so long as the Second Lien Agent is diligently pursuing
such rights or remedies, neither any Priority Lien Secured Party nor the
Priority Lien Agent shall take any action of a similar nature (other than a
joinder in connection with such action or proceeding as may reasonably be
considered necessary to preserve the rights of the Priority Lien Secured Parties
therein) with respect to such Collateral, or commence, join with any Person at
any time in commencing, or petition for or vote in favor of any resolution for,
any such action or proceeding. 

Section 3.03Insurance.  Unless and until the Discharge of Priority Lien
Obligations has occurred (subject to the terms of Section 3.02, including the
rights of the Second Lien Secured Parties following expiration of any applicable
Standstill Period), the Priority Lien Agent shall have the sole and exclusive
right, subject to the rights of the Grantors under the Priority Lien Documents,
to adjust and settle claims in respect of Collateral under any insurance policy
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral.  Unless and until the Discharge of Priority Lien
Obligations has occurred, and subject to the rights of the Grantors under the
Priority Lien Documents, all proceeds of any such policy and any such award (or
any payments with respect to a deed in lieu of condemnation) in respect of the
Collateral shall be paid to the Priority Lien Agent pursuant to the terms of the
Priority Lien Documents (including for purposes of cash collateralization of
Swap Agreements).  If the Second Lien Agent or any Second Lien Secured Party
shall, at any time, receive any proceeds of any such insurance policy or any
such award or payment in contravention of the foregoing, it shall pay such
proceeds over to the Priority Lien Agent.  In addition, if by virtue of being
named as an additional insured or loss payee of any insurance policy of any
Grantor covering any of the Collateral, the Second Lien Agent or any other
Second Lien Secured Party, shall have the right to adjust or settle any claim
under any such insurance policy, then unless and until the Discharge of Priority
Lien Obligations has occurred, the Second Lien Agent and any such Second Lien
Secured Party shall follow the instructions of the Priority Lien Agent, or of
the Grantors under the Priority Lien Documents to the extent the Priority Lien
Documents grant such Grantors the right to adjust or settle such claims, with
respect to such adjustment or settlement (subject to the terms of Section 3.02,
including the rights of the Second Lien Secured Parties following expiration of
any applicable Standstill Period).

Section 3.04Notification of Release of Collateral.  Each of the Priority Lien
Agent and the Second Lien Agent shall give the other Secured Debt
Representatives prompt written notice of the Disposition by it of, and release
by it of the Lien on, any Collateral.  Such notice shall describe in reasonable
detail the subject Collateral, the parties involved in such Disposition or
release, the place, time manner and method thereof, and the consideration, if
any, received therefor; provided, however, that the failure to give any such
notice shall not in and of itself in any way impair the effectiveness of any
such Disposition or release.

Section 3.05No Interference; Payment Over.

(a)No Interference.  The Second Lien Agent, for itself and on behalf of each
Second Lien Secured Party, agrees that each Second Lien Secured Party (i) will
not take or cause to be taken any action the purpose or effect of which is, or
could be, to make any Second Lien pari passu with, or to give such Second Lien
Secured Party any preference or priority relative to, any Priority Lien with
respect to the Collateral or any part thereof, (ii) will not challenge or
question in any proceeding the validity or enforceability of any Priority Lien
Obligations or Priority Lien Document, or the validity, attachment, perfection
or priority of any Priority Lien, or the validity or enforceability of the
priorities, rights or duties established by the provisions of this Agreement,
(iii) will not take or cause to be taken any action the purpose or effect of
which is, or could be, to interfere, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other Disposition of
the Collateral by any Priority Lien

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Secured Party or the Priority Lien Agent acting on their behalf, (iv) shall have
no right to (A) direct the Priority Lien Agent or any other Priority Lien
Secured Party to exercise any right, remedy or power with respect to any
Collateral or (B) consent to the exercise by the Priority Lien Agent or any
other Priority Lien Secured Party of any right, remedy or power with respect to
any Collateral, (v) will not institute any suit or assert in any suit or
Insolvency or Liquidation Proceeding any claim against the Priority Lien Agent
or other Priority Lien Secured Party seeking damages from or other relief by way
of specific performance, instructions or otherwise with respect to, and neither
the Priority Lien Agent nor any other Priority Lien Secured Party shall be
liable for, any action taken or omitted to be taken by the Priority Lien Agent
or other Priority Lien Secured Party with respect to any Priority Lien
Collateral, (vi) will not seek, and hereby waives any right, to have any
Collateral or any part thereof marshaled upon any foreclosure or other
Disposition of such Collateral, (vii) will not attempt, directly or indirectly,
whether by judicial proceedings or otherwise, to challenge the enforceability of
any provision of this Agreement, (viii) will not object to, and hereby waives
any right to object to, forbearance by the Priority Lien Agent or any Priority
Lien Secured Party, and (ix) will not assert, and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;
and 

(b)Payment Over.  The Second Lien Agent, for itself and on behalf of each other
Second Lien Secured Party, hereby agrees that if any Second Lien Secured Party
shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any Collateral, pursuant to the exercise of any rights or
remedies with respect to the Collateral under any Second Lien Security Document,
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, to the extent permitted hereunder, at any
time prior to the Discharge of Priority Lien Obligations secured, or intended to
be secured, by such Collateral, then it shall hold such Collateral, proceeds or
payment in trust for the Priority Lien Agent and the other Priority Lien Secured
Parties and transfer such Collateral, proceeds or payment, as the case may be,
to the Priority Lien Agent as promptly as practicable.  Furthermore, the Second
Lien Agent shall, at the Grantors’ expense, promptly send written notice to the
Priority Lien Agent upon receipt of such Collateral by any Second Lien Secured
Party, proceeds or payment and if directed by the Priority Lien Agent within
five (5) days after receipt by the Priority Lien Agent of such written notice,
shall deliver such Collateral, proceeds or payment to the Priority Lien Agent in
the same form as received, with any necessary endorsements, or as court of
competent jurisdiction may otherwise direct.  The Priority Lien Agent is hereby
authorized to make any such endorsements as agent for the Second Lien Agent or
any other Second Lien Secured Party.  The Second Lien Agent, for itself and on
behalf of each other Second Lien Secured Party, agrees that if, at any time, it
obtains written notice that all or part of any payment with respect to any
Priority Lien Obligations not constituting Excess Priority Lien Obligations
previously made shall be rescinded for any reason whatsoever, it will promptly
pay over to the Priority Lien Agent any payment received by it and then in its
possession or under its direct control in respect of any such Priority Lien
Collateral and shall promptly turn any such Collateral then held by it over to
the Priority Lien Agent, and the provisions set forth in this Agreement will be
reinstated as if such payment had not been made, until the Discharge of Priority
Lien Obligations.  All Second Liens will remain attached to and enforceable
against all proceeds so held or remitted, subject to the priorities set forth in
this Agreement.  Anything contained herein to the contrary notwithstanding, this
Section 3.05(b) shall not apply to any proceeds of Collateral realized in a
transaction not prohibited by the Priority Lien Documents and as to which the
possession or receipt thereof by the Second Lien Agent or any other Second Lien
Secured Party is otherwise permitted by the Priority Lien Documents.

Section 3.06Purchase Option.

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

(a)Notwithstanding anything in this Agreement to the contrary, on or at any time
after (i) the commencement of an Insolvency or Liquidation Proceeding, (ii) the
acceleration of the Priority Lien Obligations, or (iii) the delivery of any
Section 363 Notice or the occurrence of any Section 363 Event, each of the
holders of the Second Lien Debt and each of their respective designated
Affiliates (the “Second Lien Purchasers”) will have the several right, at their
respective sole option and election (but will not be obligated), at any time
upon prior written notice to the Priority Lien Agent, to purchase from the
Priority Lien Secured Parties (A) all (but not less than all) Priority Lien
Obligations (including unfunded commitments) other than any Priority Lien
Obligations constituting Excess Priority Lien Obligations and (B) if applicable,
all loans (and related obligations, including interest, fees and expenses)
provided by any of the Priority Lien Secured Parties in connection with a DIP
Financing that are outstanding on the date of such purchase.  Promptly following
the receipt of such notice, the Priority Lien Agent will deliver to the Second
Lien Agent a statement of the amount of Priority Lien Debt, other Priority Lien
Obligations (other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations) and DIP Financing (including interest, fees, expenses
and other obligations in respect of such DIP Financing) provided by any of the
Priority Lien Secured Parties, if any, then outstanding.  The right to purchase
provided for in this Section 3.06 will expire unless, within 10 Business Days
after the receipt by the Second Lien Agent of such notice from the Priority Lien
Agent, the Second Lien Agent delivers to the Priority Lien Agent an irrevocable
commitment of the Second Lien Purchasers to purchase (A) all (but not less than
all) of the Priority Lien Obligations (including unfunded commitments) other
than any Priority Lien Obligations constituting Excess Priority Lien Obligations
and (B) if applicable, all loans (and related obligations, including interest,
fees and expenses) provided by any of the Priority Lien Secured Parties in
connection with a DIP Financing and to otherwise complete such purchase on the
terms set forth under this Section 3.06. 

(b)On the date specified by the Second Lien Agent (on behalf of the Second Lien
Purchasers) in such irrevocable commitment (which shall not be less than five
Business Days nor more than 20 Business Days, after the receipt by the Priority
Lien Agent of such irrevocable commitment), the Priority Lien Secured Parties
shall sell to the Second Lien Purchasers (i) all (but not less than all)
Priority Lien Obligations (including unfunded commitments) other than any
Priority Lien Obligations constituting Excess Priority Lien Obligations and
(ii) if applicable, all loans (and related obligations, including interest, fees
and expenses)  provided by any of the Priority Lien Secured Parties in
connection with a DIP Financing that are outstanding on the date of such sale,
subject to any required approval of any Governmental Authority then in effect,
if any, and only if on the date of such sale, the Priority Lien Agent receives
the following:

(i)payment, as the purchase price for all Priority Lien Obligations sold in such
sale, of an amount equal to the full amount of (i) all Priority Lien Obligations
other than any Priority Lien Obligations constituting Excess Priority Lien
Obligations and (ii) if applicable, all loans (and related obligations,
including interest, fees and expenses) provided by any of the Priority Lien
Secured Parties in connection with a DIP Financing then outstanding (including
principal, interest, fees, reasonable attorneys’ fees and legal expenses, but
excluding contingent indemnification obligations for which no claim or demand
for payment has been made at or prior to such time); provided that in the case
of obligations under Secured Swap Agreements that constitute Priority Lien
Obligations the Second Lien Purchasers shall cause the applicable agreements
governing such obligations to be assigned and novated or, if such agreements
have been terminated, such purchase price shall include an amount equal to the
sum of any unpaid amounts then due in respect of such obligations, calculated
using the market quotation method and after giving effect to any netting
arrangements; and

(ii)any agreements, documents or instruments which the Priority Lien Agent may
reasonably request pursuant to which the Second Lien Agent and the Second Lien
Purchasers in such sale expressly assume and adopt all of the obligations of the
Priority Lien Agent and the Priority Lien

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Secured Parties under the Priority Lien Documents and in connection with loans
(and related obligations, including interest, fees and expenses) provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing on and
after the date of the purchase and sale and the Second Lien Agent (or any other
representative appointed by the holders of a majority in aggregate principal
amount of the Second Lien Obligations then outstanding) becomes a successor
agent thereunder. 

(c)Such purchase of the Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing shall be made on a pro rata basis among the
Second Lien Purchasers giving notice to the Priority Lien Agent of their
interest to exercise the purchase option hereunder according to each such Second
Lien Purchaser’s portion of the Second Lien Debt outstanding on the date of
purchase or such portion as such Second Lien Purchasers may otherwise agree
among themselves.  Such purchase price and cash collateral shall be remitted by
wire transfer in federal funds to such bank account of the Priority Lien Agent
as the Priority Lien Agent may designate in writing to the Second Lien Agent for
such purpose.  Interest shall be calculated to but excluding the Business Day on
which such sale occurs if the amounts so paid by the Second Lien Purchasers to
the bank account designated by the Priority Lien Agent are received in such bank
account prior to 12:00 noon, New York City time, and interest shall be
calculated to and including such Business Day if the amounts so paid by the
Second Lien Purchasers to the bank account designated by the Priority Lien Agent
are received in such bank account later than 12:00 noon, New York City time.

(d)Such sale shall be expressly made without representation or warranty of any
kind by the Priority Lien Secured Parties as to the Priority Lien Obligations,
the Collateral or otherwise and without recourse to any Priority Lien Secured
Party, except that the Priority Lien Secured Parties shall represent and warrant
severally as to the Priority Lien Obligations (including unfunded commitments)
and any loans provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing then owing to it: (i) that such applicable Priority Lien
Secured Party owns such Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing; and (ii) that such applicable Priority Lien
Secured Party has the necessary corporate or other governing authority to assign
such interests.

(e)Each Grantor irrevocably consents to any assignment effected to one or more
Second Lien Purchasers pursuant to this Section 3.06 (so long as they meet all
eligibility standards contained in all relevant Priority Lien Documents, other
than obtaining the consent of any Grantor to an assignment to the extent
required by such Priority Lien Documents) for purposes of all Priority Lien
Documents and hereby agrees that no further consent from such Grantor shall be
required.

ARTICLE IV
OTHER AGREEMENTS

Section 4.01Release of Liens; Automatic Release of Second Liens.  (a) Prior to
the Discharge of Priority Lien Obligations, the Second Lien Agent, for itself
and on behalf of each other Second Lien Secured Party, agrees that, in the event
the Priority Lien Agent or the requisite Priority Lien Secured Parties under the
Priority Lien Documents release the Priority Lien on any Collateral, the Second
Lien on such Collateral shall terminate and be released automatically and
without further action if (i) such release is permitted under the Second Lien
Documents, (ii) such release is effected in connection with the Priority Lien
Agent’s foreclosure upon, or other exercise of rights or remedies with respect
to, such Collateral, or (iii) such release is effected in connection with a sale
or other Disposition of any Collateral (or any portion thereof) under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if the requisite Priority Lien Secured Parties under the Priority Lien Documents
shall have consented to such sale or Disposition of such Collateral; provided
that, in the case of each of clauses (i),

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

(ii) and (iii), the Second Liens on such Collateral shall attach to (and shall
remain subject and subordinate to all Priority Liens securing Priority Lien
Obligations, subject to the Priority Lien Cap) any proceeds of a sale, transfer
or other Disposition of Collateral not paid to the Priority Lien Secured Parties
or that remain after the Discharge of Priority Lien Obligations.  The Priority
Lien Agent agrees to give the Second Lien Agent no less than 10 Business Days
advance written notice of any proposed release pursuant to clauses (ii) and
(iii) (other than pursuant to Section 363 of the Bankruptcy Code) of this
Section 4.01(b) (provided that such notice shall not be required to the extent
extraordinary exigent circumstances shall arise that would irrevocably
substantially impair the rights of the Priority Lien Secured Parties if such
release were to be delayed by such 10 Business Day period) (each such notice, a
“Priority Lien Release Notice”). Notwithstanding the foregoing in this Section
4.01(a), if the Second Lien Purchasers have exercised their purchase option (or
have committed to exercise their purchase option) pursuant to Section 3.06, no
release pursuant to clauses (ii) and (iii) of this Section 4.01(a) shall be
permitted under this Section 4.01(a) to the extent (and only to the extent) that
the Second Lien Purchasers shall not have defaulted on their obligations to
consummate the purchase of the Priority Lien Debt and other obligations
contemplated by Section 3.06. 

(b)The Second Lien Agent agrees to execute and deliver (at the sole cost and
expense of the Grantors) all such releases and other instruments as shall
reasonably be requested by the Priority Lien Agent to evidence and confirm any
release of Collateral provided for in this Section 4.01.

Section 4.02Certain Agreements With Respect to Insolvency or Liquidation
Proceedings.  (a) The parties hereto acknowledge that this Agreement is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code and shall
continue in full force and effect, notwithstanding the commencement of any
Insolvency or Liquidation Proceeding by or against the Borrower or any of its
subsidiaries or any action taken in such Insolvency or Liquidation Proceeding,
including any attempted rejection under Section 365 of the Bankruptcy Code.  All
references in this Agreement to the Borrower or any of its subsidiaries or any
other Grantor will include such Person or Persons as a debtor‑in‑possession and
any receiver or trustee for such Person or Persons in an Insolvency or
Liquidation Proceeding.  For the purposes of this Section 4.02, unless otherwise
provided herein, clauses (b) through and including (o) shall be in full force
and effect prior to the Discharge of Priority Lien Obligations.

(b)If the Borrower or any of its subsidiaries shall become subject to any
Insolvency or Liquidation Proceeding and shall, as debtor(s)‑in‑possession, or
if any receiver or trustee for such Person or Persons shall, move for approval
of financing (“DIP Financing”) to be provided by one or more lenders under
Section 364 of the Bankruptcy Code and/or the use of cash collateral under
Section 363 of the Bankruptcy Code, the Second Lien Agent, for itself and on
behalf of each Second Lien Secured Party, agrees that neither it nor any other
Second Lien Secured Party will raise any objection to, contest or oppose, and
each Second Lien Secured Party will waive any claim such Person may now or
hereafter have related to or in connection with, any such financing or to the
Liens on the Collateral securing the same (“DIP Financing Liens”), or any use,
sale or lease of cash collateral that constitutes Collateral or to any grant of
administrative expense priority under Section 364 of the Bankruptcy Code, unless
(A) the Priority Lien Agent or the Priority Lien Secured Parties oppose or
object to such DIP Financing or such DIP Financing Liens or such use of cash
collateral, (B) the maximum principal amount of indebtedness permitted under
such DIP Financing exceeds the sum of (I) the amount of Priority Lien
Obligations refinanced with the proceeds thereof (not including the amount of
any Excess Priority Lien Obligations) and (II) twenty percent (20%) of the
amount of then outstanding Priority Lien Debt, or (C) the terms of such DIP
Financing provide for the sale of a substantial part of the Collateral (other
than a sale or disposition pursuant to Section 363 of the Bankruptcy Code and
with respect to which the Second Lien Secured Parties are deemed to have
consented pursuant to Section 4.02(d)) or require the confirmation of a plan of
reorganization containing specific terms or provisions (other than repayment in
cash of such DIP Financing on the effective date thereof).  To the extent such
DIP Financing Liens are senior to, or rank

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

pari passu with, the Priority Liens, the Second Lien Agent will, for itself and
on behalf of the other Second Lien Secured Parties, subordinate the Second Liens
on the Collateral to the Priority Liens and to such DIP Financing Liens, so long
as the Second Lien Agent, on behalf of the Second Lien Secured Parties, retains
Liens on all the Collateral, including proceeds thereof arising after the
commencement of any Insolvency or Liquidation Proceeding, with the same priority
relative to the Priority Liens as existed prior to the commencement of the case
under the Bankruptcy Code. 

(c)Prior to the Discharge of Priority Lien Obligations, without the written
consent of the Priority Lien Agent which consent is in its sole discretion, the
Second Lien Agent, for itself and on behalf of each Second Lien Secured Party,
agrees not to propose, support or enter into any DIP Financing.

(d)The Second Lien Agent, for itself and on behalf of each Second Lien Secured
Party, agrees that it shall be deemed to have consented to, and shall not object
to, oppose or contest (or join with or support any other party objecting to,
opposing or contesting) a sale or other Disposition, a motion to sell or Dispose
or the bidding procedure for such sale or Disposition of any Collateral (or any
portion thereof) under Section 363 of the Bankruptcy Code or any other provision
of the Bankruptcy Code (any such sale or motion, a “Section 363 Event” and any
notice or ruling issued by a court of competent jurisdiction in respect of such
Section 363 Event, a “Section 363 Notice”) if the requisite Priority Lien
Secured Parties under the Priority Lien Documents shall have consented to such
sale or Disposition, such motion to sell or Dispose or such bidding procedure
for such sale or Disposition of such Collateral and all Priority Liens and
Second Liens will attach to the proceeds of the sale in the same respective
priorities as set forth in this Agreement.  Notwithstanding the foregoing in
this Section 4.02(d), if the Second Lien Purchasers have exercised their
purchase option (or have committed to exercise their purchase option) pursuant
to Section 3.06(a), Section 363 Objections shall be permitted to be made by the
Second Lien Agent or any Second Lien Secured Party, but only so long as the
Second Lien Purchasers shall not have defaulted on their obligations to
consummate the purchase of the Priority Lien Debt and other obligations
contemplated by Section 3.06.

(e)The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, waives any claim that it may now or hereafter have against the
Priority Lien Agent or any other Priority Lien Secured Party arising out of any
DIP Financing Liens (that is granted in a manner that is consistent with this
Agreement) or administrative expense priority under Section 364 of the
Bankruptcy Code.

(f)The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that neither the Second Lien Agent nor any other Second
Lien Secured Party will file or prosecute in any Insolvency or Liquidation
Proceeding any motion for adequate protection (or any comparable request for
relief) based upon their interest in the Collateral, nor object to, oppose or
contest (or join with or support any other party objecting to, opposing or
contesting) (i) any request by the Priority Lien Agent or any other Priority
Lien Secured Party for adequate protection or (ii) any objection by the Priority
Lien Agent or any other Priority Lien Secured Party to any motion, relief,
action or proceeding based on the Priority Lien Agent or Priority Lien Secured
Parties claiming a lack of adequate protection, except that the Second Lien
Secured Parties may:

(A)freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens as existed prior to the commencement of the Insolvency or Liquidation
Proceeding, all Liens granted in the Insolvency or Liquidation Proceeding to, or
for the benefit of, the Priority Lien Secured Parties; and

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

(B)freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations.  

(g)The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, waives any claim it or any such other Second Lien Secured Party
may now or hereafter have against the Priority Lien Agent or any other Priority
Lien Secured Party (or their representatives) arising out of any election by the
Priority Lien Agent or any Priority Lien Secured Parties, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code.

(h)The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that in any Insolvency or Liquidation Proceeding, neither
the Second Lien Agent nor any other Second Lien Secured Party shall support or
vote to accept any plan of reorganization or disclosure statement of the
Borrower or any other Grantor unless (i) such plan is accepted by the Class of
Priority Lien Secured Parties in accordance with Section 1126(c) of the
Bankruptcy Code or otherwise provides for the payment in full in cash of all
Priority Lien Obligations (including all post‑petition interest approved by the
bankruptcy court and fees and expenses) on the effective date of such plan of
reorganization, or (ii) such plan provides on account of the Priority Lien
Secured Parties for the retention by the Priority Lien Agent, for the benefit of
the Priority Lien Secured Parties, of the Liens on the Collateral securing the
Priority Lien Obligations, and on all proceeds thereof whenever received, and
such plan also provides that any Liens retained by, or granted to, the Second
Lien Agent are only on property securing the Priority Lien Obligations and shall
have the same relative priority with respect to the Collateral or other
property, respectively, as provided in this Agreement with respect to the
Collateral.  Except as provided herein, the Second Lien Secured Parties shall
remain entitled to vote their claims in any such Insolvency or Liquidation
Proceeding.

(i)The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, agrees that, subject to the provisions of Section 3.02, neither
the Second Lien Agent nor any other Second Lien Secured Party, shall seek
relief, pursuant to Section 362(d) of the Bankruptcy Code or otherwise, from the
automatic stay of Section 362(a) of the Bankruptcy Code or from any other stay
in any Insolvency or Liquidation Proceeding in respect of the Collateral without
the prior written consent of the Priority Lien Agent, which consent is in its
sole discretion.

(j)Without the express written consent of the Priority Lien Agent, which consent
is in its sole discretion, neither the Second Lien Agent nor any other Second
Lien Secured Party shall (or shall join with or support any other party in
opposing, objecting to or contesting, as the case may be), in any Insolvency or
Liquidation Proceeding involving any Grantor, (i) oppose, object to or contest
the determination of the extent of or validity of any Liens held by any of
Priority Lien Secured Party or the value of any claims of any such holder under
Section 506(a) of the Bankruptcy Code or otherwise or (ii) oppose, object to or
contest the payment to the Priority Lien Secured Party of interest, fees or
expenses under Section 506(b) of the Bankruptcy Code.

(k)Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then the Second
Lien Agent, for itself and on behalf of each other Second Lien Secured Party,
agrees that, any distribution or recovery they may receive in respect of any
Collateral shall be segregated and held in trust and forthwith paid over,
subject to the requirements of Section 6.01(a), to the Priority Lien Agent for
the benefit of the Priority Lien Secured Parties in the same form as received
without recourse, representation or warranty (other than a representation of the
Second Lien Agent that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

to such distribution or recovery) but with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct.  The Second Lien Agent,
for itself and on behalf of each other Second Lien Secured Party, hereby
appoints the Priority Lien Agent, and any officer or agent of the Priority Lien
Agent, with full power of substitution, the attorney-in-fact of each Second Lien
Secured Party for the limited purpose of carrying out the provisions of this
Section 4.02(k) and taking any action and executing any instrument that the
Priority Lien Agent may deem necessary or advisable to accomplish the purposes
of this Section 4.02(k), which appointment is irrevocable and coupled with an
interest. 

(l)The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, hereby agrees that the Priority Lien Agent shall have the
exclusive right to credit bid the Priority Lien Obligations and further that
neither the Second Lien Agent nor any other Second Lien Secured Party shall (or
shall join with or support any other party in opposing, objecting to or
contesting, as the case may be) oppose, object to or contest such credit bid by
the Priority Lien Agent.

(m)Without the consent of the Priority Lien Agent which is in its sole
discretion, the Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, agrees it will not file or join an involuntary bankruptcy
petition or seek the appointment of an examiner or a trustee for the Borrower or
any of its subsidiaries.

(n)Neither Priority Lien Agent nor any other Priority Lien Secured Party shall
oppose or challenge any claim by the Second Lien Agent or any other Second Lien
Secured Party for the allowance or payment in any Insolvency or Liquidation
Proceeding of Second Lien Obligations consisting of post-petition interest, fees
or expenses pursuant to Section 506(b) of the Bankruptcy Code, to the extent of
the value of the Second Liens on the Collateral, provided that if the Priority
Lien Agent or any other Priority Lien Secured Party shall have made any such
claim, such claim (i) shall have been approved or (ii) will be approved
contemporaneously with the approval of any such claim by the Second Lien Agent
or any Second Lien Secured Party, as applicable.

(o)The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Priority Lien
Secured Party or any of the Collateral.

Section 4.03Reinstatement.  If any Priority Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount (a “Recovery”) for any reason
whatsoever, then the Priority Lien Obligations shall be reinstated to the extent
of such Recovery and the Priority Lien Secured Parties shall be entitled to a
reinstatement of Priority Lien Obligations with respect to all such recovered
amounts.  The Second Lien Agent, for itself and on behalf of each other Second
Lien Secured Party, agrees that if, at any time, a Second Lien Secured Party
receives notice of any Recovery, the Second Lien Agent or any other Second Lien
Secured Party shall promptly pay over to the Priority Lien Agent any payment
received by it and then in its possession or under its control in respect of any
Collateral subject to any Priority Lien securing such Priority Lien Obligations
and shall promptly turn any Collateral subject to any such Priority Lien then
held by it over to the Priority Lien Agent, and the provisions set forth in this
Agreement shall be reinstated as if such payment had not been made.  If this
Agreement shall have been terminated prior to any such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement.  Any amounts received by the
Second Lien Agent or any other Second Lien Secured Party and then in its
possession or under its control on account of the Second Lien Obligations, after
the termination of this Agreement shall, in the event of a reinstatement of this
Agreement pursuant to this Section 4.03 and to the extent consistent with
Section 6.01(a), be held in trust for and paid over to the Priority Lien Agent
for the benefit of the Priority Lien Secured Parties for application to the
reinstated

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Priority Lien Obligations until the discharge thereof.  This Section 4.03 shall
survive termination of this Agreement. 

Section 4.04Refinancings.  The Priority Lien Obligations and the Second Lien
Obligations may be Replaced, by any Priority Substitute Credit Facility or
Second Lien Substitute Facility, as the case may be, in each case, without
notice to, or the consent of any Secured Party, all without affecting the Lien
priorities provided for herein or the other provisions hereof; provided, that
(a) the Priority Lien Agent and the Second Lien Agent shall receive on or prior
to incurrence of a Priority Substitute Credit Facility or Second Lien Substitute
Facility (i) an Officers’ Certificate from the Borrower stating that (A) the
incurrence thereof is permitted by each applicable Secured Debt Document to be
incurred and (B) the requirements of Section 4.06 have been satisfied, and
(ii) a Priority Confirmation Joinder from the holders or lenders of any
indebtedness that Replaces the Priority Lien Obligations or the Second Lien
Obligations (or an authorized agent, trustee or other representative on their
behalf) and (b) on or before the date of such incurrence, such Priority
Substitute Credit Facility or Second Lien Substitute Facility is designated by
the Borrower, in an Officers’ Certificate delivered to the Priority Lien Agent
and the Second Lien Agent, as “Priority Lien Debt” or “Second Lien Debt”, as
applicable, for the purposes of the Secured Debt Documents and this Agreement;
provided that no Series of Secured Debt may be designated as more than one of
Priority Lien Debt or Second Lien Debt. Notwithstanding the foregoing, nothing
in this Agreement will be construed to allow the Borrower or any other Grantor
to incur additional indebtedness unless otherwise permitted by the terms of each
applicable Secured Debt Document. Each of the then-exiting Priority Lien Agent
and the Second Lien Agent shall be authorized to execute and deliver such
documents and agreements (including amendments or supplements to this Agreement)
as such holders, lenders, agent, trustee or other representative may reasonably
request to give effect to any such Replacement, it being understood that the
Priority Lien Agent and the Second Lien Agent or (if permitted by the terms of
the applicable Secured Debt Documents) the Grantors, without the consent of any
other Secured Party or (in the case of the Grantors) one or more Secured Debt
Representatives, may amend, supplement, modify or restate this Agreement to the
extent necessary or appropriate to facilitate such amendments or supplements to
effect such Replacement or incurrence all at the expense of the Grantors.  Upon
the consummation of such Replacement or incurrence and the execution and
delivery of the documents and agreements contemplated in the preceding sentence,
the holders or lenders of such indebtedness and any authorized agent, trustee or
other representative thereof shall be entitled to the benefits of this
Agreement.

Section 4.05Amendments to Second Lien Documents.  Prior to the Discharge of
Priority Lien Obligations, without the prior written consent of the Priority
Lien Agent, no Second Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing, or the
terms of any new Second Lien Document, would (i) require the payment of interest
or fees in cash (other than (A) the payments with the proceeds of any such new
Second Lien Loan Document and (B) the payment of an agency fee in an amount
consistent with then market terms), (ii) adversely affect the lien priority
rights of the Priority Lien Secured Parties or the rights of the Priority Lien
Secured Parties to receive payments owing pursuant to the Priority Lien
Documents; provided, however, that an increase in the amount of secured
obligations owing under the Second Lien Documents (including, without
limitation, an increase in the amount of interest or fees to be paid in kind
thereunder and the making of the payments contemplated by clauses (i)(A) and (B)
above)) shall not be deemed in and of itself to adversely affect the Priority
Lien Secured Parties’ lien priority rights or right to receive payment pursuant
to the Priority Lien Documents, (iii) except as otherwise provided for in this
Agreement, add any Liens securing the Collateral granted under the Second Lien
Security Documents, (iv) confer any additional rights on the Second Lien Agent
or any other Second Lien Secured Party in a manner adverse to the rights of
Priority Lien Secured Parties under the Priority Lien Documents, or
(v) contravene the provisions of this Agreement or the Priority Lien Documents.

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Section 4.06Legends.  The Second Lien Agent acknowledges with respect to the
Second Lien Credit Agreement and the Second Lien Security Documents, that the
Second Lien Credit Agreement, the Second Lien Documents (other than control
agreements to which both the Priority Lien Agent and the Second Lien Agent are
parties) and each associated Security Document (other than control agreements to
which both the Priority Lien Agent and the Second Lien Agent are parties)
granting any security interest in the Collateral will contain the appropriate
legend set forth on Annex I. 

Section 4.07Second Lien Secured Parties Rights as Unsecured Creditors; Judgment
Lien Creditor.  Both before and during an Insolvency or Liquidation Proceeding,
any of the Second Lien Secured Parties may take any actions and exercise any and
all rights that would be available to a holder of unsecured claims; provided,
however, that the Second Lien Secured Parties may not take any of the actions
prohibited by Section 3.05(a) or Section 4.02 or any other provisions in this
Agreement; provided, further, that in the event that any of the Second Lien
Secured Parties becomes a judgment lien creditor in respect of any Collateral as
a result of its enforcement of its rights as an unsecured creditor with respect
to the Second Lien Obligations, such judgment lien shall be subject to the terms
of this Agreement for all purposes (including in relation to the Priority Lien
Obligations) as the Second Liens are subject to this Agreement.

Section 4.08Postponement of Subrogation.  The Second Lien Agent, for itself and
on behalf of each other Second Lien Secured Party, hereby agrees that no payment
or distribution to any Priority Lien Secured Party pursuant to the provisions of
this Agreement shall entitle any Second Lien Secured Party to exercise any
rights of subrogation in respect thereof until, in the case of the Second Lien
Secured Parties, the Discharge of Priority Lien Obligations shall have
occurred.  Following the Discharge of Priority Lien Obligations, but subject to
the reinstatement as provided in Section 4.03, each Priority Lien Secured Party
will execute such documents, agreements, and instruments as any Second Lien
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the Priority Lien Obligations resulting from
payments or distributions to such Priority Lien Secured Party by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by such Priority Lien Secured
Party are paid by such Person upon request for payment thereof.

Section 4.09Acknowledgment by the Secured Debt Representatives.  Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Parties and the Second Lien Agent, for itself and on behalf of the other Second
Lien Secured Parties, hereby acknowledges that this Agreement is a material
inducement to enter into a business relationship, that each has relied on this
Agreement to enter into the Priority Credit Agreement and the Second Lien Credit
Agreement, as applicable, and all documentation related thereto, and that each
will continue to rely on this Agreement in their related future dealings.

ARTICLE V
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

Section 5.01General.  Prior to the Discharge of Priority Lien Obligations, the
Priority Lien Agent agrees that if it shall at any time hold a Priority Lien on
any Collateral that can be perfected by the possession or control of such
Collateral or of any Account in which such Collateral is held, and if such
Collateral or any such Account is in fact in the possession or under the control
of the Priority Lien Agent, the Priority Lien Agent will serve as gratuitous
bailee for the Second Lien Agent for the sole purpose of perfecting the Second
Lien of the Second Lien Agent on such Collateral.  It is agreed that the
obligations of the Priority Lien Agent and the rights of the Second Lien Agent
and the other Second Lien Secured Parties in connection with any such bailment
arrangement will be in all respects subject to the provisions of
Article II.  Notwithstanding anything to the contrary herein, the Priority Lien
Agent will be deemed to

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

make no representation as to the adequacy of the steps taken by it to perfect
the Second Lien on any such Collateral and shall have no responsibility, duty,
obligation or liability to the Second Lien Agent, any other Second Lien Secured
Party or any other Person for such perfection or failure to perfect, it being
understood that the sole purpose of this Article is to enable the Second Lien
Secured Parties to obtain a perfected Second Lien in such Collateral to the
extent, if any, that such perfection results from the possession or control of
such Collateral or any such Account by the Priority Lien Agent.  The Priority
Lien Agent acting pursuant to this Section 5.01 shall not have by reason of the
Priority Lien Security Documents, the Second Lien Security Documents, this
Agreement or any other document or theory, a fiduciary relationship in respect
of any Priority Lien Secured Party, the Second Lien Agent or any Second Lien
Secured Party.  Subject to Section 4.03, from and after the Discharge of
Priority Lien Obligations, the Priority Lien Agent shall take all such actions
in its power as shall reasonably be requested by the Second Lien Agent (at the
sole cost and expense of the Grantors) to transfer possession or control of such
Collateral or any such Account (in each case to the extent the Second Lien Agent
has a Lien on such Collateral or Account after giving effect to any prior or
concurrent releases of Liens) to the Second Lien Agent for the benefit of all
Second Lien Secured Parties. 

Section 5.02Deposit Accounts.  Prior to the Discharge of Priority Lien
Obligations, to the extent that any Account is under the control of the Priority
Lien Agent at any time (within the meaning of the term “control” as relates to
Accounts under Articles 8 and 9 of the New York UCC), the Priority Lien Agent
will act as gratuitous bailee for the Second Lien Agent for the purpose of
perfecting the Liens of the Second Lien Secured Parties in such Accounts and the
cash and other assets therein as provided in Section 3.01 (but will have no
duty, responsibility or obligation to the Second Lien Secured Parties
(including, without limitation, any duty, responsibility or obligation as to the
maintenance of such control, the effect of such arrangement or the establishment
of such perfection) except as set forth in the last sentence of this
Section 5.02(a)).  Unless the Second Liens on such Collateral shall have been or
concurrently are released, after the occurrence of Discharge of Priority Lien
Obligations, the Priority Lien Agent shall, at the request of the Second Lien
Agent, cooperate with the Grantors and the Second Lien Agent (at the expense of
the Grantors) in permitting control of any other Accounts to be transferred to
the Second Lien Agent (or for other arrangements with respect to each such
Accounts satisfactory to the Second Lien Agent to be made).

ARTICLE VI
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

Section 6.01Application of Proceeds.  Prior to the Discharge of Priority Lien
Obligations, and regardless of whether an Insolvency or Liquidation Proceeding
has been commenced, Collateral or proceeds received in connection with the
enforcement or exercise of any rights or remedies with respect to any portion of
the Collateral will be applied:

(a)first, to the payment in full in cash of all Priority Lien Obligations that
are not Excess Priority Lien Obligations,

(b)second, to the payment in full in cash of all Second Lien Obligations,

(c)third, to the payment in full in cash of all Excess Priority Lien
Obligations, and

(d)fourth, to the Borrower or as otherwise required by applicable law.

Section 6.02Determination of Amounts.  Whenever a Secured Debt Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Priority Lien Obligations, Second Lien Obligations, or the

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

existence of any Lien securing any such obligations, or the Collateral subject
to any such Lien, it may request that such information be furnished to it in
writing by the other Secured Debt Representatives and shall be entitled to make
such determination on the basis of the information so furnished; provided,
however, that if a Secured Debt Representative shall fail or refuse reasonably
promptly to provide the requested information, the requesting Secured Debt
Representative shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Borrower.  Each Secured Debt Representative
may rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to the Borrower or any of its subsidiaries, any Secured
Party or any other Person as a result of such determination. 

ARTICLE VII
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;
CONSENT OF GRANTORS; ETC.

Section 7.01No Reliance; Information.  The Priority Lien Secured Parties and the
Second Lien Secured Parties shall have no duty to disclose to any Second Lien
Secured Party or to any Priority Lien Secured Party, as the case may be, any
information relating to the Borrower or any of the other Grantors, or any other
circumstance bearing upon the risk of non-payment of any of the Priority Lien
Obligations or the Second Lien Obligations, as the case may be, that is known or
becomes known to any of them or any of their Affiliates.  In the event any
Priority Lien Secured Party or any Second Lien Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Second Lien Secured Party or any Priority Lien Secured Party,
as the case may be, it shall be under no obligation (a) to make, and shall not
make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of the information so provided, (b) to provide any additional
information or to provide any such information on any subsequent occasion or
(c) to undertake any investigation.

Section 7.02No Warranties or Liability.  

(a)The Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, neither the Second Lien Agent nor any
other Second Lien Secured Party has made any express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Second Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.

(b)The Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, neither the Priority Lien Agent nor
any other Priority Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Priority
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon.

(c)The Priority Lien Agent and the other Priority Lien Secured Parties shall
have no express or implied duty to the Second Lien Agent or any other Second
Lien Secured Party, and the Second Lien Agent and the other Second Lien Secured
Parties shall have no express or implied duty to the Priority Lien Agent or any
other Priority Lien Secured Party, to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of a default or an
event of default under any

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Priority Lien Document and any Second Lien Document (other than, in each case,
this Agreement), regardless of any knowledge thereof which they may have or be
charged with. 

(d)The Second Lien Agent, for itself and on behalf of each other Second Lien
Secured Party, hereby waives any claim that may be had against the Priority Lien
Agent or any other Priority Lien Secured Party arising out of any actions which
the Priority Lien Agent or such Priority Lien Secured Party takes or omits to
take (including actions with respect to the creation, perfection or continuation
of Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any Collateral, and
actions with respect to the collection of any claim for all or only part of the
Priority Lien Obligations from any account debtor, guarantor or any other party)
in accordance with this Agreement and the Priority Lien Documents or the
valuation, use, protection or release of any security for such Priority Lien
Obligations.  

Section 7.03Obligations Absolute.  The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
Priority Lien Agent and the other Priority Lien Secured Parties, the Second Lien
Agent and the other Second Lien Secured Parties shall remain in full force and
effect irrespective of:

(a)any lack of validity or enforceability of any Secured Debt Document;

(b)any change in the time, place or manner of payment of, or in any other term
of (including the Replacing of), all or any portion of the Priority Lien
Obligations, it being specifically acknowledged that a portion of the Priority
Lien Obligations consists or may consist of indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;

(c)any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Secured Debt Document;

(d)the securing of any Priority Lien Obligations or Second Lien Obligations with
any additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non‑perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any Priority Lien
Obligations or Second Lien Obligations;

(e)the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(f)any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Grantor in respect of the
Priority Lien Obligations or the Second Lien Obligations.

Section 7.04Grantors Consent.  Each Grantor hereby consents to the provisions of
this Agreement and the intercreditor arrangements provided for herein and agrees
that the obligations of the Grantors under the Secured Debt Documents will in no
way be diminished or otherwise affected by such provisions or arrangements
(except as expressly provided herein).

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

Section 8.01Representations and Warranties of Each Party.  Each party hereto
represents and warrants to the other parties hereto as follows:

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

(a)Such party is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement. 

(b)This Agreement has been duly executed and delivered by such party.

(c)The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority of which the failure to obtain
could reasonably be expected to have a Material Adverse Effect (as defined in
the Priority Credit Agreement), (ii) will not violate any applicable law or
regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by‑laws or other organizational documents of such party.

Section 8.02Representations and Warranties of Each Representative.  Each of the
Priority Lien Agent and the Second Lien Agent represents and warrants to the
other parties hereto that it is authorized under the Priority Credit Agreement
and the Second Lien Credit Agreement, as the case may be, to enter into this
Agreement.

ARTICLE IX
MISCELLANEOUS

Section 9.01Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a)if to the Original Priority Lien Agent, to it at:

Riverstone Credit Partners, L.P.

712 Fifth Avenue

36th Floor

New York, New York 10019

Attn: Christopher Abbate

Phone: (212) 271-2942

Fax: (212) 993-0077

 

with a copy to:

 

Stephen Coats

Riverstone Credit Partners, L.P.

712 Fifth Avenue

36th Floor

New York, New York 10019

Phone: (212) 993-0092

Fax: (212) 993-0077

 

(b)if to the Original Second Lien Agent, to it at:

Riverstone Credit Partners, L.P.

712 Fifth Avenue

36th Floor

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

New York, New York 10019

Attn: Christopher Abbate

Phone: (212) 271-2942

Fax: (212) 993-0077

 

with a copy to:

 

Stephen Coats

Riverstone Credit Partners, L.P.

712 Fifth Avenue

36th Floor

New York, New York 10019

Phone: (212) 993-0092

Fax: (212) 993-0077

(c)if to any other Secured Debt Representative, to such address as specified in
the Priority Confirmation Joinder.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among the Borrower, the Priority Lien
Agent and the Second Lien Agent from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

Section 9.02Waivers; Amendment.  (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b)Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Secured Debt Representative; provided, however, that this
Agreement may be amended from time to time as provided in Section 4.04.  Any
amendment of this Agreement that is proposed to be effected without the consent
of a Secured Debt Representative as permitted by the proviso to the preceding
sentence shall be submitted to such Secured Debt Representative for its review
at least 5 Business Days prior to the proposed effectiveness of such amendment.

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Section 9.03Actions Upon Breach; Specific Performance.  (a) Prior to the
Discharge of Priority Lien Obligations, if any Second Lien Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against any Grantor or the Collateral, such Grantor, with the prior
written consent of the Priority Lien Agent, may interpose as a defense or
dilatory plea the making of this Agreement, and any Priority Lien Secured Party
may intervene and interpose such defense or plea in its or their name or in the
name of such Grantor. 

(b)Prior to the Discharge of Priority Lien Obligations, should any Second Lien
Secured Party, contrary to this Agreement, in any way take, attempt to or
threaten to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or take any other action in violation of this Agreement or fail to take any
action required by this Agreement, the Priority Lien Agent or any other Priority
Lien Secured Party (in its own name or in the name of the relevant Grantor) or
the relevant Grantor, with the prior written consent of the Priority Lien Agent,
(A) may obtain relief against such Second Lien Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by the Second Lien Agent on behalf of each Second Lien
Secured Party that (I) the Priority Lien Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(II) each Second Lien Secured Party waives any defense that the Grantors and/or
the Priority Lien Secured Parties cannot demonstrate damage and/or be made whole
by the awarding of damages, and (B) shall be entitled to damages, as well as
reimbursement for all reasonable and documented costs and expenses incurred in
connection with any action to enforce the provisions of this Agreement.

Section 9.04Parties in Interest.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.  No other
Person will be entitled to rely on, have the benefit of or enforce this
Agreement.

Section 9.05Survival of Agreement.  All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

Section 9.06Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 9.07Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.  The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.08Governing Law; Jurisdiction; Consent to Service of
Process.  (a) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction. 

(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.08.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.09WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.10Headings.  Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 9.11Conflicts.  In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control.

Section 9.12Provisions Solely to Define Relative Rights.  The provisions of this
Agreement are and are intended solely for the purpose of defining the distinct
and separate relative rights of the Priority Lien Secured Parties and the Second
Lien Secured Parties.  None of the Borrower, any other Grantor or any other
creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Sections 4.01, 4.02, 4.04, or 4.05) is intended to or will amend,
waive or otherwise modify the provisions of the Priority Credit Agreement, or
the Second Lien Credit Agreement, as applicable), and except as expressly
provided in this Agreement neither the Borrower nor any other Grantor may rely
on the terms hereof (other than Sections 4.01, 4.02, 4.04, or 4.05, Article VII
and Article IX).  Nothing in this Agreement is intended to or shall impair the
obligations of the Borrower or any other Grantor, which are absolute and
unconditional, to pay the Obligations under the Secured Debt Documents as and
when the same shall

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

become due and payable in accordance with their terms.  Notwithstanding anything
to the contrary herein or in any Secured Debt Document, the Grantors shall not
be required to act or refrain from acting pursuant to this Agreement, any
Priority Lien Document or any Second Lien Document with respect to any
Collateral in any manner that would cause a default under any Priority Lien
Document. 

Section 9.13Certain Terms Concerning the Priority Lien Agent and the Second Lien
Agent.  None of the Priority Lien Agent or the Second Lien Agent shall have any
liability or responsibility for the actions or omissions of any other Secured
Party, or for any other Secured Party’s compliance with (or failure to comply
with) the terms of this Agreement.  None of the Priority Lien Agent or the
Second Lien Agent shall have individual liability to any Person if it shall
mistakenly pay over or distribute to any Secured Party (or the Borrower or any
other Grantor) any amounts in violation of the terms of this Agreement, so long
as the Priority Lien Agent or the Second Lien Agent, as the case may be, is
acting in good faith.  Each party hereto hereby acknowledges and agrees that
each of the Priority Lien Agent and the Second Lien Agent is entering into this
Agreement solely in its capacity under the Priority Lien Documents and the
Second Lien Documents, respectively, and not in its individual capacity.  The
Priority Lien Agent shall not be deemed to owe any fiduciary duty to the Second
Lien Agent or any other Second Lien Secured Party; and the Second Lien Agent
shall not be deemed to owe any fiduciary duty to the Priority Lien Agent or any
other Priority Lien Secured Party.

Section 9.14Authorization of Secured Agents.  By accepting the benefits of this
Agreement and the other Priority Lien Security Documents, each Priority Lien
Secured Party authorizes the Priority Lien Agent to enter into this Agreement
and to act on its behalf as collateral agent hereunder and in connection
herewith.  By accepting the benefits of this Agreement and the other Second Lien
Security Documents, each Second Lien Secured Party authorizes the Second Lien
Agent to enter into this Agreement and to act on its behalf as collateral agent
hereunder and in connection herewith.  

Section 9.15Further Assurances.  Each of the Priority Lien Agent, for itself and
on behalf of the other Priority Lien Secured Party, the Second Lien Agent, for
itself and on behalf of the other Second Lien Secured Parties, and each Grantor
party hereto, for itself and on behalf of its subsidiaries, agrees that it will
execute, or will cause to be executed, any and all further documents, agreements
and instruments, and take all such further actions, as may be required under any
applicable law, or which the Priority Lien Agent or the Second Lien Agent may
reasonably request, to effectuate the terms of this Agreement, including the
relative Lien priorities provided for herein.

Section 9.16Relationship of Secured Parties.  Nothing set forth herein shall
create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties.  None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations or the
Second Lien Obligations, or for statements of any Grantor, oral or written, or
for the validity, sufficiency or enforceability of the Priority Lien Documents
or the Second Lien Documents, or any security interests granted by any Grantor
to any Secured Party in connection therewith.  Each Secured Party has entered
into its respective financing agreements with the Grantors based upon its own
independent investigation, and none of the Priority Lien Agent or the Second
Lien Agent makes any warranty or representation to the other Secured Debt
Representatives or the Secured Parties for which it acts as agent nor does it
rely upon any representation of the other agents or the Secured Parties for
which it acts as agent with respect to matters identified or referred to in this
Agreement.

[SIGNATURES BEGIN NEXT PAGE]

 

 

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

RIVERSTONE CREDIT PARTNERS, L.P.,

 

as Priority Lien Agent

 

 

 

 

By:   RCP F1 GP, L.P., its general partner

 

 

 

 

By:   RCP F1 GP, L.L.C., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 




Signature Page
Intercreditor Agreement

 

--------------------------------------------------------------------------------

 

 

 

RIVERSTONE CREDIT PARTNERS, L.P.,

 

as Second Lien Agent

 

 

 

 

By:   RCP F1 GP, L.P., its general partner

 

 

 

 

By:   RCP F1 GP, L.L.C., its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 




Signature Page
Intercreditor Agreement

--------------------------------------------------------------------------------

 

 

 

ACKNOWLEDGED AND AGREED AS OF

 

THE DATE FIRST ABOVE WRITTEN:

 

 

 

 

NEW ATLAS HOLDINGS, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ATLAS ENERGY GROUP, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ATLAS LIGHTFOOT, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Signature Page
Intercreditor Agreement

--------------------------------------------------------------------------------

 

ANNEX I

Provision for the Second Lien Credit Agreement

Reference is made to the Intercreditor Agreement, dated as of March 30, 2016,
between RIVERSTONE CREDIT PARTNERS, L.P., as Priority Lien Agent (as defined
therein), and RIVERSTONE CREDIT PARTNERS, L.P., as Second Lien Agent (as defined
therein) (the “Intercreditor Agreement”).  Each holder of any Second Lien
Obligations, by its acceptance of such Second Lien Obligations (i) consents to
the subordination of Liens provided for in the Intercreditor Agreement, (ii)
agrees that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement and (iii) authorizes and instructs the
Second Lien Agent on behalf of each Second Lien Secured Party (as defined
therein) to enter into the Intercreditor Agreement as Second Lien Agent on
behalf of such Second Lien Secured Parties.  The foregoing provisions are
intended as an inducement to the lenders under the Priority Credit Agreement to
extend credit to the Borrower and such lenders are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.

Provision for the Second Lien Security Documents

Reference is made to the Intercreditor Agreement, dated as of March 30, 2016,
between RIVERSTONE CREDIT PARTNERS, L.P., as Priority Lien Agent (as defined
therein), and RIVERSTONE CREDIT PARTNERS, L.P., as Second Lien Agent (as defined
therein) (the “Intercreditor Agreement”).  Each Person that is secured
hereunder, by accepting the benefits of the security provided hereby,
(i) consents (or is deemed to consent), to the subordination of Liens provided
for in the Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it
will be bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the Second
Lien Agent on behalf of such Person to enter into, and perform under, the
Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge) that
a copy of the Intercreditor Agreement was delivered, or made available, to such
Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement).  In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

 

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A
to Intercreditor Agreement

[FORM OF]
PRIORITY CONFIRMATION JOINDER

Reference is made to the Intercreditor Agreement, dated as of March 30, 2016 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between Riverstone Credit
Partners, L.P., as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), and Riverstone Credit Partners, L.P., as Second Lien Agent for
the Second Lien Secured Parties (as defined therein).

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement.  This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 of the Intercreditor
Agreement as a condition precedent to the debt for which the undersigned is
acting as representative being entitled to the rights and obligations of being
[Priority Lien Obligations] [Second Lien Obligations] under the Intercreditor
Agreement.

1.Joinder.  The undersigned, [_______________], a [_______________], (the “New
Representative”) as [trustee] [collateral agent] [administrative agent]
[collateral agent] under that certain [describe applicable indenture, credit
agreement or other document governing the Priority Lien Obligations or Second
Lien Obligations] hereby:

(a)represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the [Priority Lien Secured Parties
under a Priority Substitute Credit Facility] [Second Lien Secured Parties under
the Second Lien Substitute Facility] as [a Priority Lien Agent under a Priority
Substitute Credit Facility] [a Second Lien Agent under a Second Lien Substitute
Facility] under the Intercreditor Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof; and

(b)agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address];

2.Priority Confirmation.

[Option A:  to be used if additional debt constitutes Priority Lien Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as administrative agent hereby
agrees, for the benefit of all Secured Parties and each future Secured Debt
Representative, and as a condition to being treated as Priority Lien Obligations
under the Intercreditor Agreement, that the New Representative is bound by the
provisions of the Intercreditor Agreement, including the provisions relating to
the ranking of Priority Liens.  [or]

[Option B:  to be used if additional debt constitutes Second Lien Debt] The
undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Second Lien Debt [that constitutes Second Lien
Substitute Facility] for which the undersigned is acting as [Second Lien Agent]
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Secured Obligations
under the Intercreditor Agreement, that:

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

(a)all Second Lien Obligations will be and are secured equally and ratably by
all Second Liens at any time granted by the Borrower or any other Grantor to
secure any Obligations in respect of such Second Lien Debt, whether or not upon
property otherwise constituting Collateral for such Second Lien Debt, and that
all such Second Liens will be enforceable by the Second Lien Agent with respect
to such Second Lien Debt for the benefit of all Second Lien Secured Parties
equally and ratably;

(b)the New Representative and each holder of Obligations in respect of the
Second Lien Debt for which the undersigned is acting as Second Lien
Representative are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens and Second
Liens and the order of application of proceeds from enforcement of Priority
Liens and Second Liens; and

(c)the New Representative and each holder of Obligations in respect of the
Second Lien Debt for which the undersigned is acting as Second Lien
Representative appoints the Second Lien Agent and consents to the terms of the
Intercreditor Agreement and the performance by the Second Lien Agent of, and
directs the Second Lien Agent to perform, its obligations under the
Intercreditor Agreement, together with all such powers as are reasonably
incidental thereto.

3.Full Force and Effect of Intercreditor Agreement.  Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

4.Governing Law and Miscellaneous Provisions.  The provisions of Article IX of
the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

5.Expenses.  The Borrower agrees to reimburse each Secured Debt Representative
for its reasonable out of pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.




[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[______________, 20____].

 

 

[insert name of New Representative]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 

 

 

 

as Priority Lien Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Second Lien Agent hereby acknowledges receipt of this Priority Confirmation
Joinder [and agrees to act as Second Lien Agent for the New Representative and
the holders of the Obligations represented thereby]:

 

 

 

 

as Second Lien Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 




[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed to by:

 

 

 

 

NEW ATLAS HOLDINGS, LLC, as

 

Borrower

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ATLAS ENERGY GROUP, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[AEG Intercreditor Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT B
to Intercreditor Agreement

SECURITY DOCUMENTS

PART A.

List of Priority Lien Security Documents

1.

Security Agreement dated as of August 28, 2015 among Atlas Energy Group, LLC,
each of the other Grantors party thereto, and the Priority Lien Agent as
Administrative Agent for the Priority Lien Secured Parties.

2.

Trademark Security Agreement dated as of August 28, 2015 among Atlas Energy
Group, LLC, each of the other Grantors party thereto, and the Priority Lien
Agent as Administrative Agent for the Priority Lien Secured Parties.

3.

Deposit Account Control Agreement dated as of October 30, 2015 among New Atlas
Holdings, L.P., the Priority Lien Agent, as Administrative Agent for the
Priority Lien Secured Parties and Keybank National Association.

4.

Securities Account Control Agreement dated as of August 28, 2015 among New Atlas
Holdings, L.P., the Priority Lien Agent, as Administrative Agent for the
Priority Lien Secured Parties and American Stock Transfer & Trust Company, LLC.
(such agreement to be amended, restated or replaced following the Third
Amendment Effective in a manner sufficient to provide “control” of the
securities held in the subject account).  

5.

Registration Rights Agreement dated as of August 28, 2015 among Atlas Resource
Partners, L.P., the Priority Lien Agent, as Administrative Agent for the
Priority Lien Secured Parties and the holders named therein.

6.

Each mortgage and deed of trust entered into after the date hereof, executed and
delivered by any Grantor creating (or purporting to create) a Lien upon
Collateral in favor of the Priority Lien Agent, to secure the Priority Lien
Obligations, except to the extent released by the Priority Lien Agent in
accordance with this Agreement and the Priority Lien Security Documents.

7.

Each UCC Financing Statement filed in connection with the documents listed in
items 1, 2 and 6 of this Part A.

PART B.

List of Second Lien Security Documents

1.

Second Lien Security Agreement dated as of March 30, 2016 among Atlas Energy
Group, LLC, each of the other Grantors party thereto, and the Second Lien Agent
as Administrative Agent for the Second Lien Secured Parties.

 

--------------------------------------------------------------------------------

2.

Second Lien Trademark Security Agreement dated as of March 30, 2016 among Atlas
Energy Group, LLC, each of the other Grantors party thereto, and the Second Lien
Agent as Administrative Agent for the Second Lien Secured Parties.  

3.

Securities Account Control Agreement to be entered into among New Atlas
Holdings, L.P., the Priority Lien Agent, as Administrative Agent for the
Priority Lien Secured Parties and American Stock Transfer & Trust Company, LLC.

4.

Registration Rights Agreement dated as of March 30, 2016 among Atlas Resource
Partners, L.P., the Priority Lien Agent, as Administrative Agent for the
Priority Lien Secured Parties and the holders named therein.

5.

Each mortgage and deed of trust entered into after the date hereof, executed and
delivered by any Grantor creating (or purporting to create) a Lien upon
Collateral in favor of the Priority Lien Agent, to secure the Priority Lien
Obligations, except to the extent released by the Priority Lien Agent in
accordance with this Agreement and the Priority Lien Security Documents.

6.

Each UCC Financing Statement filed in connection with the documents listed in
items 1, 2 and 6  of this Part B.

 




 

--------------------------------------------------------------------------------

 

 

 

 

 

SCHEDULES

TO

CREDIT AGREEMENT

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.15

SUBSIDIARY INTERESTS

 

Subsidiary

Jurisdiction of Formation

100% Owner
(except as set forth below)

Type of Equity Interest

Number of Issued Shares

Atlas Energy Company, LLC

DE

Parent

LLC Membership

N/A

New Atlas Holdings, LLC

DE

Parent

LLC Membership

N/A

Atlas Energy Resource Services, Inc.

DE

Atlas Energy Company, LLC

Common Stock

1,000

ATLAS LIGHTFOOT, LLC

DE

Borrower1

LLC Membership

N/A

Atlas Resource Partners, L.P.2 and its Subsidiaries3

DE

Parent4

General Partner Interest
(Class A Preferred Units)

N/A

Borrower5

Limited Partnership Interest (Common Units)

102,421,097

Borrower6

Limited Partnership Interest (Class C Preferred Units)

3,749,986

Atlas Growth Partners GP, LLC and its Subsidiaries3

DE

Borrower7

LLC Membership

N/A

 

 

1 The Borrower is the Class A Member and owns 90% of the member interests of
this entity.

2 Publicly-traded limited partnership.

3 Such entity and its Subsidiaries are Unrestricted Subsidiaries.

4 The Parent owns 2% of the general partnership interests (Class A Units) of
this entity.

5 The Borrower owns 20,962,485 Common Units representing 19.8% of the limited
partnership interests of this entity.

6 The Borrower owns 3,749,986 Class C Preferred Units representing 3.5% of the
limited partnership interests of this entity.

7 The Borrower owns 80% of the member interests of this entity.

SCHEDULE 7.15 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

RESTRICTED SUBSIDIARIES INFORMATION

 

Entity Name

Type of Organization

Jurisdiction
of
Formation

Foreign Qualification

EIN

Organizational
Identification
Number

Chief Executive
Office

ATLAS LIGHTFOOT, LLC

Limited liability company

DE

None

##-#######

4170768

Park Place Corporate
Center One
1000 Commerce Drive
Suite 400
Pittsburgh, PA 15275

New Atlas Holdings, LLC

Limited liability company

DE

None

##-#######

5687273

Park Place Corporate
Center One
1000 Commerce Drive
Suite 400
Pittsburgh, PA 15275

 

 

 

 

 

SCHEDULE 7.15 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

SCHEDULE 7.20

MARKETING CONTRACTS

 

None.

SCHEDULE 7.20 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

SCHEDULE 9.02

EXISTING DEBT

None.

 

 

SCHEDULE 9.02 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.03

EXISTING LIENS

None.

 

 

SCHEDULE 9.03 TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

EXHIBIT J

 

SCHEDULE 9.05

INVESTMENTS

Investments made in Subsidiaries listed on Schedule 7.15 prior to the Effective
Date.

Other Investments:

Entity

Jurisdiction of Formation

Record Owner

Type of Equity Interest

Ownership Interest

Lightfoot Capital Partners GP LLC

DE

ATLAS LIGHTFOOT, LLC

Series A LLC Membership

13.2094%

ATLAS LIGHTFOOT, LLC

Series B LLC Membership

2.6927%

LIGHTFOOT CAPITAL PARTNERS, LP

DE

ATLAS LIGHTFOOT, LLC

Limited Partnership Interests

11.9902%

 

 

 

 